Exhibit 10.2

EXECUTION VERSION

 

 

LOAN AGREEMENT

Dated as of September 2, 2014,

Among

TRAVELPORT LIMITED,

as Holdings

TRAVELPORT FINANCE (LUXEMBOURG) S.À R.L.,

as the Borrower,

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent,

and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

DEUTSCHE BANK SECURITIES INC. and MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

    

DEFINITIONS AND ACCOUNTING TERMS

     1   

SECTION 1.01

 

Defined Terms.

     1   

SECTION 1.02

 

Other Interpretive Provisions.

     51   

SECTION 1.03

 

Accounting Terms.

     51   

SECTION 1.04

 

Rounding.

     52   

SECTION 1.05

 

References to Agreements, Laws, Etc.

     52   

SECTION 1.06

 

Times of Day.

     52   

SECTION 1.07

 

Timing of Payment or Performance.

     53   

SECTION 1.08

 

Cumulative Credit Transactions.

     53   

SECTION 1.09

 

[Reserved].

     53   

SECTION 1.10

 

Currency Equivalents Generally.

     53   

ARTICLE II

    

THE COMMITMENTS AND CREDIT EXTENSIONS

     54   

SECTION 2.01

 

The Initial Loans.

     54   

SECTION 2.02

 

Borrowings, Conversions and Continuations of Initial Loans.

     54   

SECTION 2.03

 

[Reserved].

     55   

SECTION 2.04

 

[Reserved].

     55   

SECTION 2.05

 

Prepayments.

     55   

SECTION 2.06

 

Termination or Reduction of Commitments.

     65   

SECTION 2.07

 

Repayment of Loans.

     65   

SECTION 2.08

 

Interest.

     65   

SECTION 2.09

 

Fees.

     66   

SECTION 2.10

 

Computation of Interest and Fees.

     66   

SECTION 2.11

 

Evidence of Indebtedness.

     66   

SECTION 2.12

 

Payments Generally.

     67   

SECTION 2.13

 

Sharing of Payments.

     69   

SECTION 2.14

 

Permanent Refinancing; Option to Exchange Extended Term Loans for Exchange
Notes.

     69   

ARTICLE III

    

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     72   

SECTION 3.01

 

Taxes.

     72   

SECTION 3.02

 

Illegality.

     74   

SECTION 3.03

 

Inability to Determine Rates.

     75   

SECTION 3.04

 

Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans.

     75   

SECTION 3.05

 

Funding Losses.

     77   

SECTION 3.06

 

Matters Applicable to All Requests for Compensation.

     77   

SECTION 3.07

 

Replacement of Lenders under Certain Circumstances.

     78   

SECTION 3.08

 

Survival.

     79   

 

i



--------------------------------------------------------------------------------

ARTICLE IV

  

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     80   

SECTION 4.01

 

Conditions to Initial Credit Extension.

     80   

ARTICLE V

    

REPRESENTATIONS AND WARRANTIES

     82   

SECTION 5.01

 

Existence, Qualification and Power; Compliance with Laws.

     82   

SECTION 5.02

 

Authorization; No Contravention.

     82   

SECTION 5.03

 

Governmental Authorization; Other Consents.

     83   

SECTION 5.04

 

Binding Effect.

     83   

SECTION 5.05

 

Financial Statements; No Material Adverse Effect.

     83   

SECTION 5.06

 

Litigation.

     84   

SECTION 5.07

 

[Reserved].

     84   

SECTION 5.08

 

Ownership of Property; Liens and Real Property.

     84   

SECTION 5.09

 

Environmental Matters.

     84   

SECTION 5.10

 

Taxes.

     85   

SECTION 5.11

 

ERISA Compliance.

     85   

SECTION 5.12

 

Subsidiaries; Equity Interests.

     86   

SECTION 5.13

 

Margin Regulations; Investment Company Act.

     86   

SECTION 5.14

 

Disclosure.

     86   

SECTION 5.15

 

Labor Matters.

     87   

SECTION 5.16

 

[Reserved].

     87   

SECTION 5.17

 

Intellectual Property; Licenses, Etc.

     87   

SECTION 5.18

 

Solvency.

     87   

SECTION 5.19

 

OFAC; USA PATRIOT Act; FCPA.

     88   

ARTICLE VI

    

AFFIRMATIVE COVENANTS

     88   

SECTION 6.01

 

Financial Statements.

     88   

SECTION 6.02

 

Certificates; Other Information.

     90   

SECTION 6.03

 

Notices.

     91   

SECTION 6.04

 

Payment of Obligations.

     92   

SECTION 6.05

 

Preservation of Existence, Etc.

     92   

SECTION 6.06

 

Maintenance of Properties.

     92   

SECTION 6.07

 

Maintenance of Insurance.

     92   

SECTION 6.08

 

Compliance with Laws.

     93   

SECTION 6.09

 

Books and Records.

     93   

SECTION 6.10

 

Inspection Rights.

     93   

SECTION 6.11

 

Additional Guarantors.

     94   

SECTION 6.12

 

Compliance with Environmental Laws.

     94   

SECTION 6.13

 

Further Assurances.

     94   

SECTION 6.14

 

Designation of Subsidiaries.

     95   

SECTION 6.15

 

Maintenance of Ratings.

     95   

SECTION 6.16

 

Post-Closing Covenants.

     95   

 

ii



--------------------------------------------------------------------------------

ARTICLE VII

  

NEGATIVE COVENANTS

     96   

SECTION 7.01

 

Liens.

     96   

SECTION 7.02

 

Investments.

     100   

SECTION 7.03

 

Indebtedness.

     103   

SECTION 7.04

 

Fundamental Changes.

     108   

SECTION 7.05

 

Dispositions.

     109   

SECTION 7.06

 

Restricted Payments.

     111   

SECTION 7.07

 

Change in Nature of Business.

     114   

SECTION 7.08

 

Transactions with Affiliates.

     114   

SECTION 7.09

 

Burdensome Agreements.

     115   

SECTION 7.10

 

Use of Proceeds.

     116   

SECTION 7.11

 

[Reserved].

     116   

SECTION 7.12

 

Accounting Changes.

     116   

SECTION 7.13

 

Prepayments, Etc. of Indebtedness.

     116   

SECTION 7.14

 

Permitted Activities.

     117   

ARTICLE VIII

    

EVENTS OF DEFAULT AND REMEDIES

     117   

SECTION 8.01

 

Events of Default.

     117   

SECTION 8.02

 

Remedies Upon Event of Default.

     119   

SECTION 8.03

 

Exclusion of Immaterial Subsidiaries.

     120   

SECTION 8.04

 

Application of Funds.

     120   

ARTICLE IX

    

ADMINISTRATIVE AGENT AND OTHER AGENTS

     121   

SECTION 9.01

 

Appointment and Authorization of Administrative Agent.

     121   

SECTION 9.02

 

Delegation of Duties.

     122   

SECTION 9.03

 

Liability of Agents.

     122   

SECTION 9.04

 

Reliance by Agents.

     123   

SECTION 9.05

 

Notice of Default.

     123   

SECTION 9.06

 

Credit Decision; Disclosure of Information by Agents.

     123   

SECTION 9.07

 

Indemnification of Agents.

     124   

SECTION 9.08

 

Agents in Their Individual Capacities.

     125   

SECTION 9.09

 

Successor Agents.

     125   

SECTION 9.10

 

Administrative Agent May File Proofs of Claim.

     126   

SECTION 9.11

 

Guaranty Matters.

     126   

SECTION 9.12

 

Other Agents and Lead Arrangers.

     127   

SECTION 9.13

 

Withholding Tax Indemnity.

     127   

SECTION 9.14

 

Appointment of Supplemental Agents.

     128   

SECTION 9.15

 

Lender Action.

     128   

 

iii



--------------------------------------------------------------------------------

ARTICLE X

    

MISCELLANEOUS

     128   

SECTION 10.01

 

Amendments, Etc.

     128   

SECTION 10.02

 

Notices and Other Communications; Facsimile Copies.

     130   

SECTION 10.03

 

No Waiver; Cumulative Remedies.

     132   

SECTION 10.04

 

Attorney Costs and Expenses.

     132   

SECTION 10.05

 

Indemnification by the Borrower.

     133   

SECTION 10.06

 

Payments Set Aside.

     134   

SECTION 10.07

 

Successors and Assigns.

     134   

SECTION 10.08

 

Confidentiality.

     141   

SECTION 10.09

 

Setoff.

     143   

SECTION 10.10

 

Interest Rate Limitation.

     143   

SECTION 10.11

 

Counterparts.

     143   

SECTION 10.12

 

Integration; Termination.

     144   

SECTION 10.13

 

Survival of Representations and Warranties.

     144   

SECTION 10.14

 

Severability.

     144   

SECTION 10.15

 

GOVERNING LAW.

     144   

SECTION 10.16

 

WAIVER OF RIGHT TO TRIAL BY JURY.

     145   

SECTION 10.17

 

Binding Effect.

     145   

SECTION 10.18

 

USA PATRIOT Act.

     145   

SECTION 10.19

 

No Advisory or Fiduciary Responsibility.

     146   

SECTION 10.20

 

Electronic Execution of Assignments.

     147   

SECTION 10.21

 

[Reserved].

     147   

SECTION 10.22

 

Judgment Currency.

     147   

ARTICLE XI

    

GUARANTY

     147   

SECTION 11.01

 

The Guaranty.

     147   

SECTION 11.02

 

Obligations Unconditional.

     148   

SECTION 11.03

 

Reinstatement.

     149   

SECTION 11.04

 

Subrogation; Subordination.

     149   

SECTION 11.05

 

Remedies.

     150   

SECTION 11.06

 

Instrument for the Payment of Money.

     150   

SECTION 11.07

 

Continuing Guaranty.

     150   

SECTION 11.08

 

General Limitation on Guarantee Obligations.

     150   

SECTION 11.09

 

Information.

     150   

SECTION 11.10

 

Release of Guarantors.

     150   

SECTION 11.11

 

Right of Contribution.

     151   

SECTION 11.12

 

Limitations with respect to the Luxembourg Guarantors.

     151   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01A    Commitments 1.01B    [Reserved] 1.01C    Unrestricted Subsidiaries
1.01D    Closing Date Intermediate Holding Companies 1.01F    Investors 5.05   
Certain Liabilities 5.06    Litigation 5.08    Ownership of Property 5.09(a)   
Environmental Matters 5.10    Taxes 5.11(a)    ERISA Compliance 5.12   
Subsidiaries and Other Equity Investments 5.17    IP Rights 6.16    Post-Closing
Covenants 7.01(b)    Existing Liens 7.02(f)    Existing Investments 7.02(y)   
Existing Joint Ventures 7.03(b)    Existing Indebtedness 7.08    Transactions
with Affiliates 7.09    Certain Contractual Obligations 10.02    Administrative
Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A    Committed Loan Notice B    Terms of Exchange Indenture C    Initial Loan
Note D    Extended Term Loan Note E-1    Financial Statements Certification E-2
   Solvency Certificate F-1    Assignment and Assumption F-2    Affiliated
Lender Assignment and Assumption F-3    Affiliated Lender Notice G    [Reserved]
H    [Reserved] I    Intercompany Note J    [Reserved] K-1    United States Tax
Compliance Certificate (Foreign Non-Partnership Lenders) K-2    United States
Tax Compliance Certificate (Foreign Non-Partnership Participants) K-3    United
States Tax Compliance Certificate (Foreign Partnership Lenders) K-4    United
States Tax Compliance Certificate (Foreign Partnership Participants) L   
Administrative Questionnaire M-1    Acceptance and Prepayment Notice M-2   
Discount Range Prepayment Notice M-3    Discount Range Prepayment Offer

 

v



--------------------------------------------------------------------------------

M-4    Solicited Discounted Prepayment Notice M-5    Solicited Discounted
Prepayment Offer M-6    Specified Discount Prepayment Notice M-7    Specified
Discount Prepayment Response

 

vi



--------------------------------------------------------------------------------

LOAN AGREEMENT

This LOAN AGREEMENT (as the same may be amended, modified, refinanced and/or
restated from time to time, this “Agreement”) is entered into as of September 2,
2014, among TRAVELPORT LIMITED, a company incorporated under the laws of Bermuda
(“Holdings”), TRAVELPORT FINANCE (LUXEMBOURG) S.À R.L., a private limited
liability company (société à responsabilité limitée) incorporated and existing
under the laws of Luxembourg, registered with the Luxembourg Trade and Companies
Register under number RCS B B151012, having its registered office at 2-4, rue
Eugène Ruppert, L-2453 Luxembourg and with a share capital of USD 180,000 (the
“Borrower”), the other Guarantors party hereto from time to time, DEUTSCHE BANK
AG NEW YORK BRANCH, as Administrative Agent, and each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

1. The Borrower has requested on the Closing Date that the Lenders extend credit
to the Borrower in the form of the Initial Loans on the Closing Date in an
initial aggregate principal amount of $425,000,000.

2. In connection with the entering into of this Agreement and the borrowing of
the Loans hereunder, the Borrower plans to enter into the First Lien Credit
Agreement, pursuant to which the lenders thereunder shall (i) make initial term
loans on the Closing Date in an aggregate principal amount of $2,375,000,000 and
(ii) provide initial revolving commitments in an aggregate principal amount of
$100,000,000 (as such amounts may be increased or decreased pursuant to the
terms of the First Lien Credit Agreement, subject to the terms and conditions
set forth herein).

3. The proceeds of the Initial Loans, a portion of the revolving credit loans
(not to exceed $30,000,000) under the First Lien Credit Agreement and the
initial term loans under the First Lien Credit Agreement will be used on the
Closing Date to finance the Transaction Expenses and to consummate the
Refinancing.

4. The Lenders have indicated their willingness to lend on the terms and subject
to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

1



--------------------------------------------------------------------------------

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit M-1.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries or to such Converted Restricted
Subsidiary and its Subsidiaries), as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable.

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Administrative Agent” means Deutsche Bank AG New York Branch, in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit L or such other form as may be supplied from time to time by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means, at any time, any Lender that is a Specified Investor
or an Affiliate of a Specified Investor or Holdings at such time (other than
Holdings, the Borrower or any of its Subsidiaries and other than any Debt Fund
Affiliate) or a Non-Debt Fund Affiliate of a Specified Investor at such time.

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(m)(i).

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(l)(iii).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Supplemental Agents
(if any), the Lead Arrangers and the Joint Bookrunners.

 

2



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Loan Agreement, as the same may be amended, supplemented
or otherwise modified from time to time.

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable Rate” means:

(a) with respect to Initial Loans, (i) for Eurocurrency Rate Loans, 5.75% per
annum and (ii) for Base Rate Loans, 4.75% per annum; and

(b) with respect to Extended Term Loans, 9.00% per annum.

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means (a) an Assignment and Assumption substantially
in the form of Exhibit F-1 or (b) an Affiliated Lender Assignment and
Assumption, as the context may require.

“Assignment Taxes” has the meaning specified in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external legal counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.05(a)(v); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
Holdings as of each of December 31, 2013, 2012 and 2011 and related consolidated
statements of income, stockholders’ equity and cash flows of Holdings for the
fiscal years ended December 31, 2013, 2012 and 2011.

 

3



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the Prime
Rate in effect for such day and (c) the Eurocurrency Rate for deposits in
Dollars for a one-month Interest Period plus 1.00%; provided that for the
avoidance of doubt, the Eurocurrency Rate for any day shall be LIBOR, at
approximately 11:00 a.m. (London time) two Business Days prior to such day for
deposits in Dollars with a term of one month commencing on such day; it being
understood that, for the avoidance of doubt, solely with respect to the Initial
Loans, the Base Rate shall be deemed to be not less than 2.00% per annum. If the
Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Base Rate shall be determined without
regard to clause (a) of the preceding sentence until the circumstances giving
rise to such inability no longer exist. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Rate or the Eurocurrency Rate shall
be effective on the effective date of such change in the Prime Rate, the Federal
Funds Rate or the Eurocurrency Rate, as the case may be.

“Base Rate Loan” means an Initial Loan denominated in Dollars that bears
interest based on the Base Rate.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Loans at a Specified Discount to par
pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Loans at a specified range
of discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means (a) a borrowing consisting of simultaneous Initial Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01 and (b) a
single borrowing hereunder of Extended Term Loans on the Conversion Date.

“Bridge Facility” means the Commitments and the Initial Loans made hereunder.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or the
Grand-Duchy of Luxembourg, and (b) if such day relates to any interest rate
settings as to a Eurocurrency Rate Loan, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or any
other dealings to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a day on which dealings in deposits are
conducted by and between banks in the applicable London interbank market.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by Holdings and its
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flows of Holdings and its Restricted Subsidiaries.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its current treatment under generally accepted
accounting principles as of the Closing Date, notwithstanding any modifications
or interpretive changes thereto that may occur thereafter.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of Holdings or its Restricted Subsidiaries either
existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
Holdings as capital lease obligations and (ii) that are subsequently
recharacterized as capital lease obligations or indebtedness due to a change in
accounting treatment or otherwise, shall for all purposes under this Agreement
(including, without limitation, the calculation of Consolidated Net Income and
Consolidated EBITDA) not be treated as capital lease obligations, Capitalized
Lease Obligations or Indebtedness.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings and
the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of Holdings and the
Restricted Subsidiaries.

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any Restricted Subsidiary:

(1) Dollars;

(2) such local currencies held by Holdings or any Restricted Subsidiary from
time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

 

5



--------------------------------------------------------------------------------

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 in the case of non-U.S. banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause
(4) above;

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

(11) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

(12) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

 

6



--------------------------------------------------------------------------------

(13) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (12) above.

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
(10) Business Days following the receipt of such amounts.

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“Change of Control” shall be deemed to occur if:

(a) at any time after the Parent IPO, any person or “group” (within the meaning
of Rules 13d-3 and 13d-5 under the Exchange Act as in effect on the Closing
Date) shall have acquired beneficial ownership (as defined in Rules 13(d)-3 and
13(d)-5 under the Exchange Act) of 35% or more on a fully diluted basis of the
voting interest in Parent’s Equity Interests;

(b) at any time prior to the Parent IPO, (i) any combination of the Permitted
Holders shall fail to own beneficially (as defined in Rules 13(d)-3 and 13(d)-5
under the Exchange Act), directly or indirectly, more than a majority, on a
fully diluted basis, of the then issued and outstanding voting shares of Parent
or (ii) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date) that is not controlled by the
Permitted Holdings (or any such “group” in which the Permitted Holders own less
than a majority of the then issued and outstanding voting shares of Parent
determined without giving effect to the existence of such “group”) shall have
acquired beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act) of a greater percentage, on a fully diluted basis, of the then
issued and outstanding voting shares of Parent than the percentage owned,
directly or indirectly, beneficially by the Permitted Holders;

 

7



--------------------------------------------------------------------------------

(c) a “change of control” (or similar event) shall occur under any Indebtedness
for borrowed money of Holdings and its Restricted Subsidiaries with an aggregate
outstanding principal amount in excess of the Threshold Amount;

(d) Parent shall cease to own directly or indirectly 100% of the Equity
Interests of Holdings; or

(e) Holdings shall cease to own directly or indirectly 100% of the Equity
Interests of the Borrower.

For the avoidance of doubt, a Change of Control shall not be deemed to have
occurred in connection with the Parent IPO.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, and (b) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Initial Loans or
Extended Term Loans. Commitments shall be construed to be in the same Class as
the Initial Loans.

“Closing Date” means September 2, 2014, the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with
Section 10.03.

“Closing Fees” means those fees required to be paid on the Closing Date,
including, without limitation, any fees and expenses required to be paid on the
Closing Date pursuant to the Fee Letter.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Commitment” means, as to each Lender, its obligation to make an Initial Loan to
the Borrower pursuant to Section 2.01 in an aggregate amount not to exceed the
amount set forth opposite such Lender’s name in Schedule 1.01A under the caption
“Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The initial aggregate amount of the
Commitments is $425,000,000.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Initial Loans from one Type to the other, or (c) a continuation of Eurocurrency
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Parties” means the collective reference to Holdings and its Restricted
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

(1) increased (without duplication) by the following, in each case (other than
with respect to clauses (h) and (k)) to the extent deducted (and not added back)
in determining Consolidated Net Income for such period:

(a) provision for taxes based on income, profits or capital gains of Holdings
and the Restricted Subsidiaries, including, without limitation, federal, state,
franchise and similar taxes (such as the Delaware franchise tax) and foreign
withholding taxes (including any future taxes or other levies which replace or
are intended to be in lieu of such taxes and any penalties and interest related
to such taxes or arising from tax examinations) and the net tax expense
associated with any adjustments made pursuant to clauses (1) through (15) of the
definition of “Consolidated Net Income”; plus

 

8



--------------------------------------------------------------------------------

(b) Fixed Charges for such period (including (x) net losses on Swap Obligations
or other derivative instruments entered into for the purpose of hedging interest
rate risk, (y) bank fees and other financing fees and (z) costs of surety bonds
in connection with financing activities, plus amounts excluded from Consolidated
Interest Expense as set forth in clauses (1)(q) through (y) in the definition
thereof); plus

(c) the total amount of depreciation and amortization expense and capitalized
fees related to any Qualified Securitization Financing of Holdings or any of its
Subsidiaries, including the amortization of intangible assets, deferred
financing costs, debt issuance costs, commissions, fees and expenses and
Capitalized Software Expenditures of Holdings and its Restricted Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP; plus

(d) the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), costs and expenses for Permitted Tax
Restructurings, start-up or initial costs for any project or new production
line, division or new line of business or other business optimization expenses
or reserves including, without limitation, data center consolidation
initiatives, severance costs, costs relating to initiatives aimed at
profitability improvement, costs or reserves associated with improvements to IT
and accounting functions, integration and facilities opening costs or any
one-time costs incurred in connection with acquisitions and investments and
costs related to the closure and/or consolidation of facilities; plus

(e) any other non-cash charges, including any non cash write-offs or write-downs
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, (A) Holdings may elect not to add back such non-cash charge in
the current period and (B) to the extent Holdings elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

(f) the amount of any non-controlling interest or minority interest expense
consisting of Subsidiary income attributable to minority equity interests of
third parties in any non-wholly owned Subsidiary; plus

 

9



--------------------------------------------------------------------------------

(g) the amount of management, monitoring, consulting, advisory fees and other
fees (including termination fees) and indemnities and expenses paid or accrued
in such period under the Management Agreement (and related agreements or
arrangements) or otherwise to the Specified Investors to the extent otherwise
permitted under Section 7.08; plus

(h) the amount of cost savings, operating expense reductions and synergies
(x) related to the Transactions projected by Holdings in good faith to result,
from actions that have been taken or with respect to which substantial steps
have been taken or are expected to be taken (in the good faith determination of
Holdings), within 24 months after the Closing Date, or (y) related to mergers
and other business combinations, acquisitions, divestitures, restructurings,
cost savings initiatives and other similar initiatives consummated after the
Closing Date projected by Holdings in good faith to result, from actions that
have been taken or with respect to which substantial steps have been taken or
are expected to be taken (in the good faith determination of Holdings), within
24 months after a merger or other business combination, acquisition or
divestiture is consummated or generated by actions (including restructurings,
cost savings initiatives and other similar initiatives) that have been taken or
with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of Holdings), projected by Holdings in
good faith to result within 24 months after such actions are consummated, in
each case, calculated on a pro forma basis as though such cost savings,
operating expense reductions, and synergies had been realized on the first day
of such period, as if such cost savings, operating expense reductions and
synergies were realized during the entirety of such period, net of the amount of
actual benefits realized during such period from such actions; provided that
(A) such cost savings, operating expense reductions and synergies are reasonably
identifiable and factually supportable in the good faith judgment of Holdings
and (B) no cost savings, operating expense reductions and synergies shall be
added pursuant to this clause (viii) to the extent duplicative of any expenses
or charges otherwise added to Consolidated EBITDA, whether through a pro forma
adjustment or otherwise, for such period or any period; plus

(i) the amount of loss or discount on sale of receivables, Securitization Assets
and related assets to any Securitization Subsidiary in connection with a
Qualified Securitization Financing; plus

(j) any costs or expense incurred by Holdings or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of Holdings or net cash proceeds of an
issuance of Equity Interest of Holdings (other than Disqualified Equity
Interest) solely to the extent that such net cash proceeds are excluded from the
calculation of Cumulative Credit; plus

 

10



--------------------------------------------------------------------------------

(k) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

(l) any net loss from disposed, abandoned or discontinued operations; plus

(m) 100% of the increase in Deferred Revenue as of the end of such period from
Deferred Revenue as of the beginning of such period (or minus 100% of any such
decrease); plus

(n) amortization of development advance payments which were made with the
objective of increasing the number of clients, or improving customer loyalty;
plus;

(o) [reserved]; plus

(p) the amount of net cost savings and net cash flow effect of revenue
enhancements related to New Contracts projected by Holdings in good faith to be
realized as a result of specified actions taken or to be taken prior to or
during such period (which cost savings or revenue enhancements shall be subject
only to certification by management of Holdings and shall be calculated on a Pro
Forma Basis as though such cost savings or revenue enhancements had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (A) such cost
savings or revenue enhancements are reasonably identifiable and factually
supportable, (B) such actions have been taken or are to be taken within 12
months after the date of determination to take such action and (C) no cost
savings or revenue enhancements shall be added pursuant to this clause (p) to
the extent duplicative of any expenses or charges relating to such cost savings
or revenue enhancements that are included in clause (d) above with respect to
such period; provided that the aggregate amount of add backs made relating to
New Contracts in respect of which no revenues have been received during such
period pursuant to this clause (p) shall not exceed an amount equal to 5% of
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended prior to the determination date (without giving effect to any
adjustments pursuant to this clause (p)),

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

(a) non-cash gains increasing Consolidated Net Income of Holdings for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

(b) any net income from disposed, abandoned or discontinued operations.

 

11



--------------------------------------------------------------------------------

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by Holdings or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), to the extent not subsequently sold, transferred
or otherwise disposed by Holdings or such Restricted Subsidiary during such
period (each such Person, property, business or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”) and the Acquired
EBITDA of any Unrestricted Subsidiary that is converted into a Restricted
Subsidiary during such period (each, a “Converted Restricted Subsidiary”), based
on the actual Acquired EBITDA of such Acquired Entity or Business or Converted
Restricted Subsidiary for such period (including the portion thereof occurring
prior to such acquisition or conversion) and (B) for the purposes of the
definition of the term “Permitted Acquisition” and the calculation of
Consolidated First Lien Net Leverage Ratio, Consolidated Secured Net Leverage
Ratio, Consolidated Total Net Leverage Ratio and Fixed Charge Coverage Ratio,
but without limiting the adjustments included in the definition of Consolidated
EBITDA, an adjustment in respect of each Acquired Entity or Business equal to
the amount of the Pro Forma Adjustment with respect to such Acquired Entity or
Business for such period (including the portion thereof occurring prior to such
acquisition) as specified in a certificate executed by a Responsible Officer and
delivered to the Lenders and the Administrative Agent. There shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset (other than an Unrestricted Subsidiary)
sold, transferred or otherwise disposed of or, closed or classified as
discontinued operations (but if such operations are classified as discontinued
due to the fact that they are subject to an agreement to dispose of such
operations, only when and to the extent such operations are actually disposed
of) by Holdings or any Restricted Subsidiary during such period (each such
Person, property, business or asset so sold or disposed of, a “Sold Entity or
Business”) and the Disposed EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each a “Converted
Unrestricted Subsidiary”), based on the actual Disposed EBITDA of such Sold
Entity or Business or Converted Unrestricted Subsidiary for such period
(including the portion thereof occurring prior to such sale, transfer,
disposition or conversion).

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the fiscal quarters ended September 30, 2013, December 31,
2013, March 31, 2014 and June 30, 2014, Consolidated EBITDA for such fiscal
quarters shall be $128,000,000, $109,000,000, $151,000,000 and $146,000,000,
respectively, in each case, as may be subject to any adjustment set forth in the
immediately preceding paragraph for the applicable Test Period with respect to
any acquisitions, dispositions or conversions occurring after the Closing Date.

“Consolidated First Lien Net Debt” means Consolidated Total Net Debt minus the
sum of (i) the portion of Indebtedness of Holdings or any Restricted Subsidiary
included in Consolidated Total Net Debt that is not secured by any Lien on
property or assets of Holdings or any Restricted Subsidiary and (ii) the portion
of Indebtedness of Holdings or any Restricted Subsidiary included in
Consolidated Total Net Debt that is secured by Liens on property or assets of
Holdings or any Restricted Subsidiary, which Liens are expressly subordinated or
junior to the Liens securing the First Lien Credit Facilities Obligations or any
Permitted First Priority Credit Agreement Refinancing Debt.

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

 

12



--------------------------------------------------------------------------------

“Consolidated Interest Expense” means, for any period:

(1) the sum, without duplication, of consolidated interest expense of Holdings
and its Restricted Subsidiaries for such period, to the extent such expense was
deducted (and not added back) in computing Consolidated Net Income (including
(a) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (b) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Swap Obligations
or other derivative instruments pursuant to GAAP), (d) the interest component of
Capitalized Lease Obligations, and (e) net payments, if any made (less net
payments, if any, received), pursuant to interest rate Swap Obligations with
respect to Indebtedness, and excluding (f) costs associated with obtaining Swap
Obligations, (g) any expense resulting from the discounting of any Indebtedness
in connection with the application of recapitalization accounting or, if
applicable, purchase accounting in connection with the Transactions or any
acquisition, (h) penalties and interest relating to taxes, (i) any “additional
interest” or “liquidated damages” with respect to other securities for failure
to timely comply with registration rights obligations, (j) amortization or
expensing of deferred financing fees, amendment and consent fees, debt issuance
costs, commissions, fees and expenses and discounted liabilities, (k) any
expensing of bridge, commitment and other financing fees and any other fees
related to the Transactions or any acquisitions after the Closing Date,
(l) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Securitization Financing and (m) any
accretion of accrued interest on discounted liabilities and any prepayment
premium or penalty); plus

(2) consolidated capitalized interest of Holdings and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income of Holdings and its Restricted Subsidiaries for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by Holdings
to be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to any multi-year strategic initiatives), Transaction
Expenses, restructuring and duplicative running costs, relocation costs,
integration costs, facility consolidation and closing costs, severance costs and
expenses, one-time compensation charges, costs and expenses for Permitted Tax
Restructurings, costs relating to pre-opening and opening costs for facilities,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition costs, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, retention charges, system
establishment costs and implementation costs) and operating expenses
attributable to the implementation of cost-savings initiatives, and curtailments
or modifications to pension and post-retirement employee benefit plans shall be
excluded;

 

13



--------------------------------------------------------------------------------

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded;

(3) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

(4) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions (including, for the
avoidance of doubt, bulk subscriber contract sales) or abandonments or the sale
or other disposition of any Equity Interests of any Person other than in the
ordinary course of business shall be excluded;

(5) the net income for such period of any Person that is not a Subsidiary of
Holdings, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting shall be excluded; provided that Consolidated Net
Income of Holdings shall be increased by the amount of dividends or
distributions or other payments (other than Excluded Contributions) that are
actually paid in cash (or to the extent converted into cash) to Holdings or a
Restricted Subsidiary thereof in respect of such period;

(6) the net income for such period of any Restricted Subsidiary (other than the
Borrower or any Guarantor) shall be excluded to the extent that the declaration
or payment of dividends or similar distributions by that Restricted Subsidiary
of its net income is not at the date of determination permitted without any
prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Restricted Subsidiary or its stockholders (other than
restrictions in this Agreement), unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived; provided
that the Consolidated Net Income of Holdings and its Restricted Subsidiaries
will be increased by the amount of dividends or other distributions or other
payments actually paid in Cash Equivalents (or to the extent converted into Cash
Equivalents) to Holdings or a Restricted Subsidiary thereof in respect of such
period, to the extent not already included therein (other than Excluded
Contributions);

(7) effects of adjustments (including the effects of such adjustments pushed
down to Holdings and its Restricted Subsidiaries) in Holdings’ consolidated
financial statements pursuant to GAAP (including in the inventory (including any
impact of changes to inventory valuation policy methods, including changes in
capitalization of variances), property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) resulting from the application of recapitalization
accounting or purchase accounting, as the case may be, in relation to the
Transactions or any consummated acquisition or joint venture investment or the
amortization or write-off or write-down of any amounts thereof, net of taxes,
shall be excluded;

(8) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments shall be excluded;

(9) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

 

14



--------------------------------------------------------------------------------

(10) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans, roll-over, acceleration, or payout of Equity Interests by
management, other employees or business partners of Holdings or any of its
direct or indirect parent companies, shall be excluded;

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of the Initial Loans, Extended Term Loans, Exchange Notes and other
securities and the syndication and incurrence of the facilities under the First
Lien Credit Agreement), issuance of Equity Interests, refinancing transaction or
amendment or modification of any debt instrument (including any amendment or
other modification of the Initial Loans, Extended Term Loans, Exchange Notes,
other securities and the facilities under the First Lien Credit Agreement) and
including, in each case, any such transaction consummated on or prior to the
Closing Date and any such transaction undertaken but not completed, and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction, in each case whether or not successful or consummated
(including, for the avoidance of doubt the effects of expensing all transaction
related expenses in accordance with Financial Accounting Standards Board
Accounting Standards Codification 805), shall be excluded;

(12) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions (or within twenty four months after the closing of
any acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of modifications of
accounting policies shall be excluded; provided that amounts paid in respect of
such accruals and reserves shall be deducted from Consolidated Net Income when
paid in cash;

(13) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as Holdings has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

(14) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

(15) the following items shall be excluded:

(a) any net unrealized gain or loss (after any offset) resulting in such period
from Swap Obligations and the application of Accounting Standards Codification
Topic No. 815, Derivatives and Hedging,

(b) any net unrealized gain or loss (after any offset) resulting in such period
from currency translation gains or losses including those related to currency
remeasurements of Indebtedness (including any net loss or gain resulting from
Swap Obligations for currency exchange risk) and any other foreign currency
translation gains and losses, to the extent such gain or losses are non-cash
items,

 

15



--------------------------------------------------------------------------------

(c) any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

(d) effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks, and

(e) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses or otherwise) and adjustments thereof and purchase
price adjustments; and

(16) [reserved]; and

(17) if such Person is treated as a disregarded entity or partnership for U.S.
federal, state and/or local income tax purposes for such period or any portion
thereof, the amount of distributions actually made to any direct or indirect
parent company of such Person in respect of such period in accordance with
Section 7.06(i)(iii) shall be included in calculating Consolidated Net Income as
though such amounts had been paid as taxes directly by such Person for such
period.

In addition, to the extent not already included in the Consolidated Net Income
of Holdings and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement to the extent such expenses and charges reduced Consolidated Net
Income.

“Consolidated Secured Net Debt” means Consolidated Total Net Debt minus the sum
of the portion of Indebtedness of Holdings or any Restricted Subsidiary included
in Consolidated Total Net Debt that is not secured by any Lien on property or
assets of Holdings or any Restricted Subsidiary.

“Consolidated Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of (i) Indebtedness of Holdings and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any Permitted Acquisition), consisting of Indebtedness for
borrowed money plus (ii) purchase money indebtedness, Attributable Indebtedness
and debt obligations evidenced by promissory notes, bonds, debentures, loan
agreements or similar instruments, and debt obligations evidenced by promissory
notes, bonds, debentures, loan agreements or similar instruments, minus (b) the
aggregate amount of all (i) unrestricted cash and Cash Equivalents on the
balance sheet of Holdings and its Restricted Subsidiaries as of such date and
(ii) the aggregate amount of all Restricted Cash; provided that Consolidated
Total Net Debt shall not include Indebtedness (i) in respect of letters of
credit, except to the extent of unreimbursed amounts thereunder; provided that

 

16



--------------------------------------------------------------------------------

any unreimbursed amount under commercial letters of credit shall not be counted
as Consolidated Total Net Debt until three Business Days after such amount is
drawn and (ii) of Unrestricted Subsidiaries; it being understood, for the
avoidance of doubt, that obligations under Swap Contracts do not constitute
Consolidated Total Net Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Working Capital” means, with respect to Holdings and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate.”

“Conversion Date” has the meaning assigned to such term in Section 2.14(a).

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

“Covered Jurisdiction” means each of (a) the United States (any state thereof or
the District of Columbia), (b) the United Kingdom, (c) Bermuda, (d) Gibraltar,
(e) Luxembourg, (f) any jurisdiction in which any Intermediate Holding Company
is organized and (g) to the extent the Borrower or any Guarantor (or Person that
would otherwise be required to become a Guarantor) is reorganized or formed in a
new jurisdiction in connection with a Permitted Tax Restructuring, such
jurisdiction or organization or reorganization unless such Person would
otherwise constitute an Excluded Subsidiary.

“Credit Extension” means a Borrowing.

“Credit Parties” means, collectively, the Agents, the Lenders, the Supplemental
Agents and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.02.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a) $25,000,000; plus

 

17



--------------------------------------------------------------------------------

(b) an amount (which shall not be less than zero) equal to 50% of Consolidated
Net Income for the period from the first day of the fiscal quarter of Holdings
during which the Closing Date occurred to and including the last day of the most
recently ended fiscal quarter of Holdings for which internal consolidated
financial statements of Holdings are available (or, in the case such
Consolidated Net Income for such period is in deficit, minus 100% of such
deficit), plus

(c) to the extent not otherwise reflected in Consolidated Net Income, the
cumulative amount of the cash and Cash Equivalent proceeds (other than Excluded
Contributions) from (i) the sale of Equity Interests (other than any
Disqualified Equity Interests and other than any Designated Equity Contribution)
of Holdings or any direct or indirect parent of Holdings after the Closing Date
and on or prior to such time (including upon exercise of warrants or options)
which proceeds have been contributed as common equity to the capital of the
Borrower, (ii) the common Equity Interests of Holdings or any direct or indirect
parent of Holdings (other than Disqualified Equity Interests of the Borrower and
other than any Designated Equity Contribution) issued upon conversion of
Indebtedness (other than Indebtedness that is contractually subordinated to the
Obligations) of Holdings or any Restricted Subsidiary of Holdings owed to a
Person other than a Loan Party or a Restricted Subsidiary of a Loan Party, in
each case, not previously applied for a purpose other than use in the Cumulative
Credit (including, for the avoidance of doubt, for the purposes of
Section 7.03(m)(ii) or to make a mandatory prepayment pursuant to
Section 2.05(b) or a mandatory prepayment under the First Lien Credit
Agreement); plus

(d) to the extent not otherwise reflected in Consolidated Net Income, 100% of
the aggregate amount of contributions to the common capital (other than from a
Restricted Subsidiary and other than any Designated Equity Contribution) of
Holdings received in cash and Cash Equivalents after the Closing Date (other
than Excluded Contributions), in each case, not previously applied for a purpose
other than use in the Cumulative Credit (including, for the avoidance of doubt,
for the purposes of Section 7.03(m)(ii) or to make a mandatory prepayment
pursuant to Section 2.05(b) or a mandatory prepayment under the First Lien
Credit Agreement); plus

(e) 100% of the aggregate amount received by Holdings or any Restricted
Subsidiary of Holdings in cash and Cash Equivalents from:

(A) the sale (other than to Holdings or any Restricted Subsidiary) of the Equity
Interests of an Unrestricted Subsidiary or any minority investments, or

(B) any dividend or other distribution by an Unrestricted Subsidiary or received
in respect of any minority investment (except to the extent increasing
Consolidated Net Income and excluding Excluded Contributions), or

(C) any interest, returns of principal payments and similar payments by an
Unrestricted Subsidiary or received in respect of any minority investments
(except to the extent increasing Consolidated Net Income), plus

(f) in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, Holdings or
a Restricted Subsidiary, the fair market

 

18



--------------------------------------------------------------------------------

value of the Investments of Holdings and the Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such redesignation, combination or
transfer (or of the assets transferred or conveyed, as applicable) so long as
such Investments were originally made pursuant to Section 7.02(n)(y), plus

(g) to the extent not already included in Consolidated Net Income, an amount
equal to any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by Holdings or any Restricted
Subsidiary in respect of any Investments made pursuant to Section 7.02(n)(y);
plus

(h) the amount of any First Lien Declined Proceeds to the extent not applied to
make a mandatory prepayment hereunder; minus

(i) any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.02(n)(y) after the Closing Date and prior to such time, minus

(j) any amount of the Cumulative Credit used to pay dividends or make
distributions pursuant to Section 7.06(h)(y) after the Closing Date and prior to
such time, minus

(k) any amount of the Cumulative Credit used to make payments or distributions
in respect of Junior Financings pursuant to Section 7.13(a) after the Closing
Date and prior to such time.

“Current Assets” means, with respect to Holdings and the Restricted Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Cash Equivalents) of Holdings and the Restricted Subsidiaries that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
Holdings and its Restricted Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits (but excluding assets held for sale, loans (permitted) to
third parties, pension assets, deferred bank fees and derivative financial
instruments).

“Current Liabilities” means, with respect to Holdings and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities of Holdings and the Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries as current liabilities at such date of
determination, other than (a) the current portion of any Indebtedness,
(b) accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is past due and unpaid), (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals of any costs or expenses related to
restructuring reserves, and (e) any revolving credit exposure or revolving
credit loans under the First Lien Credit Agreement.

“Debt Fund Affiliate” means any Affiliate of Holdings that is a bona fide debt
fund, financial institution or an investment vehicle or managed account that is
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium,

 

19



--------------------------------------------------------------------------------

rearrangement, receivership, insolvency, reorganization or similar debtor relief
Laws of the United States or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally, including in case of the
Borrower (a) a winding-up, administration or dissolution including, without
limitation, bankruptcy (faillite), insolvency, voluntary or involuntary
liquidation, composition with creditors (concordat préventif de faillite),
moratorium or reprieve from payment (sursis de paiement), controlled management
(gestion controlee), fraudulent conveyance (action paulienne), general
settlement with creditors, reorganization or similar laws affecting the rights
of creditors generally and/or (b) a receiver, administrative receiver,
administrator, trustee, custodian, sequestrator, conservator or similar officer
being appointed, including, without limitation, a juge délégué, commissaire,
juge-commissaire, mandataire ad hoc, administrateur provisoire, liquidateur or
curateur.

“Declined IPO Proceeds” means any Declined Proceeds constituting Parent IPO
Proceeds

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(ix).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) prior to the Initial Loan
Maturity Date, the Base Rate, plus the Applicable Rate applicable to Initial
Loans that are Base Rate Loans, plus 2.0% per annum and (b) after the Initial
Loan Maturity Date, the Applicable Rate applicable to Extended Term Loans, plus
2.0% per annum; provided that with respect to the overdue principal or interest
in respect of a Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan,
plus 2.0% per annum, in each case to the fullest extent permitted by applicable
Laws.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Deferred Revenue” means the amount of long or short term deferred revenue of
Holdings and its Restricted Subsidiaries, on a consolidated basis, determined in
accordance with GAAP.

“Demand Failure Event” has the meaning provided in the Fee Letter.

“Designated Equity Contribution” means “Designated Equity Contribution” (or any
equivalent term) as defined in the First Lien Credit Agreement.

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit M-2.

 

20



--------------------------------------------------------------------------------

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M-3, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Discounted Loan Prepayment” has the meaning set forth in Section 2.05(a)(v)(A).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business (determined as if references
to Holdings and the Restricted Subsidiaries in the definition of Consolidated
EBITDA (and in the component definitions used therein) were references to such
Sold Entity or Business and its Subsidiaries or such Converted Unrestricted
Subsidiary and its Subsidiaries) or such Converted Unrestricted Subsidiary, all
as determined on a consolidated basis for such Sold Entity or Business or such
Converted Unrestricted Subsidiary.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and other than as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part,
(c) provides for the scheduled payments of

 

21



--------------------------------------------------------------------------------

dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of issuance of such Equity Interests;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof), the
Borrower or the Restricted Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by Holdings or its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Disqualified Lenders” means (a) such Persons that have been specified in
writing to the Administrative Agent prior to August 7, 2014, as being
“Disqualified Lenders” and made available to any Lender upon request and (b) any
Person who is a bona fide competitor identified in writing to the Administrative
Agent prior to August 7, 2014, as such list of bona fide competitors may be
updated by the Borrower (by furnishing such updates to the Administrative Agent)
from time to time thereafter, and (c) any Affiliate of each such Person referred
to in clause (a) or (b) that is identified in writing to the Administrative
Agent from time to time and in each case, any Affiliate of each such Person that
is clearly identifiable on the basis of such Affiliate’s name (in each case,
other than bona fide fixed income investors or debt funds that are engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of business).

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

“Dollar” and “$” mean lawful money of the United States.

“Electing Guarantor” means any Excluded Subsidiary that at the option, and in
the sole discretion, of Holdings has been designated as a Guarantor.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to, any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

22



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
notification or determination that a Multiemployer Plan is in reorganization;
(d) the filing by the PBGC of a notice of intent to terminate any Pension Plan,
the treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, respectively, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) appointment of a trustee to administer any Pension Plan or Multiemployer
Plan; (f) with respect to a Pension Plan, the failure to satisfy the minimum
funding standard of Section 412 of the Code or Section 302, 303 or 304 of ERISA,
whether or not waived; (g) any Foreign Benefit Event; or (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate.

“Eurocurrency Rate” means, the rate per annum equal to the London Interbank
Offered Rate (“LIBOR”) or such comparable or successor rate which is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London time) on the date which is two Business Days prior to the beginning
of such Interest Period for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period;
provided that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provision of this definition, the “Eurocurrency Rate” shall be
the interest rate per annum, determined by the Administrative Agent to be the
average of the rates per annum at which deposits in Dollars are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England at approximately 11:00 a.m. (London time) on the date which is
two Business Days prior to the beginning of such Interest Period; provided that
solely with respect to the Initial Loans, the Eurocurrency Rate shall be deemed
to not be less than 1.00% per annum in all cases.

 

23



--------------------------------------------------------------------------------

“Eurocurrency Rate Loan” means an Initial Loan that bears interest at a rate
based on the Eurocurrency Rate.

“Event of Default” has the meaning set forth in Section 8.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Date” has the meaning assigned to such term in Section 2.14(b).

“Exchange Indenture” means an indenture governing the terms of the Exchange
Notes, in a form to be agreed in accordance with Sections 2.14(b) and 2.14(e).

“Exchange Notice” has the meaning assigned to such term in Section 2.14(b).

“Exchange Notes” has the meaning specified in Section 2.14(b).

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the applicable Administrative Agent and the Borrower,
or, in the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m. (New York City time)
on such date for the purchase of Dollars for delivery two Business Days later.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by Holdings after the Closing Date from:

(1) contributions to its common equity capital;

(2) dividends, distributions, fees and other payments (A) from Unrestricted
Subsidiaries and any of their Subsidiaries, (B) received in respect of any
minority investments and (C) from any joint ventures that are not Restricted
Subsidiaries; and

(3) the sale (other than to a Subsidiary of Holdings or to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of Holdings or any of its Subsidiaries) of Equity Interests (other
than Disqualified Equity Interests and preferred stock) of Holdings;

in each case to the extent designated as Excluded Contributions by Holdings
within 180 days of the date such capital contributions are made, such dividends,
distributions, fees or other payments are paid, or the date such Equity
Interests are sold, as the case may be; provided such amounts may only be
designated as Excluded Contributions by Holdings to the extent such amounts were
Not Otherwise Applied prior to such date.

“Excluded Indebtedness” means (a) Indebtedness incurred on the Closing Date to
consummate the Refinancing, (b) revolving credit borrowings incurred under the
Borrower’s First Lien Credit Agreement pursuant to commitments existing on the
Closing Date (including borrowings

 

24



--------------------------------------------------------------------------------

under any replacements, extensions and renewals thereof not in excess of
commitments existing as of the Closing Date), (c) Capital Leases and purchase
money security interests entered into in the ordinary course of business,
(d) debt owing to Holdings or any of its Subsidiaries and (e) other Indebtedness
incurred in the ordinary course of business (but excluding any debt securities
issued by Holdings or any Restricted Subsidiary or any Indebtedness raised by
Holdings or any Restricted Subsidiary in connection with a capital markets
transaction or a syndicated bank credit facility).

“Excluded Subsidiary” means (a) any Subsidiary of Holdings that is not, directly
or indirectly, a wholly-owned Subsidiary of Holdings, (b) any Subsidiary of a
Guarantor that does not have total assets in excess of 5.0% of Total Assets or
5.0% of revenues for Holdings and its Restricted Subsidiaries in each case,
individually or in the aggregate with all other Subsidiaries excluded via this
clause (b), (c) any Subsidiary that is prohibited by applicable Law or
Contractual Obligations (other than any Contractual Obligation in favor of
Holdings or any of its Restricted Subsidiaries) existing on the Closing Date
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization (unless such
consent, approval, license or authorization has been obtained), (d) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent, in consultation with the Borrower, the burden or cost or
other consequences (including any material adverse tax consequences) of
providing a Guaranty shall be excessive in view of the benefits to be obtained
by the Lenders therefrom, (e) any direct or indirect Foreign Subsidiary of
Holdings other than Restricted Subsidiaries organized under the laws of a
Covered Jurisdiction, (f) any not-for-profit Subsidiaries, (g) any Unrestricted
Subsidiaries, (h) any Securitization Subsidiary or Subsidiary of a
Securitization Subsidiary, (i) [reserved], (j) [reserved], (k) any captive
insurance subsidiaries, and (l) special purpose entities; provided that,
notwithstanding the foregoing, “Excluded Subsidiary” shall not include (i) any
Intermediate Holding Company, any US Business Holding Company or the Borrower,
(ii) any Electing Guarantor for so long as such Electing Guarantor constitutes
an Electing Guarantor in accordance with the terms of this Agreement or
(iii) any Guarantor referenced in the proviso of clause (b) of the definition of
“Guarantee Requirements”.

“Extended Term Loan Facility” means the Extended Term Loans made hereunder.

“Extended Term Loan Note” means a promissory note of the Borrower payable to any
Lender holding Extended Term Loans or its registered assigns, in substantially
the form of Exhibit D hereto, evidencing the aggregate Indebtedness of the
Borrower to such Lender resulting from the Extended Term Loans made by such
Lender to the Borrower.

“Extended Term Loans” has the meaning specified in Section 2.14(a).

“Extended Term Loan Maturity Date” has the meaning specified in the definition
of “Maturity Date”.

“Facility” means (a) the Bridge Facility or (b) the Extended Term Loan Facility,
as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code (including, for the
avoidance of doubt, any agreements entered into pursuant to Section 1471(b)(1)
of the Code), as of the Closing Date (and any amended or successor version
thereof that is substantively comparable), any current or future Treasury
Regulations or other official administrative guidance promulgated thereunder and
any intergovernmental agreements entered into in connection with the
implementation thereof.

 

25



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published for any day that is a Business Day, the
average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

“Fee Letter” means that certain Fee Letter, dated August 7, 2014, among
Holdings, Deutsche Bank Securities Inc., Deutsche Bank AG New York Branch and
Morgan Stanley Senior Funding, Inc.

“Financial Statements Certification” means a certificate substantially in the
form of Exhibit E-1.

“First Lien Cash Collateralized Letters of Credit” has the meaning assigned to
the term “Cash Collateralized Letters of Credit” in the First Lien Credit
Agreement as in effect on the date hereof, to the extent permitted under the
First Lien Credit Agreement as in effect on the date hereof.

“First Lien Credit Agreement Incremental Commitments” has the meaning assigned
to the term “Incremental Commitments” in the First Lien Credit Agreement as in
effect on the date hereof, to the extent permitted under the First Lien Credit
Agreement as in effect on the date hereof.

“First Lien Credit Agreement Incremental Loans” has the meaning assigned to the
term “Incremental Loans” in the First Lien Credit Agreement as in effect on the
date hereof, to the extent permitted under the First Lien Credit Agreement as in
effect on the date hereof.

“First Lien Credit Agreement Incremental Revolving Credit Commitments” has the
meaning assigned to the term “Incremental Revolving Credit Commitments” in the
First Lien Credit Agreement as in effect on the date hereof.

“First Lien Credit Agreement Incremental Term Loans” has the meaning assigned to
the term “Incremental Term Loans” in the First Lien Credit Agreement as in
effect on the date hereof.

“First Lien Credit Agreement Refinancing Indebtedness” has the meaning assigned
to the term “Credit Agreement Refinancing Indebtedness” in the First Lien Credit
Agreement as in effect on the date hereof.

“First Lien Credit Agreement” means the Credit Agreement, dated as of the date
hereof, by and among the Borrower, Holdings, the subsidiary guarantors party
from time to time party thereto, the lenders from time to time party thereto,
Deutsche Bank AG New York Branch, as administrative agent and as collateral
Agent, and the other parties thereto from time to time, and as further amended,
amended and restated, supplemented or otherwise modified from time to time;
provided that the term First Lien Credit Agreement shall also include any
renewal, extension, refunding, restructuring,

 

26



--------------------------------------------------------------------------------

replacement or refinancing thereof (whether with the original lenders or with an
administrative agent or agents or other lenders, whether provided under the
original First Lien Credit Agreement or any other credit or other agreement or
indenture and whether entered into concurrently with or subsequent to the
termination of the prior First Lien Credit Agreement). Any reference to the
First Lien Credit Agreement herein shall be deemed a reference to any First Lien
Credit Agreement then in existence.

“First Lien Credit Facilities Collateral” has the meaning assigned to the term
“Collateral” in the First Lien Credit Agreement.

“First Lien Credit Facilities Obligations” has the meaning assigned to the term
“Obligations” in the First Lien Credit Agreement as in effect on the date
hereof; provided that such term shall include any First Lien Credit Agreement
Incremental Commitments and First Lien Credit Agreement Incremental Loans only
to the extent permitted under the First Lien Credit Agreement as in effect on
the date hereof.

“First Lien Declined Proceeds” has the meaning assigned to the term “Declined
Proceeds” in the First Lien Credit Agreement as in effect on the date hereof.

“First Lien Initial Term Loans” has the meaning assigned to the term “Initial
Term Loans” in the First Lien Credit Agreement as in effect on the date hereof.

“First Lien L/C Facility Collateral Account” has the meaning assigned to the
term “L/C Facility Collateral Account” in the First Lien Credit Agreement as in
effect on the date hereof.

“First Lien Term Loans” has the meaning assigned to the term “Term Loans” in the
First Lien Credit Agreement.

“Fixed Charge Coverage Ratio” means, with respect to Holdings and its Restricted
Subsidiaries for any period, the ratio of Consolidated EBITDA for such period to
the Fixed Charges for such period. In the event that Holdings or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, repays, retires or extinguishes
any Indebtedness (other than Indebtedness incurred or repaid under any revolving
credit facility unless such Indebtedness has been permanently repaid and has not
been replaced) or issues or redeems Disqualified Equity Interests or preferred
stock subsequent to the commencement of the period for which the Fixed Charge
Coverage Ratio is being calculated but prior to or simultaneously with the event
for which the calculation of the Fixed Charge Coverage Ratio is made (the “Fixed
Charge Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio
shall be calculated giving Pro Forma Effect to such incurrence, assumption,
guarantee, redemption, repayment, retirement or extinguishment of Indebtedness,
or such issuance or redemption of Disqualified Equity Interests or preferred
stock, as if the same had occurred at the beginning of the applicable
four-quarter period; provided, however, that the pro forma calculation of Fixed
Charges shall not give effect to any Indebtedness being incurred on such date
(or expected to be incurred thereafter) pursuant to Section 7.03.

For purposes of making the computation referred to above, Investments,
acquisitions, Dispositions, mergers, amalgamations, consolidations and
discontinued operations (as determined in accordance with GAAP) that have been
made by Holdings or any of its Restricted Subsidiaries during the four-quarter
reference period or subsequent to such reference period and on or prior to or
simultaneously with the Fixed Charge Coverage Ratio Calculation Date shall be
calculated on a Pro

 

27



--------------------------------------------------------------------------------

Forma Basis assuming that all such Investments, acquisitions, Dispositions,
mergers, amalgamations, consolidations and discontinued operations (and the
change in any associated fixed charge obligations and the change in Consolidated
EBITDA resulting therefrom) had occurred on the first day of the four-quarter
reference period. If since the beginning of such period any Person that
subsequently became a Restricted Subsidiary or was merged with or into Holdings
or any of its Restricted Subsidiaries since the beginning of such period shall
have made any Investment, acquisition, Disposition, merger, amalgamation,
consolidation or discontinued operation that would have required adjustment
pursuant to this definition, then the Fixed Charge Coverage Ratio shall be
calculated giving Pro Forma Effect thereto for such period as if such
Investment, acquisition, Disposition, merger, amalgamation, consolidation or
discontinued operation had occurred at the beginning of the applicable
four-quarter period.

“Fixed Charges” means, with respect to Holdings and its Restricted Subsidiaries
for any period, the sum of, without duplication:

(1) Consolidated Interest Expense for such period;

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of preferred stock during such period; and

(3) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Disqualified Equity Interests during such
period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law or in excess of the amount that would be permitted absent a
waiver from applicable governmental authority or (b) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments.

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(xi).

“Foreign Pension Plan” means any benefit plan established or maintained outside
of the United States that under applicable Law is required to be funded through
a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of
Holdings that is not a US Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

28



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith, (ii) GAAP shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under FASB ASC Topic 825 (or any
other Financial Accounting Standard having a similar result or effect) to value
any Indebtedness or other liabilities of the Borrower or any of its Subsidiaries
at “fair value,” as defined therein, and Indebtedness shall be measured at the
aggregate principal amount thereof, and (iii) the accounting for operating
leases and capital leases under GAAP as in effect on the date hereof (including,
without limitation, Accounting Standards Codification 840) shall apply for the
purposes of determining compliance with the provisions of this Agreement,
including the definition of Capitalized Leases and obligations in respect
thereof.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

29



--------------------------------------------------------------------------------

“Guarantee Requirement” means, at any time, the requirement that:

(a) all Obligations shall have been unconditionally guaranteed pursuant to the
Guaranty by (i) Holdings, (ii) each Intermediate Holding Company, (iii) each US
Business Holding Company, (iv) any Electing Guarantor, (v) each direct and
indirect wholly-owned Restricted Subsidiary of Holdings (other than any Excluded
Subsidiary) organized in a Covered Jurisdiction; and

(b) after the Closing Date, each Restricted Subsidiary of Holdings that is not
then a Guarantor and not an Excluded Subsidiary shall become a Guarantor and
signatory to this Agreement pursuant to a joinder agreement in accordance with
Sections 6.11 or 6.13; provided that notwithstanding the foregoing provisions,
any Subsidiary of Holdings that Guarantees (or is the borrower or issuer with
respect to) the Exchange Notes, Takeout Debt, First Lien Credit Facilities
Obligations, any First Lien Credit Agreement Refinancing Indebtedness, any
Junior Financing or any Permitted Refinancing of any of the foregoing shall be a
Guarantor hereunder for so long as it Guarantees such Indebtedness.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, general statutory
limitations, financial assistance, corporate benefit, capital maintenance rules,
fraudulent preference, “thin capitalisation” rules, retention of title claims
and similar principles may limit the ability of a Foreign Subsidiary to provide
a Guaranty or may require that the Guaranty be limited by an amount or
otherwise, in each case as reasonably determined by the Borrower and the
Administrative Agent.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (i) Holdings, (ii) each Intermediate Holding
Company and each US Business Holding Company, (iii) the direct and indirect
wholly owned Restricted Subsidiaries of Holdings (other than any Excluded
Subsidiary) organized in a Covered Jurisdiction, (iv) any Electing Guarantors
and (v) those Restricted Subsidiaries of Holdings that issue a Guaranty of the
Obligations after the Closing Date pursuant to Section 6.11 or otherwise, at the
option of the Borrower, issues a Guaranty of the Obligations after the Closing
Date.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

30



--------------------------------------------------------------------------------

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of such Person in respect of Disqualified Equity Interests;

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of Holdings appearing upon the balance sheet of Holdings solely
by reason of push-down accounting under GAAP shall be excluded; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt, (B) in the case of Holdings and its Restricted Subsidiaries,
exclude (i) all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms), (ii) intercompany transfer
pricing and marketing re-charge fees and (iii) intercompany royalty and/or
licensing agreements (including, cash collection arrangements in respect of
airline revenue), in each case made in the ordinary course of business or for
cash management purposes and (C) exclude obligations under or in respect of
Qualified Securitization Financing, operating leases or sale lease-back

 

31



--------------------------------------------------------------------------------

transactions (except any resulting Capitalized Lease Obligations). The amount of
any net obligation under any Swap Contract on any date shall be deemed to be the
Swap Termination Value thereof as of such date. The amount of Indebtedness of
any Person for purposes of clause (e) shall be deemed to be equal to the lesser
of (i) the aggregate unpaid amount of such Indebtedness and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith. Notwithstanding anything in this definition to the contrary, Indebtedness
shall be calculated without giving effect to the effects of Financial Accounting
Standards Board Accounting Standards Codification 815 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose hereunder as a result of accounting
for any embedded derivatives created by the terms of such Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means, with respect to any Agent or any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income, however
denominated, and franchise (and similar) Taxes imposed in lieu of net income
Taxes by a jurisdiction (A) as a result of such recipient being organized in or
having its principal office (or, in the case of any Lender, its applicable
Lending Office) in such jurisdiction (or any political subdivision thereof), or
(B) as a result of any other connection between such Lender or Agent and such
jurisdiction other than any connections arising from executing, delivering,
being a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, or enforcing, any Loan Document,
(ii) Taxes attributable to the failure by any Agent or Lender to deliver the
documentation required to be delivered pursuant to Section 3.01(d), (iii) any
branch profits Taxes imposed by the United States or any similar Tax, imposed by
any jurisdiction described in clause (i) above, (iv) in the case of any Lender
(other than an assignee pursuant to a request by the Borrower under
Section 3.07), any Tax that is in effect on the date such Lender becomes a party
to this Agreement, or designates a new Lending Office, except to the extent such
Lender (or its assignor, if any) was entitled immediately prior to the time of
designation of a new Lending Office (or assignment) to receive additional
amounts with respect to such Tax pursuant to Section 3.01, (v) any withholding
Taxes imposed under FATCA, and (vi) any U.S. federal backup withholding imposed
as a result of a failure by a Lender that is a United States person as defined
in Section 7701(a)(30) of the Code to deliver the form described in
Section 3.01(d)(i) and (vii) Luxembourg Taxes required to be deducted or
withheld pursuant to the European Union Council Directive 2003/48/EC of 3 June
2003 on taxation of savings income in the form of interest payments, as amended,
and several agreements concluded between Luxembourg and certain associated or
dependent territories of the European Union and the Luxembourg law dated
23 December 2005 as amended on savings paid to Luxembourg resident individuals.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Initial Loan Maturity Date” has the meaning set forth in the definition of
Maturity Date.

“Initial Loan Note” means a promissory note of the Borrower payable to any
Lender holding Initial Loans or its registered assigns, in substantially the
form of Exhibit C hereto, evidencing the aggregate Indebtedness of the Borrower
to such Lender resulting from the Initial Loans made by such Lender to the
Borrower.

 

32



--------------------------------------------------------------------------------

“Initial Loans” means the loans made by the Lenders on the Closing Date to the
Borrower pursuant to Section 2.01.

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I.

“Interest Payment Date” means, (a) as to any Initial Loan, the Initial Loan
Maturity Date and (b) as to any Extended Term Loan, each semi-annual date,
commencing on the date that is six months after the Conversion Date and the
Extended Term Loan Maturity Date.

“Interest Period” means, as to each Initial Loan that is a Eurocurrency Rate
Loan, the period commencing on the date such Eurocurrency Rate Loan is disbursed
or converted to or continued as a Eurocurrency Rate Loan and ending on the date
one or two months thereafter or, to the extent agreed by the Administrative
Agent, less than one month thereafter, as selected by the Borrower in its
Committed Loan Notice; provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii) no Interest Period for any Initial Loan shall extend beyond the Initial
Loan Maturity Date.

“Intermediate Holding Company” means each Subsidiary of Holdings as of the
Closing Date set forth on Schedule 1.01D hereto and after the Closing Date each
other Restricted Subsidiary of Holdings that, directly or indirectly, owns any
of the issued and outstanding Equity Interests of the Borrower (unless and until
such Person ceases to own any of the issued and outstanding Equity Interests of
the Borrower).

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan (including by way of a listed Eurobond), advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person excluding, in the case of Holdings and its Restricted Subsidiaries,
(i) intercompany loans, advances, or Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms), (ii) intercompany
transfer pricing and marketing re-charge fees and (iii) intercompany royalty
and/or licensing agreements (including, cash collection arrangements in respect
of airline revenue), in each case made in the ordinary course of business or for
cash management purposes or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment.

 

33



--------------------------------------------------------------------------------

“Investors” means each of (a) The Blackstone Group, (b) Angelo Gordon & Company
Investments, L.P., (c) Q Investments, L.P., (d) their respective Affiliates, but
not including, however, any portfolio companies of any of the foregoing and
(e) the other financial institutions set forth on Schedule 1.01F hereto.

“IP Rights” has the meaning set forth in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“Joint Bookrunners” means Deutsche Bank Securities Inc. and Morgan Stanley
Senior Funding, Inc.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Term Loan, in each case as extended in
accordance with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, constitutions, guidelines, regulations, ordinances,
codes and administrative or judicial precedents, orders, decrees, injunctions or
authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority.

“LCA Election” has the meaning set forth in Section 1.03(b).

“LCA Test Date” has the meaning set forth in Section 1.03(b).

“Lead Arrangers” means Deutsche Bank Securities Inc. and Morgan Stanley Senior
Funding, Inc., in their respective capacities as joint lead arrangers under this
Agreement.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Default” means (i) a Lender has notified the Borrower or the
Administrative Agent that it does not intend to comply with its funding
obligations under other agreements generally in which it commits to extend
credit; or (ii) a Lender has admitted in writing that it is insolvent or such
Lender becomes subject to a Lender-Related Distress Event. Any determination by
the Administrative Agent that a Lender Default has occurred under any one or
more of clauses (i) through (ii) above shall be conclusive and binding absent
manifest error, and the applicable Lender shall be deemed to be a Defaulting
Lender upon delivery of written notice of such determination to the Borrower and
each Lender.

 

34



--------------------------------------------------------------------------------

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

“Limited Condition Transaction” means any acquisition or investment by one or
more of Holdings and its Restricted Subsidiaries of or in any assets, business
or Person permitted by this Agreement whose consummation is not conditioned on
the availability of, or on obtaining, third party financing.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of an Initial Loan or an Extended Term Loan, as the context may
require.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, and
(iii) each Guaranty.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Agreement” means the management agreement between certain of the
management companies affiliated with The Blackstone Group and the Borrower
and/or Holdings (or any direct or indirect parent entity of Holdings), as in
effect on the Closing Date and as the same may be amended, supplemented or
otherwise modified in a manner not materially adverse to the Lenders.

 

35



--------------------------------------------------------------------------------

“Management Agreement Termination Fees” means the one-time payment pursuant to
the terms of the Management Agreement of a termination fee to The Blackstone
Group and its Affiliates in the event of either a Change of Control or the
completion of the Parent IPO.

“Management Stockholders” means the members of management of Holdings, the
Borrower or any of its Subsidiaries who are investors in Holdings or any direct
or indirect parent thereof.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its Restricted Subsidiaries, taken as a whole, (b) material adverse
effect on the ability of the Loan Parties, taken as a whole, to fully and timely
perform any of their payment obligations under any Loan Document to which any of
the Loan Parties is a party or (c) material adverse effect on the rights and
remedies available to the Lenders or any Agent under any Loan Document.

“Material IP” means the intellectual property rights that are (i) material
(individually or in the aggregate) to the business of Holdings or any of its
Restricted Subsidiaries and (ii) owned by Holdings or any of its Subsidiaries.

“Material Real Property” means any fee owned real property located in the United
States that is owned by any Loan Party where the greater of (x) the cost and
(y) the net book value for such real property is in excess of $10,000,000 (at
the Closing Date or, with respect to real property acquired after the Closing
Date, at the time of acquisition, in each case, as reasonably estimated by the
Borrower in good faith).

“Maturity Date” means (i) with respect to the Initial Loans, November 13, 2014
(the “Initial Loan Maturity Date”), and (ii) with respect to any Extended Term
Loans, August 15, 2022 (the “Extended Loan Maturity Date”); provided, in each
case, that if such date is not a Business Day, then the applicable Maturity Date
shall be the next succeeding Business Day.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Sections 3(37) or 4001(a)(3) of ERISA, to which Holdings, any Restricted
Subsidiary or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six years, has made or been obligated to make
contributions.

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by Holdings or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event,

 

36



--------------------------------------------------------------------------------

net of (i) attorneys’ fees, accountants’ fees, investment banking fees, survey
costs, title insurance premiums, and related search and recording charges,
transfer taxes, deed or mortgage recording taxes, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith, (ii) the principal amount, premium or penalty, if any, interest and
other amounts on any Indebtedness that is secured by a Lien (other than any
First Lien Credit Facilities Obligations or First Lien Credit Agreement
Refinancing Indebtedness) on the asset subject to such Disposition or Casualty
Event and that is required to be repaid (and is timely repaid) in connection
with such Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), (iii) in the case of any Disposition or Casualty Event by a
non-wholly-owned Restricted Subsidiary, the pro rata portion of the Net Proceeds
thereof (calculated without regard to this clause (iii)) attributable to
minority interests and not available for distribution to or for the account of
Holdings or a wholly-owned Restricted Subsidiary as a result thereof, (iv) Taxes
paid or reasonably estimated to be payable as a result thereof, and (v) the
amount of any reasonable reserve established in accordance with GAAP against any
adjustment to the sale price or any liabilities (other than any Taxes deducted
pursuant to clause (i) above) (x) related to any of the applicable assets and
(y) retained by Holdings or any of the Restricted Subsidiaries including,
without limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction); provided that if no Default exists, Holdings may
reinvest any portion of such proceeds in assets used or useful for its business
(which shall include any Investment permitted by this Agreement) within 12
months of such receipt and such portion of such proceeds shall not constitute
Net Proceeds except to the extent not, within 12 months of such receipt, so
reinvested or contractually committed to be so reinvested (it being understood
that if any portion of such proceeds are not so used within such 12-month period
but within such 12-month period are contractually committed to be used, then
upon the termination of such contract or if such Net Proceeds are not so used
within 18 months of initial receipt, such remaining portion shall constitute Net
Proceeds as of the date of such termination or expiry without giving effect to
this proviso; it being further understood that such proceeds shall constitute
Net Proceeds notwithstanding any investment notice if there is a Specified
Default at the time of a proposed reinvestment unless such proposed reinvestment
is made pursuant to a binding commitment entered into at a time when no
Specified Default was continuing); provided, further, that no proceeds realized
in a single transaction or series of related transactions shall constitute Net
Proceeds (x) unless such proceeds shall exceed $7,250,000 and (y) the aggregate
net proceeds excluded under clause (x) exceeds $21,750,000 in any fiscal year
(and thereafter only net cash proceeds in excess of such amount shall constitute
Net Proceeds under this clause (a)),

(b) 100% of the cash proceeds from the incurrence, issuance or sale by Holdings
or any of the Restricted Subsidiaries of any Indebtedness (other than Excluded
Indebtedness), net of all Taxes paid or reasonably estimated to be payable as a
result thereof and fees (including investment banking fees and discounts),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale;

(c) 100% of the Parent IPO Proceeds; and

(d) 100% of the cash proceeds from any Specified Equity Issuance (other than a
Parent IPO), net of all Taxes paid or reasonably estimated to be payable as a
result thereof and fees (including investment banking fees and discounts),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.

 

37



--------------------------------------------------------------------------------

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or any Restricted Subsidiary shall
be disregarded.

“New Contracts” means binding new agreements or amendments to existing
agreements with customers.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Debt Fund Affiliate” means any Affiliate of Holdings other than (a) Parent
(or any direct or indirect parent thereof or any Subsidiary of Parent (or such
direct or indirect parent thereof), (b) any Debt Fund Affiliates and (c) any
natural person.

“Non-US Guarantor” means each Guarantor other than a US Guarantor.

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b) hereof or to prepay First Lien
Credit Facilities Obligations pursuant to Section 2.05(b) (or any equivalent
section) of the First Lien Credit Agreement or any First Lien Credit Agreement
Refinancing Indebtedness, (b) was not previously (and is not concurrently being)
applied in determining the permissibility of a transaction under the Loan
Documents where such permissibility was or is (or may have been) contingent on
receipt of such amount or utilization of such amount for a specified purpose and
(c) was not used pursuant to Section 8.05 of the First Lien Credit Agreement (or
any equivalent section thereof). The Borrower shall promptly notify the
Administrative Agent of any application of such amount as contemplated by
(b) above.

“Note” means an Initial Loan Note or an Extended Term Loan Note, as the context
may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or
Restricted Subsidiary of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Obligations of the Loan Parties under the Loan Documents (and
of their Restricted Subsidiaries to the extent they have obligations under the
Loan Documents) include (a) the obligation (including guarantee obligations) to
pay principal, interest, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

 

38



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction,
including, with respect to any Person organized under the laws of Luxembourg,
the articles of association (statuts)); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Orbitz TopCo” means Orbitz Worldwide, Inc. and any successor thereto.

“Other Taxes” has the meaning set forth in Section 3.01(b).

“Outstanding Amount” means with respect to the Loans on any date, the aggregate
outstanding Principal Amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

“Overnight Rate” means, for any day, the Federal Funds Rate.

“Parent” means Travelport Worldwide Limited, a Bermuda exempted company.

“Parent IPO” means the issuance by Parent (or any direct or indirect parent
company thereof) of its common Equity Interests in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with (a) the U.S. Securities and Exchange Commission in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
or (b) an equivalent exchange commission in connection with a listing of the
Parent’s (or any direct or indirect parent company thereof) common Equity
Interests on the London Stock Exchange, the Hong Kong Clearing Exchange and
Limited or the Singapore Exchange.

“Parent IPO Proceeds” means the net cash proceeds received by Parent in
connection with the consummation of the Parent IPO, which such net cash proceeds
are further contributed to Holdings.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

 

39



--------------------------------------------------------------------------------

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding six years.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted Cash Collateral Arrangements” means arrangements reasonably
satisfactory to the Administrative Agent pursuant to which the Borrower from
time to time deposits cash and/or Cash Equivalents (a) with Deutsche Bank AG or
one of its affiliates or branches, as escrow agent, or another escrow agent
reasonably acceptable to the Administrative Agent in lieu of the issuance of a
letter of credit and (b) with one or more financial institutions for the purpose
of cash collateralizing letters of credit permitted under Section 7.03(u), in
each case, issued on behalf of, or to support, obligations of Holdings or a
Restricted Subsidiary not prohibited under this Agreement in an aggregate amount
for purposes of clauses (a) and (b) not to exceed, together with any First Lien
Cash Collateralized Letters of Credit, $100,000,000 at any time.

“Permitted First Priority Credit Agreement Refinancing Debt” has the meaning
assigned to the term “Permitted First Priority Refinancing Debt” in the First
Lien Credit Agreement as in effect on the date hereof.

“Permitted Holders” means each of (i) the Investors; provided that any financial
institution or Affiliate thereof that constitutes an Investor pursuant to clause
(e) of the definition thereof shall not constitute a Permitted Holder with
respect to any amounts owned by such financial institution, together with its
Affiliates, in excess of 10% on a fully diluted basis of the voting interest in
Parent’s Equity Interests or any other direct or indirect parent of Holdings,
and (ii) the Management Stockholders.

“Permitted Intercompany Activities” means any transactions between or among
Holdings and its Subsidiaries (for the avoidance of doubt, including
Unrestricted Subsidiaries) that are entered into in the ordinary course of
business of Holdings and its Subsidiaries and, in the good faith judgment of the
Borrower are necessary or advisable in connection with the ownership or
operation of the business of Holdings and its Subsidiaries, including, but not
limited to, (i) payroll, cash management, purchasing, insurance and hedging
arrangements and (ii) management, technology and licensing arrangements.

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case on or prior to the Latest Maturity Date at the
time such Indebtedness is incurred, and (ii) is not at any time guaranteed by
any Person other than the Loan Parties.

“Permitted Ratio Debt” means Indebtedness of Holdings or any Restricted
Subsidiary so long as immediately after giving Pro Forma Effect thereto and to
the use of the proceeds thereof (but without netting the proceeds thereof)
(i) no Event of Default shall be continuing or result therefrom and (ii) (x) if
such Indebtedness is secured on a pari passu basis with the Liens securing the
First

 

40



--------------------------------------------------------------------------------

Lien Credit Facilities Obligations or any Permitted First Priority Credit
Agreement Refinancing Debt, the Consolidated First Lien Net Leverage Ratio is no
greater than 4.15 to 1.00, (y) if such Indebtedness is secured on a junior lien
basis with the Liens securing the First Lien Credit Facilities Obligations or
any Permitted First Priority Credit Agreement Refinancing Debt, the Consolidated
Secured Net Leverage Ratio is no greater than 4.40 to 1.00 and (z) if such
Indebtedness is unsecured, either (1) the Fixed Charge Coverage Ratio is no less
than 2.00 to 1.00 or (2) the Consolidated Total Net Leverage Ratio is no greater
than 5.20 to 1.00, in each case, as of the last day of the most recently ended
Test Period; provided that, such Indebtedness shall (A) in the case of clause
(x) above, have a maturity date that is after the Latest Maturity Date at the
time such Indebtedness is incurred, and in the case of clause (y) or (z) above,
have a maturity date that is at least ninety-one (91) days after the Latest
Maturity Date at the time such Indebtedness is incurred, (B) in the case of
clause (x) above, have a Weighted Average Life to Maturity not shorter than the
longest remaining Weighted Average Life to Maturity of the Facilities and, in
the case of clause (y) or (z) above, shall not be subject to scheduled
amortization prior to maturity, (C) if the Indebtedness is secured on a pari
passu basis with the First Lien Credit Facilities Obligations or any Permitted
First Priority Credit Agreement Refinancing Debt, be in the form of debt
securities and (D) have covenants and events of default that in the good faith
determination of the Borrower are not materially less favorable (when taken as a
whole) to the Borrower than the covenants and events of default of the Loan
Documents (when taken as a whole) (provided that a certificate of the Borrower
as to the satisfaction of the conditions described in this clause (D) delivered
at least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of documentation relating thereto,
stating that the Borrower has determined in good faith that such terms and
conditions satisfy the foregoing requirements of this clause (D), shall be
conclusive unless the Administrative Agent notifies the Borrower within such
five (5) Business Day period that it disagrees with such determination
(including a description of the basis upon which it disagrees)) unless (I) the
Lenders of the Loans receive the benefit of such more restrictive terms or (II)
any such provisions apply after the Latest Maturity Date or shall otherwise be
reasonably satisfactory to Administrative Agent (it being understood that to the
extent any financial maintenance covenant is added for the benefit of the
Indebtedness incurred hereunder, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such financial
maintenance covenant (together with any related “equity cure” provisions) is
also added for the benefit of any corresponding existing Facility); provided,
further, that any such Indebtedness incurred pursuant to clauses (x) or
(y) above by a Restricted Subsidiary that is not a Loan Party, together with any
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Sections 7.03(g) or 7.03(q), does not exceed in the aggregate at any
time outstanding the greater of $100,000,000 determined at the time of
incurrence.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), such modification, refinancing, refunding, renewal, replacement
or extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than

 

41



--------------------------------------------------------------------------------

the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) at the time thereof, no
Event of Default shall have occurred and be continuing and (d) if such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is Junior Financing, (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, and (ii) such modification, refinancing,
refunding, renewal, replacement or extension is incurred by the Person who is
the obligor of the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended.

“Permitted Tax Restructuring” means each of the tax restructuring transactions
that occurred prior to the Closing Date and disclosed to the Administrative
Agent prior to the Closing Date and following the Closing Date, any
re-organizations and other activities related to tax planning and tax
re-organization (as determined by the Borrower in good faith) entered into after
the date hereof so long as such Permitted Tax Restructuring does not materially
impair the security interests of the Lenders and is otherwise not materially
adverse to the Lenders and after giving effect to such Permitted Tax
Restructuring, Holdings and its Restricted Subsidiaries otherwise complies with
Section 6.11.

“Permitted Unsecured Credit Agreement Refinancing Debt” has the meaning assigned
to the term “Permitted Unsecured Refinancing Debt” in the First Lien Credit
Agreement as in effect on the date hereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) sponsored, maintained or contributed to by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.

“Platform” has the meaning set forth in Section 6.02.

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the first anniversary of the date on which such
Permitted Acquisition or conversion is consummated.

“Prime Rate” means the rate of interest per annum determined from time to time
by Deutsche Bank AG New York Branch as its prime rate in effect at its principal
office in New York City and notified to the Borrower.

“Principal Amount” means the stated or principal amount of each Loan with
respect thereto.

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro forma
increase or decrease in such Acquired EBITDA or such

 

42



--------------------------------------------------------------------------------

Consolidated EBITDA, as the case may be, projected by Holdings in good faith as
a result of (a) actions taken during such Post-Acquisition Period for the
purposes of realizing reasonably identifiable and factually supportable cost
savings and projected by Holdings in good faith to result within 24 months
following such transaction or (b) any additional costs incurred during such
Post-Acquisition Period, in each case in connection with the combination of the
operations of such Acquired Entity or Business or Converted Restricted
Subsidiary with the operations of Holdings and the Restricted Subsidiaries;
provided that (i) at the election of Holdings, such Pro Forma Adjustment shall
not be required to be determined for any Acquired Entity or Business or
Converted Restricted Subsidiary to the extent the aggregate consideration paid
in connection with such acquisition or the fair market value of such Converted
Restricted Subsidiary, as applicable, was less than $7,500,000, and (ii) so long
as such actions are taken during such Post-Acquisition Period or such costs are
incurred during such Post-Acquisition Period, as applicable, for purposes of
projecting such pro forma increase or decrease to such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, it may be assumed that such cost
savings will be realizable during the entirety of such Test Period, or such
additional costs, as applicable, will be incurred during the entirety of such
Test Period; provided, further, that any such pro forma increase or decrease to
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of a Disposition of all or substantially all Equity Interests in
any Subsidiary of Holdings or any division, product line, or facility used for
operations of Holdings or any of its Subsidiaries, shall be excluded, and
(ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by Holdings or any of
the Restricted Subsidiaries in connection therewith (without giving effect to
the netting of any cash proceeds of such Indebtedness to the extent such
proceeds are being utilized in connection with any such Specified Transaction),
and if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination; provided that,
without limiting the application of the Pro Forma Adjustment pursuant to
(A) above, the foregoing pro forma adjustments may be applied to any such test
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (as determined by Holdings in good faith) (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
Holdings and the Restricted Subsidiaries and (z) factually supportable or
(ii) otherwise consistent with the definition of Pro Forma Adjustment.

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the unused Commitments and, if applicable
and without duplication, Loans of such Lender under the applicable Facility at
such time and the denominator of which is the amount of the unused Aggregate
Commitments under the applicable Facility and, if applicable and without
duplication, Loans under the applicable Facility at such time.

 

43



--------------------------------------------------------------------------------

“Public Lender” has the meaning set forth in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (x) the board of
directors of the Borrower shall have determined in good faith that such
Securitization Financing (including financing terms, covenants, termination
events and other provisions) is in the aggregate economically fair and
reasonable to the Borrower and the Securitization Subsidiary and (y) all sales
and/or contributions of Securitization Assets and related assets to the
Securitization Subsidiary are made at fair market value (as determined in good
faith by the Borrower). The grant of a security interest in any Securitization
Assets of the Borrower or any of its Restricted Subsidiaries (other than a
Securitization Subsidiary) to secure Indebtedness under this Agreement prior to
engaging in any Securitization Financing shall not be deemed a Qualified
Securitization Financing.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Refinancing” means the repayment in full of all third party Indebtedness of
Parent and its Subsidiaries existing prior to the consummation of the
Transactions (other than existing capital leases and letters of credit and any
Indebtedness of Holdings and its Subsidiaries set forth on Schedule 7.03(b))
with the proceeds of the Initial Loans, the initial term loans under the First
Lien Credit Agreement made on the Closing Date, the issuance of certain letters
of credit on the Closing Date and the termination and release of all
commitments, security interests and guarantees in connection therewith.

“Register” has the meaning set forth in Section 10.07(d).

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing or migrating in
into, onto or through the Environment.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings, and (b) aggregate unused
Commitments.

 

44



--------------------------------------------------------------------------------

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer (or, in the case of a Luxembourg S.à r.l., a manager) of a Loan
Party and, as to any document delivered on the Closing Date, any secretary or
assistant secretary (or, in the case of a Luxembourg S.à r.l., a manager) of
such Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, partnership
and/or other action on the part of such Loan Party and such Responsible Officer
shall be conclusively presumed to have acted on behalf of such Loan Party.

“Restricted Cash” means the aggregate amount of cash and Cash Equivalents
(a) credited to the First Lien L/C Facility Collateral Account as of such date
and (b) subject to a Lien permitted by Section 7.01(ii).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings or
any Restricted Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to Holdings’ or a Restricted Subsidiary’s stockholders, partners or members (or
the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary. For the avoidance of doubt, Restricted Subsidiary shall
include each Intermediate Holding Company, each US Business Holding Company and
the Borrower. Unless otherwise specified, all references herein to a “Restricted
Subsidiary” or to “Restricted Subsidiaries” shall refer to a Restricted
Subsidiary or Restricted Subsidiaries of Holdings.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Demand” has the meaning provided in the Fee Letter.

“Securitization Assets” means the accounts receivable, royalty or other revenue
streams and other rights to payment and any other assets related thereto
(including bank accounts and books and records but excluding Material IP)
subject to a Qualified Securitization Financing and the proceeds thereof.

“Securitization Fees” means distributions or payments made directly or by means
of discounts with respect to any participation interest issued or sold in
connection with, and other fees paid to a Person that is not a Securitization
Subsidiary in connection with any Qualified Securitization Financing.

 

45



--------------------------------------------------------------------------------

“Securitization Financing” means any of one or more receivables or
securitization financing facilities as amended, supplemented, modified,
extended, renewed, restated or refunded from time to time, the obligations of
which are non-recourse (except for customary representations, warranties,
covenants and indemnities made in connection with such facilities) to Holdings
or any of its Restricted Subsidiaries (other than a Securitization Subsidiary)
pursuant to which the Borrower or any of its Restricted Subsidiaries sells,
contributes or grants a security interest in such accounts receivable or
Securitization Assets or assets related thereto (excluding Material IP) to
either (a) a Person that is not Holdings or a Restricted Subsidiary or (b) a
Securitization Subsidiary that in turn sells, contributes or grants a security
interest in such accounts receivable or Securitization Assets or assets related
thereto to a Person that is not Holdings or a Restricted Subsidiary.

“Securitization Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Securitization Financings and ancillary
activities directly in support thereof.

“Similar Business” means (1) any business conducted or proposed to be conducted
by Holdings or any of its Restricted Subsidiaries on the Closing Date, and any
reasonable extension thereof, or (2) any business or other activities that are
reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which
Holdings and its Restricted Subsidiaries are engaged or propose to be engaged on
the Closing Date.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit M-4.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M-5, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a

 

46



--------------------------------------------------------------------------------

consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured, (c) such Person and its Subsidiaries, on a consolidated basis, are able
to pay their debts and liabilities, subordinated, contingent or otherwise, as
such liabilities become absolute and matured and (d) such Person and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital. The amount
of any contingent liability at any time shall be computed as the amount that
would reasonably be expected to become an actual and matured liability.

“SPC” has the meaning set forth in Section 10.07(i).

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit M-6.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit M-7, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(B)(3).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.

“Specified Equity Issuance” means (a) a Parent IPO, (b) the issuance or sale of
Equity Interests of Holdings, any Restricted Subsidiary or any direct or
indirect parent of Holdings (with respect to any such parent, to the extent
contributed as equity to the capital of Holdings or any Restricted Subsidiary)
after the Closing Date (including upon exercise of warrants or options), and
(c) contributions to the equity of Holdings and/or any purchase or investment in
an Equity Interest of Holdings (other than by any Restricted Subsidiary)
received after the Closing Date, in each case of clauses (b) and (c), excluding
(i) Equity Interests issued under employee or director stock compensation plans
or arrangements in the ordinary course of business and (ii) Equity Interests
issued between or among Holdings and any of its Restricted Subsidiaries in
connection with intercompany transactions.

“Specified Investors” means each of (a) The Blackstone Group, (b) Angelo
Gordon & Company Investments, L.P., (c) Q Investments, L.P., (d) their
respective Affiliates, but not including, however, any portfolio companies of
any of the foregoing and (e) each other financial institution set forth on
Schedule 1.01F hereto to the extent such financial institution, together with
its Affiliates, owns 20% or more on a fully diluted basis of the voting interest
in Parent’s Equity Interests or any other direct or indirect parent of Holdings.

 

47



--------------------------------------------------------------------------------

“Specified Representations” means those representations and warranties made by
any Loan Party (after giving effect to the applicable Permitted Acquisition) in
Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.02(b)(iii) (to the extent
such conflict has not resulted, and would not reasonably be expected to result,
in a Material Adverse Effect (as such term or similar definition is defined in
the main transaction agreement governing the applicable Permitted Acquisition),
5.04, 5.13, 5.18, 5.20 and 5.21).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment or Subsidiary designation in
respect of which the terms of this Agreement require any test to be calculated
on a “Pro Forma Basis” or after giving “Pro Forma Effect”.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings. For the avoidance of doubt, any entity
that is owned at a 50.0% or less level (as described above) shall not be a
“Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’ or any Restricted Subsidiary’s financial
statements.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Successor Company” has the meaning set forth in Section 7.04(d).

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any

 

48



--------------------------------------------------------------------------------

International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Takeout Debt” means debt incurred in the form of loans or securities, the
proceeds of which are used to replace the funding provided by or to be provided
by, to repay or issue in lieu of any portion of the principal, other amounts or
commitments then outstanding under any Facility.

“Tax Group” has the meaning set forth in Section 7.06(i)(iii).

“Taxes” has the meaning set forth in Section 3.01(a).

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01(a) or (b), as applicable.

“Threshold Amount” means $50,000,000.

“Total Assets” means the total assets of Holdings and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of Holdings delivered pursuant to Sections 6.01(a) or
(b).

“Total Market Capitalization” means the aggregate market value of Parent’s
Equity Interests following the Parent IPO, which is calculated by multiplying
the outstanding Equity Interests of the Parent by the market price of a single
Equity Interest of the Parent.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transactions” means, collectively, (a) the funding of the initial term loans
and any initial revolving borrowing under the First Lien Credit Agreement on the
Closing Date and the execution and delivery of First Lien Credit Agreement and
related loan documents entered into on the Closing Date, (b) the Refinancing,
(c) the funding of the Initial Loans on the Closing Date and the execution and
delivery of Loan Documents entered into on the Closing Date and (d) the payment
of Transaction Expenses.

“Transaction Expenses” means any fees or expenses incurred or paid, Holdings,
the Borrower or any of its (or their) Subsidiaries in connection with the
Transactions (including expenses

 

49



--------------------------------------------------------------------------------

in connection with hedging transactions related to the facilities under the
First Lien Credit Agreement and any original issue discount or upfront fees),
this Agreement and the other Loan Documents and the transactions contemplated
hereby and thereby.

“Transferred Guarantor” has the meaning set forth in Section 11.10.

“Type” means, with respect to an Initial Loan, its character as a Base Rate Loan
or a Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of Holdings as of March 31, 2014 and June 30, 2014 and related consolidated
statements of income, stockholders’ equity and cash flows of Holdings as of
March 31, 2014 and June 30, 2014.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibits K-1, K-2, K-3 and K-4 hereto, as applicable.

“Unrestricted Subsidiary” means (a) each Subsidiary of Holdings listed on
Schedule 1.01C, (b) any Subsidiary of Holdings designated by the board of
directors of Holdings as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Closing Date and (c) any Subsidiary of an Unrestricted
Subsidiary.

“US Subsidiary” means any Restricted Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.

“US Guarantor” means each US Subsidiary that constitutes a Guarantor.

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Worldspan” means Worldspan Technologies Inc.

 

50



--------------------------------------------------------------------------------

SECTION 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(g) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03 Accounting Terms.

(a) All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b) Notwithstanding anything to the contrary herein, for purposes of determining
compliance with any test or covenant contained in this Agreement with respect to
any period during which any Specified Transaction occurs, the Consolidated First
Lien Net Leverage Ratio, Consolidated Secured Net Leverage Ratio, Fixed Charge
Coverage Ratio and Consolidated Total Net Leverage Ratio shall be calculated
with respect to such period and such Specified Transaction on a Pro Forma Basis;
provided that, in connection with any Specified Transaction that is a Limited
Condition Transaction, for purposes of determining compliance with any test or
covenant for any action advisable (as determined by the Borrower in good faith)
for the consummation of a Limited Condition Transaction contained in Sections
6.14, 7.01, 7.02, 7.03 and 7.04 of this Agreement during any period which
requires the calculation of any of the foregoing ratios or any basket that is
measured as a percentage of Total Assets or Consolidated EBITDA and, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an

 

51



--------------------------------------------------------------------------------

“LCA Election”) the date of determination for calculation of any such ratios
shall be deemed to be the date the definitive agreements for such Specified
Transaction that is a Limited Condition Transaction are entered into (the “LCA
Test Date”) and if, after giving pro forma effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent date of
determination ending prior to the LCA Test Date, the Borrower could have taken
such action on the relevant LCA Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in Consolidated EBITDA or Total Assets of the
Borrower or the Person subject to such Limited Condition Transaction, at or
prior to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such fluctuations
solely for purposes of determining whether the relevant transaction or action is
permitted to be consummated or taken. If the Borrower has made an LCA Election
for any Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket availability with respect to any other
Specified Transaction on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, any such ratio or basket shall be calculated on a Pro
Forma Basis assuming such Limited Condition Transaction and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof and any associated Lien) have been consummated.

SECTION 1.04 Rounding.

Any financial ratios required to be maintained by Holdings pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

SECTION 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

SECTION 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

52



--------------------------------------------------------------------------------

SECTION 1.07 Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

SECTION 1.08 Cumulative Credit Transactions.

If more than one action occurs on any given date the permissibility of the
taking of which is determined hereunder by reference to the amount of the
Cumulative Credit immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

SECTION 1.09 [Reserved].

SECTION 1.10 Currency Equivalents Generally.

(a) Any amount specified in this Agreement (other than in Articles II, IX and X
or as set forth in paragraph (b) of this Section 1.10) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount to be determined at the
rate of exchange quoted by the Reuters World Currency Page for the applicable
currency at 11:00 a.m. (London time) on such day (or, in the event such rate
does not appear on any Reuters World Currency Page, by reference to such other
publicly available service for displaying exchange rates as may be agreed upon
by the Administrative Agent and the Borrower, or, in the absence of such
agreement, such rate shall instead be the arithmetic average of the spot rates
of exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 10:00 a.m. (New York City time) on such date for the purchase of Dollars
for delivery two Business Days later). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.01, 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of exchange occurring after the time such Indebtedness or
Investment is incurred; provided that, for the avoidance of doubt, the foregoing
provisions of this Section 1.10 shall otherwise apply to such Sections,
including with respect to determining whether any Indebtedness or Investment may
be incurred at any time under such Sections.

(b) For purposes of determining compliance under Sections 7.02, 7.05, 7.06, 7.12
or 7.13 or for calculating the Consolidated First Lien Net Leverage Ratio,
Consolidated Secured Net Leverage Ratio and Consolidated Total Net Leverage
Ratio, any amount in a currency other than Dollars will be converted to Dollars
based on the average Exchange Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating Consolidated EBITDA for the
applicable period.

 

53



--------------------------------------------------------------------------------

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01 The Initial Loans.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make to the Borrower on the Closing Date loans denominated in Dollars
in an aggregate amount not to exceed the amount of such Lender’s Commitment.
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. Initial Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

SECTION 2.02 Borrowings, Conversions and Continuations of Initial Loans.

(a) Each Borrowing of Initial Loans, each conversion of Initial Loans from one
Type to the other, and each continuation of Eurocurrency Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone (and promptly confirmed in writing). Each such notice
must be received by the Administrative Agent not later than 1:00 p.m. New York
City time (i) three Business Days prior to the requested date of any such
continuation of Eurocurrency Rate Loans or any such conversion of Base Rate
Loans to Eurocurrency Rate Loans, and (ii) one (1) Business Day prior to the
Closing Date in the case of initial Credit Extensions. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a minimum principal amount of $2,000,000, or a whole multiple of
$500,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
shall be in a minimum principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Borrowing of
Initial Loans, a conversion of Initial Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Initial Loans to be borrowed,
converted or continued, (iv) the Type of Initial Loans to be borrowed or to
which existing Initial Loans are to be converted, (v) [reserved] and (vi) if
applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Initial Loan in a Committed Loan Notice or
fails to give a timely notice requesting a conversion or continuation, then the
applicable Initial Loans shall be made as or converted to Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Committed Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the Initial Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion or continuation described in Section 2.02(a). In the case
of the Borrowing of Initial Loans, each Lender having a Commitment on the
Closing Date shall make the amount of its Initial Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office not
later than 1:00 p.m. (New York City time) on the Business Day specified in the
applicable Committed Loan Notice. The Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

 

54



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due under
Section 3.05 in connection therewith.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the
announcement of such change.

(e) After giving effect to all Borrowings of Initial Loans, all conversions of
Initial Loans from one Type to the other, and all continuations of Initial Loans
as the same Type, there shall not be more than five (5) Interest Periods in
effect.

(f) The failure of any Lender to make the Initial Loan to be made by it as part
of the initial Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Initial Loan on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Initial Loan to be made by such other Lender on the date of such Borrowing.

SECTION 2.03 [Reserved].

SECTION 2.04 [Reserved].

SECTION 2.05 Prepayments.

(a) Optional. (i) The Borrower may, upon, subject to clause (iii) below, written
notice to the Administrative Agent by the Borrower, at any time or from time to
time voluntarily prepay Loans of any Class in whole or in part without premium
or penalty; provided that (1) such notice must be received by the Administrative
Agent not later than 1:00 p.m. New York City time (A) three Business Days prior
to any date of prepayment of Eurocurrency Rate Loans and (B) one (1) Business
Day prior to any prepayment of Base Rate Loans; (2) any prepayment of
Eurocurrency Rate Loans shall be in a minimum Principal Amount of $2,000,000, or
a whole multiple of $1,000,000 in excess thereof; and (3) any prepayment of Base
Rate Loans or Extended Term Loans shall be in a minimum Principal Amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof or, in each case,
if less, the entire Principal Amount thereof then outstanding. Each such notice
shall specify the date and amount of such prepayment and the Class(es) and
Type(s) of Loans to be prepaid. The Administrative Agent will promptly notify
each Appropriate Lender of its receipt of each such notice, and of the amount of
such Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Loan shall be accompanied by all accrued interest thereon to such date,
together with any additional amounts, if any, required pursuant to Section 3.05.

(ii) [Reserved].

(iii) Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Sections 2.05(a)(i) if such
prepayment (i) would have

 

55



--------------------------------------------------------------------------------

resulted from a refinancing of all or a portion of the applicable Facility,
which refinancing shall not be consummated or shall otherwise be delayed or
(ii) would have resulted from an initial public offering, which initial public
offering shall not be consummated or shall otherwise be delayed.

(iv) [Reserved].

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, any Company Party may prepay the outstanding Loans (which shall, for
the avoidance of doubt, be automatically and permanently canceled immediately
upon such prepayment) (or Holdings or any of its Subsidiaries may purchase such
outstanding Loans and immediately cancel them) on the following basis:

(A) Any Company Party shall have the right to make a voluntary prepayment of
Loans at a discount to par pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers (any such prepayment, the
“Discounted Loan Prepayment”), in each case made in accordance with this
Section 2.05(a)(v); provided that no Company Party shall initiate any action
under this Section 2.05(a)(v) in order to make a Discounted Loan Prepayment
unless (I) at least ten (10) Business Days shall have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three Business Days shall have passed since the
date the Company Party was notified that no Lender was willing to accept any
prepayment of any Loan at the Specified Discount, within the Discount Range or
at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

(B) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time offer to make a Discounted Loan Prepayment by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to each Lender, (II) any
such offer shall specify the aggregate principal amount offered to be prepaid
(the “Specified Discount Prepayment Amount”) with respect to each Loan subject
to such offer and the specific percentage discount to par (the “Specified
Discount”) of such Loans to be prepaid, (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $10,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Specified Discount Prepayment Response Date”).

 

56



--------------------------------------------------------------------------------

(2) Each Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Loans at
the Specified Discount and, if so (such accepting Lender, a “Discount Prepayment
Accepting Lender”), the amount of such Lender’s Loans to be prepaid at such
offered discount. Each acceptance of a Discounted Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable. Any Lender whose Specified
Discount Prepayment Response is not received by the Auction Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept the applicable Borrower Offer of Specified Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Loans pursuant to this
paragraph (B) to each Discount Prepayment Accepting Lender in accordance with
the respective outstanding amount of Loans specified in such Lender’s Specified
Discount Prepayment Response given pursuant to subsection (2) above; provided
that if the aggregate principal amount of Loans accepted for prepayment by all
Discount Prepayment Accepting Lenders exceeds the Specified Discount Prepayment
Amount, such prepayment shall be made pro rata among the Discount Prepayment
Accepting Lenders in accordance with the respective principal amounts accepted
to be prepaid by each such Discount Prepayment Accepting Lender and the Auction
Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its reasonable discretion) will
calculate such proration (the “Specified Discount Proration”). The Auction Agent
shall promptly, and in any case within three Business Days following the
Specified Discount Prepayment Response Date, notify (I) the relevant Company
Party of the respective Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Loan Prepayment to be prepaid, (II) each Lender of the Discounted Prepayment
Effective Date, and the aggregate principal amount of Loans to be prepaid at the
Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount and, if applicable, Type of Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Auction Agent
of the amounts stated in the foregoing notices to the Company Party and such
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(C) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to each Lender, (II) any
such notice shall specify the maximum aggregate principal amount of the relevant
Loans (the “Discount Range Prepayment Amount”) subject to such offer and the
maximum and minimum percentage discounts to par (the “Discount Range”) of the
principal amount of such Loans willing to be prepaid by such Company Party,
(III) the

 

57



--------------------------------------------------------------------------------

Discount Range Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by a Company Party shall remain outstanding through the
Discount Range Prepayment Response Date. The Auction Agent will promptly provide
each Appropriate Lender with a copy of such Discount Range Prepayment Notice and
a form of the Discount Range Prepayment Offer to be submitted by a responding
Lender to the Auction Agent (or its delegate) by no later than 5:00 p.m., on the
third Business Day after the date of delivery of such notice to such Lenders
(the “Discount Range Prepayment Response Date”). Each Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Loans and the maximum
aggregate principal amount of such Lender’s Loans (the “Submitted Amount”) such
Lender is willing to have prepaid at the Submitted Discount. Any Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Loan Prepayment of any of its Loans at any discount to their
par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Loan Prepayment in an aggregate principal amount equal to the lower
of (I) the Discount Range Prepayment Amount and (II) the sum of all Submitted
Amounts. Each Lender that has submitted a Discount Range Prepayment Offer to
accept prepayment at a discount to par that is larger than or equal to the
Applicable Discount shall be deemed to have irrevocably consented to prepayment
of Loans equal to its Submitted Amount (subject to any required proration
pursuant to the following subsection (3)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Loans of each Participating Lender in the
aggregate principal amount specified in such Lender’s Discount Range Prepayment
Offer at the Applicable Discount; provided that if the Submitted Amount by all
Participating Lenders offered at a discount to par greater than the Applicable
Discount exceeds the Discount Range Prepayment Amount, prepayment of the
principal amount of the relevant Loans for those Participating Lenders whose
Submitted Discount is a discount to par greater than or equal to the Applicable

 

58



--------------------------------------------------------------------------------

Discount (the “Identified Participating Lenders”) shall be made pro rata among
the Identified Participating Lenders in accordance with the Submitted Amount of
each such Identified Participating Lender and the Auction Agent (in consultation
with such Company Party and subject to rounding requirements of the Auction
Agent made in its sole reasonable discretion) will calculate such proration (the
“Discount Range Proration”). The Auction Agent shall promptly, and in any case
within five (5) Business Days following the Discount Range Prepayment Response
Date, notify (I) the relevant Company Party of the respective Lenders’ responses
to such solicitation, the Discounted Prepayment Effective Date, the Applicable
Discount, and the aggregate principal amount of the Discounted Loan Prepayment
to be prepaid, (II) each Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount of Loans to be prepaid
at the Applicable Discount on such date, (III) each Participating Lender of the
aggregate principal amount of such Lender to be prepaid at the Applicable
Discount on such date, and (IV) if applicable, each Identified Participating
Lender of the Discount Range Proration. Each determination by the Auction Agent
of the amounts stated in the foregoing notices to the relevant Company Party and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

(D) (1) Subject to the proviso to subsection (A) above, any Company Party may
from time to time solicit Solicited Discounted Prepayment Offers by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Solicited
Discounted Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to each Lender, (II) any
such notice shall specify the maximum aggregate amount of the Loans (the
“Solicited Discounted Prepayment Amount”) the Borrower is willing to prepay at a
discount, (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by a Company Party shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., on the third Business Day after the
date of delivery of such notice to such Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Lender’s Solicited Discounted Prepayment Offer
shall (x) be irrevocable, (y) remain outstanding until the Acceptance Date, and
(z) specify both a discount to par (the “Offered Discount”) at which such Lender
is willing to allow prepayment of its then outstanding Loan and the maximum
aggregate principal amount of such Loans (the “Offered Amount”) such Lender is
willing to have prepaid at the Offered Discount. Any Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Loans at any discount.

 

59



--------------------------------------------------------------------------------

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Company Party (the
“Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three Business Days after receipt of an Acceptance and Prepayment
Notice (the “Discounted Prepayment Determination Date”), the Auction Agent will
determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount of Loans (the “Acceptable Prepayment Amount”) to be
prepaid by the relevant Company Party at the Acceptable Discount in accordance
with this Section 2.05(a)(v)(D). If the Company Party elects to accept any
Acceptable Discount, then the Company Party agrees to accept all Solicited
Discounted Prepayment Offers received by Auction Agent by the Solicited
Discounted Prepayment Response Date, in the order from largest Offered Discount
to smallest Offered Discount, up to and including the Acceptable Discount. Each
Lender that has submitted a Solicited Discounted Prepayment Offer with an
Offered Discount that is greater than or equal to the Acceptable Discount shall
be deemed to have irrevocably consented to prepayment of Loans equal to its
Offered Amount (subject to any required pro rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Company Party will prepay outstanding Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Loans for those Qualifying Lenders
whose Offered Discount is greater than or equal to the Acceptable Discount (the
“Identified Qualifying Lenders”) shall be made pro rata among the Identified
Qualifying Lenders in accordance with the Offered Amount of each such Identified
Qualifying Lender and the Auction Agent (in consultation with such Company Party
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) will calculate such proration (the “Solicited Discount
Proration”). On or prior to the Discounted Prepayment Determination Date, the
Auction Agent shall promptly notify (I) the relevant Company Party of the

 

60



--------------------------------------------------------------------------------

Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Loan Prepayment to be prepaid, (II) each Lender of the Discounted
Prepayment Effective Date, the Acceptable Discount, and the Acceptable
Prepayment Amount of all Loans to be prepaid to be prepaid at the Applicable
Discount on such date, (III) each Qualifying Lender of the aggregate principal
amount of such Lender’s Loans to be prepaid at the Acceptable Discount on such
date, and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Company Party and Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(E) In connection with any Discounted Loan Prepayment, the Company Parties and
the Lenders acknowledge and agree that the Auction Agent may require as a
condition to any Discounted Loan Prepayment, the payment of customary fees and
expenses from a Company Party in connection therewith.

(F) If any Loan is prepaid in accordance with paragraphs (B) through (D) above,
a Company Party shall prepay such Loans on the Discounted Prepayment Effective
Date. The relevant Company Party shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. on the Discounted Prepayment Effective Date and all such prepayments
shall be applied to the remaining principal installments of the Loans on a pro
rata basis across such installments. The Loans so prepaid shall be accompanied
by all accrued and unpaid interest on the par principal amount so prepaid up to,
but not including, the Discounted Prepayment Effective Date. Each prepayment of
the outstanding Loans pursuant to this Section 2.05(a)(v) shall be paid to the
Discount Prepayment Accepting Lenders, Participating Lenders, or Qualifying
Lenders, as applicable, and shall be applied to the relevant Loans of such
Lenders in accordance with their respective Pro Rata Share. The aggregate
principal amount of the installments of the relevant Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Loan
Prepayment. In connection with each prepayment pursuant to this
Section 2.05(a)(v), the relevant Company Party shall waive any right to bring
any action against the Administrative Agent, in its capacity as such, in
connection with any such Discounted Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.05(a)(v), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be

 

61



--------------------------------------------------------------------------------

deemed to have been given upon Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) Each of the Company Parties and the Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.05(a)(v) as well as
activities of the Auction Agent.

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Loan
Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(b) Mandatory. (i) [Reserved].

(ii) If (x) Holdings or any of its Restricted Subsidiaries Disposes of any
property or assets (other than any Disposition of any property or assets
permitted by Sections 7.05 (a), (b), (c), (d), (e), (g), (h)(i), (i), (l), (n),
(o), (p), (r), (s), (t) or (u)), or (y) any Casualty Event occurs, which results
in the realization or receipt by Holdings or Restricted Subsidiary of Net
Proceeds, the Borrower shall cause to be offered to be prepaid in accordance
with clause (b)(ix) below, on or prior to the date which is ten (10) Business
Days after the date of the realization or receipt by Holdings or any Restricted
Subsidiary of such Net Proceeds, subject to clause (b)(xi) below, an aggregate
principal amount of Loans in an amount equal to 100% of all Net Proceeds
received.

(iii) If Holdings or any Restricted Subsidiary incurs or issues any Indebtedness
after the Closing Date (other than Excluded Indebtedness), the Borrower shall
cause to be offered to be prepaid in accordance with clause (b)(x) below an
aggregate principal amount of Loans in an amount equal to 100% of all Net
Proceeds received therefrom on or prior to the date which is five (5) Business
Days after the receipt by Holdings or such Restricted Subsidiary of such Net
Proceeds.

(iv) If a Parent IPO or other Specified Equity Issuance occurs after the Closing
Date, the Borrower shall cause to be offered to be prepaid Loans in an aggregate
principal amount equal to 100% of the Net Proceeds from such Specified Equity
Issuance on or prior to the date which is five (5) Business Days after the
receipt by Holdings or the Borrower of such Net Proceeds.

 

62



--------------------------------------------------------------------------------

(v) If a Change of Control occurs after the Closing Date, the Borrower shall
cause to be offered to be prepaid all Loans then outstanding (a “Change of
Control Offer”) on or prior to the date which is five (5) Business Days after
the date on which such Change of Control occurs.

(vi) Each prepayment of Loans pursuant to this Section 2.05(b) shall be applied
ratably to the Loans then outstanding (other than with respect to the amount of
any prepayment refused by any Declining Lender pursuant to
Section 2.05(b)(ix)(B)).

(vii) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made pursuant to clauses
(i) through (v) of this Section 2.05(b) at least two (2) Business Days prior to
the date of such prepayment. Notwithstanding anything to the contrary herein, a
Change of Control Offer may be made in advance of a Change of Control,
conditional upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of making of the Change of Control Offer.
Each such notice shall specify the date of such prepayment and provide a
reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment.

(viii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05. Notwithstanding any of the other provisions of Section 2.05(b), so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this
Section 2.05(b), prior to the last day of the Interest Period therefor, the
Borrower may, in its sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder into a Cash Collateral Account until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b). Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).

(ix) Opt-out of Prepayment.

(A) To the extent any mandatory prepayment pursuant to this Section 2.05(b)
would not repay the Loans then outstanding in full and would cause the Class of
Loans then outstanding to have an aggregate outstanding principal balance of
less than $300,000,000 immediately after giving effect to the application
thereof (the amount that would cause such a balance being referred to as the
“Specified Amount”), then (1) the Required Lenders will have the right, on
behalf of all Lenders, to refuse such offer of prepayment in an amount not to
exceed the Specified Amount by giving written notice of such refusal and the
amount of such prepayment so declined (the “Declined Proceeds”) to the
Administrative Agent within two (2) Business Day after the Lenders’ receipt of
notice from the Administrative Agent of

 

63



--------------------------------------------------------------------------------

such offer of prepayment (and the Borrower shall not prepay any Loans of such
Lender on the date that is specified in clause (2) below), (2) the Borrower will
make all such prepayments not refused upon pursuant to this Section 2.05(b)(ix)
the third Business Day after delivery of notice by the Borrower pursuant to
Section 2.05(b)(vii) and (3) any Declined Proceeds may be retained by the
Borrower.

(B) With respect to each prepayment (including a Change of Control Offer)
required pursuant to Section 2.05(b), (1) each Lender will have the right to
refuse such offer of prepayment by giving written notice of such refusal to the
Administrative Agent within one (1) Business Day after such Lender’s receipt of
notice from the Administrative Agent of such offer of prepayment (any Lender
delivering such notice, a “Declining Lender”) (and the Borrower shall not prepay
any Loans of such Lender on the date that is specified in clause (2) below),
(B) the Borrower will make all such prepayments not refused upon pursuant to
this Section 2.05(b)(ix) the fourth Business Day after delivery of notice by the
Borrower pursuant to Section 2.05(b)(vii) and (C) any prepayment refused by
Lenders pursuant to this Section 2.05(b)(ix)(B) may be retained by the Borrower
and used for any purpose not otherwise prohibited by this Agreement.

(x) In connection with any mandatory prepayments by the Borrower of the Loans
pursuant to this Section 2.05(b), such prepayments shall be applied on a pro
rata basis to the then outstanding Loans irrespective of whether such
outstanding Loans are Base Rate Loans or Eurocurrency Rate Loans (other than
with respect to the amount of any prepayment refused by any Declining Lender
pursuant to Section 2.05(b)(ix)(B)); provided that if no Lenders exercise the
right to waive a given mandatory prepayment of the Loans pursuant to
Section 2.05(b)(ix)(B), then, with respect to such mandatory prepayment of
Initial Loans, the amount of such mandatory prepayment shall be applied first to
Loans (if any) that are Base Rate Loans to the full extent thereof before
application to Loans (if any) that are Eurocurrency Rate Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 3.05.

(xi) Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) attributable to
Foreign Subsidiaries are prohibited or delayed by applicable local law from
being repatriated to the United States or Luxembourg, the portion of such Net
Proceeds so affected will not be required to be applied to repay Loans at the
times provided in this Section 2.05 but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States or Luxembourg (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Proceeds that, in each
case, would otherwise be required to be used to make an offer of prepayment
pursuant to Section 2.05(b)(ii), is permitted under the applicable local law,
such repatriation will be immediately effected and such repatriated Net Proceeds
will be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this Section 2.05 and
(ii) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Disposition would
have material adverse tax cost consequences with respect to such Net Proceeds,
such Net Proceeds

 

64



--------------------------------------------------------------------------------

so affected may be retained by the applicable Foreign Subsidiary; provided that
in the case of this clause (ii), on or before the date on which any such Net
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to Section 2.05(b), the Borrower applies
an amount equal to such Net Proceeds to such reinvestments or prepayments, as
applicable, as if such Net Proceeds had been received by the Borrower rather
than such Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against if such Net Proceeds had been repatriated
(or, if less, the Net Proceeds that would be calculated if received by such
Foreign Subsidiary); provided that any such prepayment pursuant to this clause
(ii) shall be deemed a mandatory prepayment made pursuant to Section 2.05(b).

SECTION 2.06 Termination or Reduction of Commitments.

The Commitment of each Lender shall be automatically and permanently reduced to
$0 upon the funding of Initial Loans to be made by it on the Closing Date.

SECTION 2.07 Repayment of Loans.

The Borrower shall repay to the Administrative Agent for the ratable account of
the Appropriate Lenders on the applicable Maturity Date for the Loans of a given
Class the aggregate principal amount of all of its Loans of such Class
outstanding on such date; provided, however, that the Borrower shall not be
required to repay the Initial Loans outstanding on the Initial Loan Maturity
Date if, on such date, the Initial Loans are converted to Extended Term Loans
pursuant to Section 2.14(a).

SECTION 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Initial Loan that is
a Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate; (ii) each Initial Loan
that is a Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Rate and (iii) each Extended Term Loan shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Applicable Rate.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by it hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on such amounts
(including interest on past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

(d) In the event of any repayment or prepayment of any Loan, accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment.

 

65



--------------------------------------------------------------------------------

SECTION 2.09 Fees.

The Borrower shall pay to the Agents and Lenders such fees as set forth in the
Fee Letter and such other fees, if any, that have otherwise been separately
agreed upon in writing from time to time in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent or Lender).

SECTION 2.10 Computation of Interest and Fees.

All computations of (a) interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate and (b) interest for Extended Term Loans shall be
made on the basis of a year of three hundred and sixty-five (365) days, or three
hundred and sixty-six (366) days, as applicable, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a three
hundred and sixty (360) day year and actual days elapsed. Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid; provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount, currency and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
Loans and/or Commitments. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

66



--------------------------------------------------------------------------------

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

SECTION 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. All payments by
the Borrower hereunder shall be made to the Administrative Agent, for the
account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office for Dollar-denominated payments and in
Same Day Funds not later than 1:00 p.m. New York City time on the date specified
herein. The Administrative Agent will promptly distribute to each Appropriate
Lender its Pro Rata Share (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s applicable
Lending Office. All payments received by the Administrative Agent after the time
specified above shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

(b) Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate, plus any reasonable administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together

 

67



--------------------------------------------------------------------------------

with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. When such Lender makes
payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any
Initial Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the Outstanding Amount of all
Loans outstanding at such time, in repayment or prepayment of such of the
outstanding Loans or other Obligations then owing to such Lender.

 

68



--------------------------------------------------------------------------------

SECTION 2.13 Sharing of Payments.

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders, at a cash price equal to the par amount thereof, plus
all accrued and unpaid interest and fees thereon, such participations in the
Loans made by them as shall be necessary to cause such purchasing Lender to
share the excess payment in respect of such Loans or such participations, as the
case may be, pro rata with each of them; provided that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. For avoidance of doubt, the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement as in effect from time to time or (B) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant permitted hereunder. The Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by applicable Law, exercise all its rights of
payment (including the right of setoff, but subject to Section 10.09) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation. The Administrative
Agent will keep records (which shall be conclusive and binding in the absence of
manifest error) of participations purchased under this Section 2.13 and will in
each case notify the Lenders following any such purchases or repayments. Each
Lender that purchases a participation pursuant to this Section 2.13 shall from
and after such purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Lender were the original owner of the Obligations purchased.

SECTION 2.14 Permanent Refinancing; Option to Exchange Extended Term Loans for
Exchange Notes.

(a) On or following the Initial Loan Maturity Date, so long as no Event of
Default under Sections 8.01 (a), (f) or (g) shall have occurred and be
continuing at such time (the “Conversion Date”), 100% of the outstanding Initial
Loans as of the Conversion Date shall be automatically converted, on a pro rata
basis in respect of the Initial Loan held at such time by the Lenders, into term
loans maturing on the Extended Term Loan Maturity Date (the “Extended Term
Loans”) with the aggregate principal amount of Extended Term Loans being equal
to the aggregate principal amount outstanding of such Initial Loans immediately
prior to such conversion.

(b) On any Business Day on or after the Initial Loan Maturity Date, at the
option of the applicable Lender, the Extended Term Loans may be exchanged in
whole or in part for one or more senior unsecured notes which mature on the
Extended Term Loan Maturity Date (the “Exchange Notes”), in each case, issued
pursuant to the Exchange Indenture and having an aggregate principal amount
equal to the outstanding principal amount of such Extended Term Loans; provided,
however,

 

69



--------------------------------------------------------------------------------

that (i) the Borrower shall not be required to issue initial Exchange Notes
until the Borrower shall have received requests to issue at least $100,000,000
in aggregate principal amount of Exchange Notes and (ii) the amount of Extended
Term Loans exchanged for Exchange Notes subsequent to such initial exchange must
be not less than $100,000,000 in principal amount; provided that, if the
then-outstanding principal amount of the Extended Term Loans is less than
$100,000,000, in the sole discretion of the Administrative Agent, an issuance
may be for less than such amount (but no less than the amount of the
then-outstanding principal amount of the Extended Term Loans).

(i) To exercise its option to exchange Extended Term Loans for Exchange Notes, a
Lender shall provide the Borrower prior irrevocable (except as specified below)
written notice of such election (each such notice, an “Exchange Notice”) at
least fifteen (15) Business Days (such fifteen Business Day period being
referred to as the “Exchange Period”) prior to the date of exchange specified in
such Exchange Notice (each such date, an “Exchange Date”), which notice may, for
the avoidance of doubt, be given prior to the Conversion Date so long as the
Exchange Date specified in any such notice occurs on or after the Conversion
Date; provided, however, with respect to any Exchange Notice delivered prior to
the Conversion Date, if, as of the date of receipt of such Exchange Notice the
Borrower is (x) actively marketing in good faith syndicated bank facilities or
high-yield debt securities that, if consummated, would be sufficient to, and
would be applied to, repay the then outstanding Loans in full or (y) actively
engaged in marketing the Parent IPO, the proceeds of which, if consummated,
would be applied to repay the outstanding Loans in full (in any such case, as
certified to the Administrative Agent by a Responsible Officer of the Borrower
within two (2) Business Days after receipt by the Borrower of such Exchange
Notice), then (1) the Lender who delivered such Exchange Notice shall have the
option, in its sole discretion, to revoke such Exchange Notice by written notice
to the Borrower and the Administrative Agent and (2) if not so revoked, the
commencement of the Exchange Period with respect to such Exchange Notice shall
not occur until the Conversion Date and the Exchange Date for such Exchange
Notice shall be deemed to be fifteen (15) Business Days after the Conversion
Date. The Exchange Notice shall specify the principal amount of Extended Term
Loans to be exchanged and, subject to the terms of the Exchange Indenture, the
name of the proposed registered holder and the amount of each Exchange Note
requested. Extended Term Loans exchanged for Exchange Notes pursuant to this
Section 2.14 shall be deemed repaid and canceled, and the Exchange Notes so
issued shall be governed by the provisions of the Exchange Indenture.
Notwithstanding anything to the contrary in this Agreement, unless otherwise
agreed to by the Borrower and the Lead Arrangers in their discretion, no
Extended Term Loans shall be exchanged for Exchange Notes during any period in
which a Securities Demand is outstanding and no Demand Failure Event exists.

(ii) As more particularly provided in the Exchange Indenture, (A) Exchange Notes
issued pursuant to the Exchange Indenture shall bear interest at the Applicable
Rate applicable to Extended Term Loans and (B) Exchange Notes issued pursuant to
the Exchange Indenture (I) shall mature on the Extended Term Loan Maturity Date,
and (II) shall be redeemable as set forth in the Exchange Indenture and the form
of Exchange Notes attached thereto.

(iii) Following delivery of any Exchange Notice, the Borrower shall (A) deliver
a written notice to the trustee under the Exchange Indenture (the “Trustee”),
directing such Trustee to authenticate and deliver Exchange Notes as specified
in the Exchange Notice and (B) use all commercially reasonable efforts to effect
delivery of such Exchange Notes to the requesting Lender on the Exchange Date.

 

70



--------------------------------------------------------------------------------

(c) The Borrower agrees that as a condition to the effectiveness of the exchange
of Extended Term Loans for Exchange Notes:

(i) The Borrower shall have selected a bank or trust company reasonably
acceptable to the Administrative Agent to act as Trustee.

(ii) The Borrower shall have issued the Exchange Notes pursuant to the Exchange
Indenture substantially in the applicable form set forth therein, and the
Borrower and the Guarantors shall have executed and delivered the Exchange
Indenture.

(iii) Each of the Borrower and the Guarantors shall have provided to the
Administrative Agent (x) copies of resolutions of its Board of Directors (or
similar governing body) approving the execution and delivery of the Exchange
Indenture and, in the case of the Borrower, the issuance of the Exchange Notes,
together with a customary certificate of a Responsible Officer of the Borrower
or such Guarantor certifying such resolutions or (y) to the extent the
resolutions delivered on the Closing Date approve such matters, a certification
from the Loan Parties that the resolutions delivered on the Closing Date remain
in full force and effect and have not been amended or otherwise modified since
the adoption thereof.

(iv) The Borrower shall have caused its counsel to deliver to the Administrative
Agent executed legal opinions from counsel in the jurisdictions identified in
Section 4.01(a)(vi), in form and substance customary for a transaction of that
type to be mutually agreed upon by the Borrower and the Administrative Agent
(including, without limitation, with respect to due authorization, execution and
delivery, validity and enforceability of the Exchange Notes and the Exchange
Indenture).

(d) If the foregoing conditions set forth in Section 2.14(c) are not satisfied
(or waived) on any applicable Exchange Date, then the Lenders shall retain all
of their rights and remedies with respect to the Extended Term Loans pursuant to
this Agreement until such conditions are satisfied and the Extended Term Loans
are so exchanged for Exchange Notes. The Borrower agrees to satisfy the
conditions set forth in Section 2.14(c) no later than the Exchange Date.

(e) The Borrower shall negotiate in good faith with the Lenders the form of an
Exchange Indenture with respect to the Exchange Notes; provided that the
Exchange Indenture shall be consistent in all respects with the Applicable Bond
Standard (as defined in Exhibit B to this Agreement) and shall include the terms
and conditions as specified in Exhibit B to this Agreement unless otherwise
agreed by the Borrower and the Required Lenders. The Borrower and the Lenders
agree to use commercially reasonable efforts to negotiate and finalize the
Exchange Indenture to be entered into pursuant to this Section 2.14(e) promptly
following the delivery of an Exchange Notice (subject to clauses (x) and (y) of
the proviso to clause (i) of Section 2.14(b)).

(f) It is understood and agreed that the Exchange Notes exchanged for Extended
Term Loans constitute the same indebtedness as such Extended Term Loans and that
no novation shall be affected by any such exchange.

 

71



--------------------------------------------------------------------------------

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower or any Guarantor under any Loan Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, assessments or withholdings (including backup
withholding) or similar charges imposed by any Governmental Authority including
interest, penalties and additions to tax (collectively “Taxes”), except as
required by applicable Law. If the Borrower, any Guarantor or other applicable
withholding agent shall be required by any Laws to deduct any Taxes from or in
respect of any sum payable under any Loan Document to any Agent or any Lender,
(A) to the extent the Tax in question is an Indemnified Tax, the sum payable by
the Borrower or such Guarantor shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.01), each of such Agent and such Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (B) the applicable withholding agent shall make such
deductions, (C) the applicable withholding agent shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
Laws, and (D) within thirty (30) days after the date of such payment (or, if
receipts or evidence are not available within thirty (30) days, as soon as
possible thereafter), if the Borrower or any Guarantor is the applicable
withholding agent, shall furnish to such Agent or Lender (as the case may be)
the original or a copy of a receipt evidencing payment thereof or other evidence
reasonably acceptable to such Agent or Lender.

(b) In addition, each Loan Party agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes, or charges or levies of the same character, imposed by
any Governmental Authority, which arise from any payment made under any Loan
Document or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from (A) an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a connection that the Agent or Lender has with the
taxing jurisdiction other than the connection arising out of the Loan Documents
or the transactions therein, except for such Assignment Taxes resulting from
assignment or participation that is requested or required in writing by the
Borrower or (B) any Luxembourg registration duties (droits d’enregistrement)
and/or stamp duties (droits de timbre) due to a registration, submission or
filing by any Agent or any Lender of any Loan Document but only to the extent
that such registration, submission or filing is made on a purely voluntary basis
by such Agent or Lender which shall mean that such registration, submission or
filing is (a) not mandatory and (b) not required to maintain, defend or preserve
the rights of such Agent or Lender under the Loan Documents (all such
non-excluded Taxes described in this Section 3.01(b) being hereinafter referred
to as “Other Taxes”) or (C) upon a voluntary registration made by the Agent or
any Lender if such registration is not necessary to evidence, prove, maintain,
enforce, compel or otherwise assert the rights of the Agent or such Lender under
the Loan Documents.

(c) Each Loan Party agrees to indemnify each Agent and each Lender for (i) the
full amount of Indemnified Taxes and Other Taxes payable by such Agent or such
Lender and (ii) any

 

72



--------------------------------------------------------------------------------

reasonable expenses arising therefrom or with respect thereto, in each case
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability prepared in good faith by such Agent or Lender (or by an Agent on
behalf of such Lender), accompanied by a written statement thereof setting forth
in reasonable detail the basis and calculation of such amounts shall be
conclusive absent manifest error.

(d) Each Lender (which shall, for purposes of this Section 3.01(d) include any
Administrative Agent to whom payment is made) shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by Law
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding Tax with respect to any payments to be made to such
Lender under the Loan Documents. Each such Lender shall, whenever a lapse in
time or change in circumstances renders such documentation obsolete or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent in writing of its
inability to do so. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Loan
Document to or for a Lender are not subject to withholding Tax or are subject to
such Tax at a rate reduced by an applicable tax treaty, the Borrower, the
Administrative Agent or other applicable withholding agent shall withhold
amounts required to be withheld by applicable Law from such payments at the
applicable statutory rate. Notwithstanding any other provision of this clause
(d), a Lender shall not be required to deliver any form pursuant to this clause
(d) that such Lender is not legally able to deliver. Without limiting the
foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for the benefits of an income tax treaty to which the United States is a party,
and such other documentation as required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (a) a United States Tax Compliance
Certificate and (b) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor form), or

 

73



--------------------------------------------------------------------------------

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a Form
W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance Certificate, Form W-9,
Form W-8IMY and/or any other required information from each beneficial owner, as
applicable (provided that if the Lender is a partnership, and one or more
beneficial partners of such Lender are claiming the portfolio interest
exemption, the United States Tax Compliance Certificate may be provided by such
Lender on behalf of such partner).

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.

(e) Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a) shall, if requested by the Borrower, use its
reasonable efforts to change the jurisdiction of its Lending Office (or take any
other measures reasonably requested by the Borrower) if such a change or other
measures would reduce any such additional amounts (including any such additional
amounts that may thereafter accrue) and would not, in the sole determination of
such Lender, result in any unreimbursed cost or expense or be otherwise
materially disadvantageous to such Lender.

(f) If any Lender or Agent receives a refund in respect of any Indemnified Taxes
or Other Taxes as to which indemnification or additional amounts have been paid
to it by any Loan Party pursuant to this Section 3.01, it shall promptly remit
such refund to such Loan Party (but only to the extent of indemnification or
additional amounts paid by such Loan Party under this Section 3.01 with respect
to Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses (including any Taxes) of the Lender or Agent,
as the case may be, and without interest (other than any interest paid by the
relevant taxing authority with respect to such refund); provided that such Loan
Party, upon the request of the Lender or Agent, as the case may be, agrees
promptly to return such refund (plus any penalties, interest or other charges
imposed by the relevant taxing authority) to such party in the event such party
is required to repay such refund to the relevant taxing authority. This section
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to Taxes that it
deems confidential) to the Borrower or any other person.

SECTION 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make,

 

74



--------------------------------------------------------------------------------

maintain or fund Eurocurrency Rate Loans, or to determine or charge interest
rates based upon the Eurocurrency Rate, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurocurrency Rate Loans, or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all applicable Eurocurrency Rate Loans of such Lender
to Base Rate Loans, either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurocurrency Rate Loans to
such day, or promptly, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted and all
amounts due, if any, in connection with such prepayment or conversion under
Section 3.05. Each Lender agrees to designate a different Lending Office if such
designation will avoid the need for such notice and will not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan or
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Loan or that deposits in Dollars are not being
offered to banks in the applicable offshore interbank market for the applicable
amount and the Interest Period of such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request, if applicable, into a request for a Borrowing of Base
Rate Loan in the amount specified therein.

SECTION 3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Loans, or a reduction in the amount received or receivable by such Lender in
connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) Indemnified Taxes or Other Taxes, or any Taxes excluded from the definition
of Indemnified Taxes or (ii) reserve requirements contemplated by
Section 3.04(c)) and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining the Loan (or of maintaining its
obligations to make any Loan), or to reduce the amount of any sum received or
receivable by such Lender, then from time to time within fifteen (15) days after
demand by such Lender setting forth in reasonable detail such increased costs
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.
Notwithstanding anything herein to the contrary, for all purposes

 

75



--------------------------------------------------------------------------------

under this Agreement, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in law, regardless of the date enacted,
adopted or issued; provided, that to the extent any increased costs or
reductions are incurred by any Lender as a result of any requests, rules,
guidelines or directives promulgated under the Dodd-Frank Wall Street Reform and
Consumer Protection Act or pursuant to Basel III after the Closing Date, then
such Lender shall be compensated pursuant to this Section 3.04 only if such
Lender imposes such charges under other syndicated credit facilities involving
similarly situated borrowers that such Lender is a lender under.

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity requirements or any change therein or in the
interpretation thereof, in each case after the Closing Date, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any Person controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and liquidity
requirements and such Lender’s desired return on capital), then from time to
time upon demand of such Lender setting forth in reasonable detail the charge
and the calculation of such reduced rate of return (with a copy of such demand
to the Administrative Agent given in accordance with Section 3.06), the Borrower
shall pay to such Lender such additional amounts as will compensate such Lender
(or the Person controlling such Lender, as applicable) for such reduction within
fifteen (15) days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves, capital or liquidity with respect to liabilities
or assets consisting of or including Eurocurrency funds or deposits, additional
interest on the unpaid principal amount of each applicable Eurocurrency Rate
Loan of the Borrower equal to the actual costs of such reserves, capital or
liquidity allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio, capital or liquidity requirement or analogous requirement of any
other central banking or financial regulatory authority imposed in respect of
the maintenance of the Commitments or the funding of any Eurocurrency Rate Loans
of the Borrower, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive absent
manifest error) which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided the Borrower shall have
received at least fifteen (15) days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or cost from such Lender. If a
Lender fails to give notice fifteen (15) days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
(15) days from receipt of such notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material

 

76



--------------------------------------------------------------------------------

economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Sections 3.04(a), (b), (c) or
(d).

SECTION 3.05 Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan;

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower,
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank Eurodollar market for the
applicable currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

SECTION 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Sections 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then

 

77



--------------------------------------------------------------------------------

current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Sections 3.02, 3.03 or 3.04 hereof
that gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

SECTION 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 (with respect to Indemnified
Taxes) or 3.04 as a result of any condition described in such Sections or any
Lender ceases to make any Eurocurrency Rate Loans as a result of any condition
described in Section 3.02 or Section 3.04, (ii) [reserved], (iii) [reserved] or
(iv) any Lender becomes a Non-Consenting Lender, then the Borrower may so long
as no Event of Default has occurred and is continuing, at its sole cost and
expense, on ten (10) Business Days’ prior written notice to the Administrative
Agent and such Lender, (x) replace such Lender by causing such Lender to (and
such Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance) all of its rights
and obligations under this Agreement (in respect of any applicable Facility only
in the case of clause (i)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided,
further, that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01 (with respect to Indemnified Taxes), such assignment will result in
a reduction in such compensation or payments and (B) in the case of any such
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender (in respect of any applicable
Facility only in the case of clause (i) or clause (iv)), as the case may be,
and, in the case of a Lender,

 

78



--------------------------------------------------------------------------------

repay all Obligations of the Borrower owing to such Lender relating to the Loans
and participations held by such Lender as of such termination date; provided
that in the case of any such termination of a Non-Consenting Lender such
termination shall be sufficient (together with all other consenting Lenders) to
cause the adoption of the applicable departure, waiver or amendment of the Loan
Documents and such termination shall be in respect of any applicable Facility
only in the case of clause (i) or, with respect to a Class vote, clause (iv).

(b) Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans in respect thereof, and
(ii) deliver any Notes evidencing such Loans to the Borrower or Administrative
Agent. Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption (provided that Obligations
other than with respect to the principal of the Loans may be paid by the
Borrower) and (C) upon such payment and, if so requested by the assignee Lender,
delivery to the assignee Lender of the appropriate Note or Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender. In connection with any such replacement, if any such
Non-Consenting Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption reflecting such replacement within five
(5) Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Non-Consenting Lender, then such
Non-Consenting Lender shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of the Non-Consenting
Lender.

(c) [Reserved].

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

(e) For the avoidance of doubt, any amounts owning to a Non-Consenting Lender
under Section 2.5(a) shall be required to be paid as a condition to replacing or
terminating such Lender under this Section 3.07.

SECTION 3.08 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

79



--------------------------------------------------------------------------------

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01 Conditions to Initial Credit Extension.

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction of the following conditions precedent,
except as otherwise agreed between the Borrower, the Administrative Agent and
the Lenders holding Commitments:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or pdf copies or other facsimiles (followed promptly by originals)
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party each in form and substance reasonably satisfactory to the
Administrative Agent:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement;

(iii) evidence reasonably satisfactory to the Administrative Agent that the
Guarantee Requirement shall have been satisfied;

(iv) [reserved];

(v) such certificates of good standing (to the extent such concept exists) from
the applicable secretary of state (or equivalent public official) of the state
of organization of each Loan Party (or, with respect to any Loan Party that is a
Foreign Subsidiary, an equivalent officer of appropriate jurisdiction, to the
extent available), certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party (A) evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Agreement and the other Loan Documents to which such Loan Party is a party
or is to be a party on the Closing Date, (B) certifying copies of resolutions or
other actions of the board of directors, board of managers or other applicable
governing body of such Loan Party (including shareholder resolutions to the
extent necessary under applicable law or any Organization Document) approving
the entry into this Agreement and all other agreements in connection with the
Transactions or this Agreement, to which such Loan Party is a party,
(C) certifying copies of the Organization Documents of such Loan Party, (D) in
the case of any Loan Party organized under the laws of Luxembourg, certifying an
excerpt of the Luxembourg Companies Register dated no more than one Business Day
prior to the Closing Date and (E) certifying such other matters as the
Administrative Agent may reasonably require;

(vi) customary legal opinions from each of (A) Kirkland & Ellis LLP, counsel to
the Loan Parties, (B) Arendt & Medernach, Luxembourg counsel to the Loan
Parties, (C) Hassans, Gibraltar counsel to the Loan Parties and (D) Conyers
Dill & Pearman Limited, Bermuda counsel to the Loan Parties;

(vii) a solvency certificate from the chief financial officer, chief accounting
officer or other officer with equivalent duties or manager of Holdings (after
giving effect to the Transactions) substantially in the form attached hereto as
Exhibit E-2;

 

80



--------------------------------------------------------------------------------

(viii) a certificate, dated the Closing Date and signed by a Responsible Officer
of Holdings and the Borrower, confirming satisfaction of the conditions set
forth in Sections 4.01(g), 4.01(i), 4.01(j) and 4.01(k);

(ix) copies of a recent Lien and judgment search (to the extent such search is
available in the applicable Loan Party’s jurisdiction in which it is organized
and/or its chief executive office is located) in each jurisdiction reasonably
requested by the Administrative Agent with respect to the Loan Parties.

(b) The Closing Fees and all fees and expenses due to the Lead Arrangers and
their Affiliates required to be paid on the Closing Date and (in the case of
expenses) invoiced at least three Business Days before the Closing Date (except
as otherwise reasonably agreed by the Borrower) shall have been paid from the
proceeds of the initial funding hereunder or the initial funding under the First
Lien Credit Agreement.

(c) [Reserved].

(d) The Administrative Agent shall have received reasonably satisfactory
evidence that prior to or substantially simultaneously with the initial Credit
Extensions the Refinancing has been or shall be consummated.

(e) The Lead Arrangers shall have received the Audited Financial Statements and
the Unaudited Financial Statements. It being understood that the foregoing shall
be satisfied with any Audited Financial Statements or Unaudited Financial
Statements filed on Holdings’ Form 10-K or Form 10-Q.

(f) The Administrative Agent shall have received at least five (5) days prior to
the Closing Date all documentation and other information about the Borrower and
the Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act that has been
requested by the Administrative Agent in writing at least ten (10) days prior to
the Closing Date.

(g) Since March 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has resulted in, or would reasonably be
expected to result in, a Material Adverse Effect.

(h) [Reserved].

(i) Prior to or substantially simultaneously with the initial Credit Extensions,
(i) the First Lien Credit Agreement shall have become effective, (ii) the
Borrower shall have received at least $2,375,000,000 in gross cash proceeds from
the issuance of the First Lien Initial Term Loans and (iii) a revolving credit
facility with commitments thereunder in an aggregate principal amount of
$100,000,000 shall have become effective under the First Lien Credit Agreement.

(j) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the Closing Date

 

81



--------------------------------------------------------------------------------

with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date (except that any representation and warranty that is qualified as
to “materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified).

(k) No Default shall exist or would result from such proposed Credit Extension
or from the application of the proceeds therefrom.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

ARTICLE V

Representations and Warranties

The Borrower and each Guarantor party hereto (solely to the extent applicable to
it) represent and warrant to the Agents and the Lenders as of the Closing Date
that:

SECTION 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and in good standing (where relevant) under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) and (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions, are
within such Loan Party’s corporate or other powers, (a) have been duly
authorized by all necessary corporate or other organizational action, and (b) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any applicable Law; except with respect to
any conflict, breach or contravention or payment

 

82



--------------------------------------------------------------------------------

(but not creation of Liens) referred to in clause (b)(ii)(x), to the extent that
such violation, conflict, breach, contravention or payment could not reasonably
be expected to have a Material Adverse Effect.

SECTION 5.03 Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document, or for the consummation of the Transactions, or (b) the
exercise by the Administrative Agent or any Lender of its rights and remedies
under the Loan Documents, except for (i) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (ii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.

SECTION 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by Debtor Relief Laws
and by general principles of equity.

SECTION 5.05 Financial Statements; No Material Adverse Effect.

(a) (i) The Audited Financial Statements fairly present in all material respects
the financial condition of Holdings and its Subsidiaries as of the dates thereof
and their results of operations for the periods covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

(ii) The Unaudited Financial Statements fairly present in all material respects
the financial condition of Holdings and its Subsidiaries as of the dates thereof
and their results of operations for the periods covered thereby in accordance
with GAAP consistently applied throughout the periods covered thereby, except as
otherwise expressly noted therein.

(b) The forecasts of consolidated balance sheets and consolidated statements of
income and cash flow of Holdings and its Subsidiaries which have been furnished
to the Administrative Agent prior to the Closing Date have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed to be reasonable at the time of preparation of such forecasts, it being
understood that actual results may vary from such forecasts and that such
variations may be material.

(c) Since March 31, 2014, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

(d) As of the Closing Date, none of Holdings and its Subsidiaries has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities

 

83



--------------------------------------------------------------------------------

reflected on Schedule 5.05 or otherwise set forth on the Unaudited Financial
Statements, (ii) obligations arising under the Loan Documents or under the First
Lien Credit Agreement and related loan documents and (iii) liabilities incurred
in the ordinary course of business that, either individually or in the
aggregate, have not had nor could reasonably be expected to have a Material
Adverse Effect).

SECTION 5.06 Litigation.

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of Holdings or the Borrower,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any of its Restricted
Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

SECTION 5.07 [Reserved].

SECTION 5.08 Ownership of Property; Liens and Real Property.

Holdings and each of its Restricted Subsidiaries has good record title to, or
valid leasehold interests in, or easements or other limited property interests
in, all Real Property necessary in the ordinary conduct of its business, free
and clear of all Liens except as set forth on Schedule 5.08 hereto and except
for minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
Liens permitted by Section 7.01 and except where the failure to have such title
or other interest could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 5.09 Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

(a) Each Loan Party and its respective properties and operations are and, other
than any matters which have been finally resolved, have been in compliance with
all Environmental Laws, which includes obtaining, maintaining and complying with
all applicable Environmental Permits required under such Environmental Laws to
carry on the business of the Loan Parties;

(b) the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of Holdings or the Borrower,
threatened, under or relating to any Environmental Law;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities currently or formerly owned, leased or operated by
any Loan Party or Subsidiary, or arising out of the conduct of the Loan Parties
that could reasonably be expected to require investigation, remedial activity or
corrective action or cleanup by, or on behalf of, any Loan Party or Subsidiary
or could reasonably be expected to result in any Environmental Liability;

 

84



--------------------------------------------------------------------------------

(d) there are no facts, circumstances or conditions arising out of or relating
to the Loan Parties or any of their respective operations or any facilities
currently or, to the knowledge of Holdings or the Borrower, formerly owned,
leased or operated by any of the Loan Parties or Subsidiaries, that could
reasonably be expected to require investigation, remedial activity or corrective
action or cleanup by, or on behalf of, any Loan Party or Subsidiary or could
reasonably be expected to result in any Environmental Liability; and

(e) the Borrower has made available to the Administrative Agent all
environmental reports, studies, assessments, audits, or other similar documents
containing information regarding any Environmental Liability that are in the
possession or control of a Loan Party or any Subsidiary of a Loan Party.

SECTION 5.10 Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent), except those that
are being contested in good faith by appropriate proceedings diligently
conducted. Except as described on Schedule 5.10, there is no proposed Tax
deficiency or assessment known to any Loan Parties against the Loan Parties that
would, if made, individually or in the aggregate, have a Material Adverse
Effect.

SECTION 5.11 ERISA Compliance.

(a) Except as set forth on Schedule 5.11(a) or as would not, either individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect, each Plan maintained by a Loan Party or ERISA Affiliate is in compliance
with the applicable provisions of ERISA and the Code and the regulations and
published interpretations thereunder and other federal or state Laws.

(b) (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made or is reasonably
expected to occur; (ii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (iv) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.11(b), as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(c) With respect to each Pension Plan, the adjusted funding target attainment
percentage (as defined in Section 436(j) of the Code), as determined by the
applicable Pension Plan’s Enrolled Actuary under Sections 436(j) and 430(d)(2)
of the Code and all applicable regulatory guidance promulgated thereunder
(“AFTAP”), would not reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect.” Neither any Loan Party nor any ERISA
Affiliate maintains or contributes to a Plan that is, or is expected to be, in
at-risk status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code) in each case, except as would not reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect.

 

85



--------------------------------------------------------------------------------

(d) With respect to each Foreign Pension Plan and except as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect, (i) such Foreign Pension Plan has been maintained and administered in
compliance with its terms and with the requirements of all applicable Law,
(ii) all required contributions with respect to such Foreign Pension Plan have
been made when due and (iii) the present value of the accrued benefit
liabilities (whether or not vested) under each such Foreign Pension Plan,
determined as of the most recent valuation date of such Foreign Pension plan, on
the basis of actuarial assumptions each of which are reasonable, did not exceed
the current value of the assets of such Foreign Pension plan allocable to such
liabilities.

SECTION 5.12 Subsidiaries; Equity Interests.

As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any material Subsidiaries other than those specifically disclosed in
Schedule 5.12, and all of the outstanding Equity Interests owned by the Loan
Parties in such material Subsidiaries have been validly issued and are fully
paid and all Equity Interests owned by a Loan Party in such material
Subsidiaries are owned free and clear of all Liens except any Lien that is
permitted under Section 7.01. As of the Closing Date, Schedule 5.12 (a) sets
forth the name, jurisdiction and chief executive office of each Loan Party and
(b) sets forth the ownership interest of the Borrower and any other Guarantor in
each material Subsidiary, including the percentage of such ownership.

SECTION 5.13 Margin Regulations; Investment Company Act.

(a) None of the Loan Parties is engaged nor will it engage, principally or as
one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock, and no proceeds of any Borrowings will be used for any purpose
that violates Regulation U of the Board of Governors of the United States
Federal Reserve System.

(b) None of the Borrower, any Person Controlling the Borrower, or any of its
Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

SECTION 5.14 Disclosure.

To the best of Holdings’ and the Borrower’s knowledge, no written report,
financial statement, certificate or other written information furnished by or on
behalf of any Loan Party (other than projected financial information, pro forma
financial information and information of a general economic or industry nature)
to any Agent or any Lender in connection with the transactions contemplated
hereby and the negotiation of this Agreement or delivered hereunder or under any
other Loan Document (as modified or supplemented by other information so
furnished), when taken as a whole, contains any untrue statement of a material
fact or omits to state any material fact necessary to make the statements
therein (when taken as a whole), in the light of the circumstances under which
they were made, not materially misleading. With respect to projected financial
information and pro forma financial information, each of Holdings and the
Borrower represents that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may include certain items beyond the control of
Holdings and its Restricted Subsidiaries, may vary from actual results and that
such variances may be material.

 

86



--------------------------------------------------------------------------------

SECTION 5.15 Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect, as of the Closing Date (a) there are no strikes or other labor
disputes against Holdings or any of its Restricted Subsidiaries pending or, to
the knowledge of Holdings or the Borrower, threatened, (b) hours worked by and
payment made to employees of Holdings or any of its Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Laws, (c) the Borrower and the other Loan Parties have complied with all
applicable labor laws including work authorization and immigration and (d) all
payments due from the Borrower or any of its Restricted Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.

SECTION 5.16 [Reserved].

SECTION 5.17 Intellectual Property; Licenses, Etc.

Holdings and its Restricted Subsidiaries own, license or possess the right to
use all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, licenses, technology, software, know-how database
rights, design rights and other intellectual property rights, whether owned or
licensed (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses as currently conducted, and, to the
knowledge of Holdings or the Borrower, such IP Rights do not conflict with the
rights of any Person, except to the extent such failure to own, license or
possess or such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The business of any
Loan Party or any of their Subsidiaries as currently conducted does not infringe
upon, misappropriate or otherwise violate any IP Rights held by any Person
except for such infringements, misappropriations and violations, individually or
in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the IP Rights, is filed
and presently pending or, to the knowledge of Holdings or the Borrower,
presently threatened in writing against any Loan Party or any of its
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, as of the Closing Date, all IP Rights
of Holdings and its Restricted Subsidiaries identified on Schedule 5.17 are
valid and subsisting, except, in each case, to the extent failure of such
registrations to be valid and subsisting could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

SECTION 5.18 Solvency.

On the Closing Date, after giving effect to the Transactions, Holdings and its
Restricted Subsidiaries, on a consolidated basis, are Solvent.

 

87



--------------------------------------------------------------------------------

SECTION 5.19 OFAC; USA PATRIOT Act; FCPA

(a) To the extent applicable; each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, the International Emergency Economic Powers Act, as amended, and the
sanctions regulations administered by OFAC (31 CFR Subtitle B, Chapter V, as
amended) and any other enabling legislation or executive order relating thereto,
the United States Foreign Corrupt Practices Act of 1977, as amended and other
anti-corruption laws, and (ii) the USA PATRIOT Act.

(b) Neither Holdings nor any of its Subsidiaries nor, to the knowledge of the
Borrower and the other Loan Parties, any director, officer, employee, agent or
controlled affiliate of Holdings or any Subsidiary of Holdings is currently the
subject of any Sanctions, nor is Holdings or any of its Restricted Subsidiaries
located, organized or resident in any country or territory that is the subject
of comprehensive Sanctions.

(c) No part of the proceeds of the Loans will be used, directly or, to the
knowledge of the Borrower, indirectly, by the Borrower (i) in violation of the
United States Foreign Corrupt Practices Act of 1977, as amended or (ii) for the
purpose of financing any activities or business of or with any Person that, at
the time of such financing, is the subject of any Sanctions.

ARTICLE VI

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation (other than any contingent indemnification obligations not yet due
and payable) hereunder which is accrued and payable shall remain unpaid or
unsatisfied, then from and after the Closing Date, Holdings shall, and shall
cause, to the extent applicable, each of its Restricted Subsidiaries to:

SECTION 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within ninety (90) days after the end of each fiscal year (which may be
extended to the extent such extension is permitted and such extension is granted
by the SEC but, in any event, no later than 105 days after the end of such
fiscal year), a consolidated balance sheet of Holdings and its Subsidiaries as
at the end of such fiscal year, and the related consolidated statements of
income or operations, stockholders’ equity and cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Deloitte & Touche LLP or any
other independent registered public accounting firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit other than a going concern qualification resulting
from (I) an upcoming maturity date under the First Lien Credit Agreement, any
Initial Loans, Extended Term Loans or Exchange Notes occurring within one year
from the time such opinion is delivered, (II) any prospective financial covenant
default under Section 7.11 of the First Lien Credit Agreement or any other
financial covenant contained in the First Lien Credit Agreement and (III) any
actual Default under Section 7.11 of the First Lien Credit Agreement;

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of Holdings (which may be extended to the
extent such extension is permitted and such extension is

 

88



--------------------------------------------------------------------------------

granted by the SEC but, in any event, no later than 60 days after the end of
such fiscal quarter), a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal quarter and the related consolidated
statements of income or operations for such fiscal quarter and the portion of
the fiscal year then ended, setting forth in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, and statements of
stockholders’ equity for the current fiscal quarter and consolidated statement
of cash flows for the portion of the fiscal year then ended, setting forth in
each case in comparative form the figures for the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of Holdings as fairly presenting in all material respects the financial
condition, results of operations, stockholders’ equity and cash flows of
Holdings and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

(c) [Reserved]; and

(d) Deliver to the Administrative Agent with each set of consolidated financial
statements referred to in Sections 6.01(a) and 6.01(b) above, supplemental
financial information necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and the Subsidiaries by furnishing (A) the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings including, following the
Parent IPO, Parent) or (B) Holdings’ (or any direct or indirect parent thereof,
including, following the Parent IPO, Parent), as applicable, Form 10-K or 10-Q,
as applicable, filed with the SEC (or, if applicable, the exchange commission
(or similar Governmental Authority) in respect of the jurisdiction in which the
Parent IPO was consummated); provided that with respect to clauses (A) and (B),
(i) to the extent such information relates to a parent of Holdings, such
information is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to Holdings
(or such parent), on the one hand, and the information relating to Holdings and
the Subsidiaries on a stand-alone basis, on the other hand and (ii) to the
extent such information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and, except as permitted
in Section 6.01(a), shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit.

Documents required to be delivered pursuant to Section 6.01 and Section 6.02(b)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which Holdings (or any direct or indirect
parent of Holdings) posts such documents, or provides a link thereto on the
website on the Internet at Holdings’ website address listed on Schedule 10.02;
or (ii) on which such documents are posted on Holdings’ behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that:
(i) upon written request by the Administrative Agent, Holdings shall deliver
paper copies of such documents to the Administrative Agent for further
distribution to each Lender until a written request to cease delivering paper
copies is given by the Administrative Agent; and (ii) Holdings shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such

 

89



--------------------------------------------------------------------------------

documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Each Lender shall be solely
responsible for timely accessing posted documents or requesting delivery of
paper copies of such documents from the Administrative Agent and maintaining its
copies of such documents.

SECTION 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) no later than five (5) days after the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Financial Statements
Certification signed by a Responsible Officer of Holdings and the Borrower;

(b) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, (or any direct or indirect parent of Holdings including, following the
Parent IPO, Parent) or any of its Restricted Subsidiaries files with the SEC or
with any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(c) promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities of any Loan Party or of any of its Restricted Subsidiaries
pursuant to the terms of the First Lien Credit Agreement, the Exchange Indenture
or any Junior Financing Documentation and, in each case, any Permitted
Refinancing thereof, and any other Indebtedness in a principal amount in excess
of the Threshold Amount and not otherwise required to be furnished to the
Lenders pursuant to any other clause of this Section 6.02;

(d) together with the delivery of each Financial Statements Certification
pursuant to Section 6.02(a), (i) in the case of annual Financial Statements
Certifications only, a report setting forth the legal name and the jurisdiction
of formation of each Loan Party or confirming that there has been no change in
such information from the information set forth on Schedule 5.12 since the later
of the Closing Date or the date of the last such report, (ii) a description of
each event, condition or circumstance during the last fiscal quarter covered by
such Financial Statements Certification requiring a mandatory prepayment under
Section 2.05(b) and (iii) a list of each Subsidiary of Holdings that identifies
each Subsidiary as a Restricted Subsidiary, an Unrestricted Subsidiary, a
Securitization Subsidiary or an Excluded Subsidiary as of the date of delivery
of such Financial Statements Certification or confirmation that there has been
no change in such information since the later of the Closing Date or the date of
the last such list; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent and/or the Lead Arrangers will make available to the
Lenders materials and/or information provided

 

90



--------------------------------------------------------------------------------

by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to Holdings, the Borrower, their respective
Affiliates or any of their respective securities) (each, a “Public Lender”). The
Borrower hereby agrees to make all Borrower Materials that the Borrower intends
to be made available to Public Lenders clearly and conspicuously designated as
“PUBLIC.” By designating Borrower Materials as “PUBLIC”, the Borrower
(x) authorizes such Borrower Materials to be made available to a portion of the
Platform designated “Public Investor”, which is intended to contain only
information that is either publicly available or not material information
(though it may be sensitive and proprietary) with respect to Holdings, the
Borrower, their respective Affiliates or any of their respective securities for
purposes of foreign, United States federal and state securities laws,
(y) authorizes the Administrative Agent and/or the Lead Arrangers to treat such
Borrower materials as publicly available and not containing any material
non-public information with respect to Holdings, the Borrower, their respective
Affiliates or any of their respective securities for purposes of foreign, United
States federal and state securities laws and (z) authorizes the Administrative
Agent and/or the Lead Arrangers to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Investor”. Notwithstanding the foregoing, the Borrower
shall not be under any obligation to mark any Borrower Materials “PUBLIC.” The
Borrower agrees that (i) any Loan Documents and notifications of changes in
terms of the Loan Documents, (ii) any financial statements delivered pursuant to
Section 6.01 and (iii) any Financial Statements Certification delivered pursuant
to Section 6.02(a) will be deemed to be “public-side” Borrower Materials and may
be made available to Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.

SECTION 6.03 Notices.

Within three Business Days after a Responsible Officer of any Loan Party has
obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(c) of the filing or commencement of any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
Holdings or any of its Restricted Subsidiaries that would reasonably be expected
to result in a Material Adverse Effect or (ii) with respect to any Loan
Document.

 

91



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Sections 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

SECTION 6.04 Payment of Obligations.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, (i) to the extent any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (ii) if such failure
to pay or discharge such obligations and liabilities would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

SECTION 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except (x) in a
transaction permitted by Sections 7.04 or 7.05 and (y) any Restricted Subsidiary
may merge or consolidate with any other Restricted Subsidiary and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except,
in the case of (a) (other than with respect to the Borrower) or (b), (i) to the
extent that failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (ii) pursuant to
a transaction permitted by Article VII or clause (y) of this Section 6.05.

SECTION 6.06 Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material tangible or intangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition (including, in the case of IP Rights, by maintaining, preserving and
protecting such rights, including by maintaining and renewings registrations and
reasonably prosecuting applications therefor), ordinary wear and tear excepted
and fire, casualty or condemnation excepted.

SECTION 6.07 Maintenance of Insurance.

Maintain with financially sound and reputable insurance companies, insurance
with respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts (after giving effect to any self-insurance
reasonable and customary for similarly situated Persons engaged in the same or
similar businesses as Holdings, Borrower and the Restricted Subsidiaries) as are
customarily carried under similar circumstances by such other Persons.

 

92



--------------------------------------------------------------------------------

SECTION 6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 6.09 Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of Holdings or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

SECTION 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.10 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year and only one (1) such time shall
be at the Borrower’s expense; provided, further, that when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing from
time to time at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants. Notwithstanding
anything to the contrary in this Section 6.10, none of Holdings nor any
Restricted Subsidiary shall be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or (iii) is subject to attorney-client or
similar privilege or constitutes attorney work-product.

 

93



--------------------------------------------------------------------------------

SECTION 6.11 Additional Guarantors.

At the Borrower’s expense, take all action either necessary or as reasonably
requested by the Administrative Agent to ensure that the Guarantee Requirement
continues to be satisfied, including:

(a) Upon (x) the formation or acquisition of any new direct or indirect wholly
owned Restricted Subsidiary organized in a Covered Jurisdiction (other than an
Excluded Subsidiary) by Holdings, (y) any Excluded Subsidiary ceasing to
constitute an Excluded Subsidiary (including, following the election of a
Restricted Subsidiary to be an Electing Guarantor) or (z) the designation in
accordance with Section 6.14 of an Unrestricted Subsidiary (other than an
Excluded Subsidiary) organized in a Covered Jurisdiction as a Restricted
Subsidiary (a “New Restricted Subsidiary”):

(i) within sixty (60) days (or ninety (90) days in the case of any Foreign
Subsidiary or any documents governed by a law other than the laws of the United
States, any state thereof or the District of Columbia) after such formation,
acquisition, cessation or designation or election, or such longer period as the
Administrative Agent may agree in writing in its discretion:

(A) cause each such Restricted Subsidiary that is required to become a Guarantor
pursuant to the Guarantee Requirement (each, a “New Guarantor”) to duly execute
and deliver to the Administrative Agent joinders to this Agreement as Guarantors
and other documents as reasonably requested by and in form and substance
reasonably satisfactory to the Administrative Agent, in each case providing the
Guaranty required by the Guarantee Requirement;

(B) take and cause any such New Restricted Subsidiary that is a New Guarantor
pursuant to the Guarantee Requirement to take whatever action as may be
necessary in the reasonable opinion of the Administrative Agent to otherwise
comply with the requirements of the Guarantee Requirement; and

(ii) if reasonably requested by the Administrative Agent, within sixty (60) days
after such request (or such longer period as the Administrative Agent may agree
in writing in its discretion), deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the Lenders, of counsel
for the Loan Parties consistent with the opinion delivered pursuant to
Section 4.01(a)(vi) on the Closing Date.

SECTION 6.12 Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain,
maintain and renew all Environmental Permits necessary for its operations and
properties; and, in each case to the extent the Loan Parties or Subsidiaries are
required by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any property or
facility in accordance with applicable Environmental Laws.

SECTION 6.13 Further Assurances.

Promptly upon reasonable request by the Administrative Agent (i) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of any Loan Documents, to
the extent required pursuant to the Guarantee Requirement.

 

94



--------------------------------------------------------------------------------

SECTION 6.14 Designation of Subsidiaries.

(a) Holdings may at any time designate any Restricted Subsidiary of Holdings as
an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower shall
have a Consolidated First Lien Net Leverage Ratio not exceeding 6.00 to 1.00, on
a Pro Forma Basis, and, as a condition precedent to the effectiveness of any
such designation, the Borrower shall deliver to the Administrative Agent a
certificate setting forth in reasonable detail the calculations demonstrating
such compliance, and (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of any Exchange
Notes, Takeout Debt, the First Lien Credit Agreement, any First Lien Credit
Agreement Refinancing Indebtedness or any Junior Financing, as applicable. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall constitute an Investment by Holdings therein at the date of
designation in an amount equal to the fair market value of Holdings’ or its
Subsidiary’s (as applicable) Investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
Holdings in Unrestricted Subsidiaries pursuant to the preceding sentence in an
amount equal to the fair market value at the date of such designation of
Holdings’ or its Subsidiary’s (as applicable) Investment in such Subsidiary.

(b) Holdings may designate (or re-designate) any Restricted Subsidiary that is
an Excluded Subsidiary as an Electing Guarantor and may designate (or
re-designate) any Electing Guarantor as an Excluded Subsidiary; provided that
(i) after giving effect to such release, such Restricted Subsidiary shall not be
a guarantor of the First Lien Credit Agreement, any Exchange Notes, any First
Lien Credit Agreement Refinancing Indebtedness or any Takeout Debt, (ii) such
redesignation shall constitute an Investment by Holdings or the relevant
Restricted Subsidiary, as applicable, therein at the date of designation in an
amount equal to the fair market value (as determined in good faith by Holdings)
of the Investments held by the and/or the applicable Restricted Subsidiaries in
such Electing US Guarantor or Electing Foreign Guarantor immediately prior to
such re-designation and such Investments shall otherwise be permitted hereunder
and (iii) any Indebtedness or Liens of such Restricted Subsidiary (after giving
effect to such release) shall be deemed to be incurred at the time of such
release by such Electing Guarantor and such incurrence shall otherwise be
permitted hereunder.

SECTION 6.15 Maintenance of Ratings.

To the extent and only for so long as Extended Term Loans in an aggregate
principal amount in excess of $125,000,000 are outstanding, use commercially
reasonable efforts to (i) promptly after the Conversion Date, cause the Extended
Term Loan Facility to be continuously rated (but not any specific rating) by S&P
and Moody’s and (ii) maintain a public corporate rating for Holdings (but not
any specific rating) from S&P and a public corporate family rating for Holdings
(but not any specific rating) from Moody’s. For purposes of clause (ii) of this
Section 6.15, a public corporate rating of Parent and a public corporate family
for Parent shall be sufficient.

SECTION 6.16 Post-Closing Covenants.

Except as otherwise agreed by the Administrative Agent in its sole discretion,
Holdings and the Borrower shall, and shall cause each of the other Loan Parties
to, deliver each of the documents, instruments and agreements and take each of
the actions set forth on Schedule 6.16 within the time periods set forth therein
(or such longer time periods as determined by the Administrative Agent in its
sole discretion).

 

95



--------------------------------------------------------------------------------

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than any contingent indemnification obligations not
yet due and payable) which is accrued and payable shall remain unpaid or
unsatisfied, then from and after the Closing Date:

SECTION 7.01 Liens.

Neither Holdings nor the Restricted Subsidiaries shall, directly or indirectly,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens securing First Lien Credit Facilities Obligations, to the extent such
First Lien Credit Facilities Obligations are permitted to be incurred pursuant
to the terms of this Agreement;

(b) Liens existing on the Closing Date (i) securing obligations in an amount
less than $2,500,000 individually and $25,000,000 in the aggregate or
(ii) otherwise listed on Schedule 7.01(b) and, in any such case, any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (x) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (y) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;

(c) Liens for Taxes that are not overdue for a period of more than thirty
(30) days or that are being contested in good faith and by appropriate actions
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person to the extent required in accordance with
GAAP;

(d) statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than
forty-five (45) days or if more than forty-five (45) days overdue, that are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings or any of its Restricted Subsidiaries;

(f) deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to

 

96



--------------------------------------------------------------------------------

secure health, safety and environmental obligations and (ii) letters of credit
and bank guarantees required or requested by any Governmental Authority in
connection with any contract or Law) incurred in the ordinary course of
business;

(g) easements, rights-of-way, restrictions, encroachments, protrusions and other
similar encumbrances and minor title defects affecting Real Property, and any
exceptions on the Mortgage Policies issued in connection with the Mortgaged
Properties, that do not in the aggregate materially interfere with the ordinary
conduct of the business of Holdings or any of its Restricted Subsidiaries, taken
as a whole;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of Holdings and its Restricted Subsidiaries, taken as a whole or
(ii) secure any Indebtedness;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and (ii) Liens on specific items of
inventory or other goods and proceeds thereof of any Person securing such
Person’s obligations in respect of bankers’ acceptances or letters of credit
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

(k) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(g), (i) and
(n) or, to the extent related to any of the foregoing, Section 7.02(r) to be
applied against the purchase price for such Investment, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under
Section 7.05 (other than 7.05(e)), in each case, solely to the extent such
Investment or Disposition, as the case may be, would have been permitted on the
date of the creation of such Lien;

(m) Liens (i) in favor of Holdings or a Restricted Subsidiary on assets of a
Restricted Subsidiary that is not a Loan Party securing permitted intercompany
Indebtedness and (ii) in favor of Holdings or any Subsidiary Guarantor;

(n) any interest or title of a lessor, sublessor, licensor or sublicensor under
leases, subleases, licenses or sublicenses entered into by Holdings or any of
its Restricted Subsidiaries in the ordinary course of business;

 

97



--------------------------------------------------------------------------------

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of Holdings or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Holdings or any of its Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of Holdings
or any of its Restricted Subsidiaries in the ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by Holdings or any of
its Restricted Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by Holdings or any of its Restricted Subsidiaries are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 365 days of the acquisition, construction,
repair, lease or improvement of the property subject to such Liens, (ii) such
Liens do not at any time encumber property (except for replacements, additions
and accessions to such property) other than the property financed by such
Indebtedness and the proceeds and products thereof and customary security
deposits and (iii) with respect to Capitalized Leases, such Liens do not at any
time extend to or cover any assets (except for replacements, additions and
accessions to such assets) other than the assets subject to such Capitalized
Leases and the proceeds and products thereof and customary security deposits;
provided that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

(v) Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute First Lien Credit Facilities Collateral, which
Liens secure Indebtedness of Holdings or any Restricted Subsidiary permitted
under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14),
in each case after the Closing Date (other than Liens on the Equity Interests of
any Person that becomes a Restricted Subsidiary); provided that (i) such Lien
was not created in contemplation of such acquisition or such Person becoming a
Restricted Subsidiary, (ii) such Lien does not extend to or cover any other
assets or property (other than the proceeds or products thereof and other than
after-acquired property subjected to a Lien securing Indebtedness and other
obligations incurred prior to such time and which Indebtedness and other

 

98



--------------------------------------------------------------------------------

obligations are permitted hereunder that require, pursuant to their terms at
such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(g);

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
Holdings and its Restricted Subsidiaries, taken as a whole;

(y) to the extent constituting a Lien, Liens arising from precautionary Uniform
Commercial Code financing statement or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by clauses (u) and (w) of this Section 7.01; provided that (i) the Lien does not
extend to any additional property, other than (A) after-acquired property that
is affixed or incorporated into the property covered by such Lien and
(B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);

(bb) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $15,000,000 incurred pursuant to Section 7.03(f);

(cc) Liens with respect to property or assets of Holdings or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $75,000,000 and 15% of
Consolidated EBITDA in each case determined as of the date of incurrence;

(dd) Liens to secure Indebtedness permitted under Sections 7.03(g) (other than
Indebtedness incurred under clauses (i)(Y), (ii)(Y) or (iii)(Y) therein),
7.03(q) or 7.03(s);

(ee) Liens on the First Lien Credit Facilities Collateral securing obligations
in respect of First Lien Credit Agreement Refinancing Indebtedness (other than
Permitted Unsecured Credit Agreement Refinancing Debt) (and any Permitted
Refinancing of any of the foregoing);

(ff) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(gg) deposits of cash with the owner or lessor of premises leased and operated
by Holdings or any of its Subsidiaries to secure the performance of Holdings’ or
such Subsidiary’s obligations under the terms of the lease for such premises;

 

99



--------------------------------------------------------------------------------

(hh) Liens on the Securitization Assets arising in connection with a Qualified
Securitization Financing; and

(ii) Liens on cash or Cash Equivalents on deposit pursuant to Permitted Cash
Collateral Arrangements.

Notwithstanding the foregoing, no consensual Liens shall exist on Equity
Interests that constitute First Lien Credit Facilities Collateral other than
pursuant to clauses (a), (dd) and (ee) above.

SECTION 7.02 Investments.

Neither Holdings nor the Restricted Subsidiaries shall directly or indirectly,
make any Investments, except:

(a) Investments by Holdings or any of its Restricted Subsidiaries in assets that
were Cash Equivalents when such Investment was made;

(b) loans or advances to officers, directors, managers and employees of any Loan
Party (or any direct or indirect parent thereof) or any of its Subsidiaries
(i) for reasonable and customary business-related travel, entertainment,
relocation and analogous ordinary business purposes, (ii) in connection with
such Person’s purchase of Equity Interests of Holdings or any direct or indirect
parent thereof directly from such issuing entity (provided that the amount of
such loans and advances shall be contributed to Holdings in cash as common
equity) and (iii) for any other purposes not described in the foregoing clauses
(i) and (ii); provided that the aggregate principal amount outstanding at any
time under clause (iii) above shall not exceed $7,250,000;

(c) Investments by Holdings, any Intermediate Holding Company or the Borrower or
any Restricted Subsidiary in any of Holdings, any Intermediate Holding Company
or the Borrower or any Restricted Subsidiary; provided that, in the case of any
Investment by a Loan Party in a Restricted Subsidiary that is not a Loan Party,
(i) no Event of Default shall have occurred and be continuing or would result
therefrom and (ii) the aggregate amount of such Investments by Loan Parties in
Restricted Subsidiaries that are not Loan Parties pursuant to this clause (c),
shall not exceed not exceed the greater of (x) $500,000,000 and (y) 100% of
Consolidated EBITDA (in each case after giving effect to any deposits received
or intercompany loans owed to a Loan Party from a Subsidiary that is not a Loan
Party in connection with Permitted Intercompany Activities) plus an amount equal
to any returns of capital or sale proceeds actually received in cash in respect
of any such Investments (which amount shall not exceed the amount of such
Investment valued at cost at the time such Investment was made);

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c), (d) and
(x)), 7.04 (other than 7.04(c), (d) and (e)), 7.05 (other than 7.05(d) or (e),
7.06 (other than 7.06(e) and (i)(iv)) and 7.13, respectively;

 

100



--------------------------------------------------------------------------------

(f) Investments (i) existing or contemplated on the Closing Date and set forth
on Schedule 7.02(f) and any modification, replacement, renewal, reinvestment or
extension thereof and (ii) existing on the Closing Date by Holdings or any
Restricted Subsidiary in Holdings or any other Restricted Subsidiary and any
modification, renewal or extension thereof; provided that the amount of the
original Investment is not increased except by the terms of such Investment as
of the Closing Date and described on such Schedule or as otherwise permitted by
this Section 7.02;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.05;

(i) any acquisition of all or substantially all the assets of a Person, or any
Equity Interests in a Person that becomes a Restricted Subsidiary or a division
or line of business of a Person (or any subsequent Investment made in a Person,
division or line of business previously acquired in a Permitted Acquisition), in
a single transaction or series of related transactions, if immediately after
giving effect thereto: to the extent required by the Guarantee Requirement, any
such newly created or acquired Subsidiary (other than an Excluded Subsidiary,
Securitization Subsidiary or an Unrestricted Subsidiary) shall become a
Guarantor, in each case, in accordance with Section 6.11 (any such acquisition,
a “Permitted Acquisition”);

(j) [reserved];

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers consistent with past practices;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to Holdings and any other direct or indirect parent of
Holdings, and not in excess of the amount of (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to such parent in accordance with Sections
7.06(f), (g), or (h);

(n) other Investments in an aggregate amount outstanding pursuant to this clause
(n) (valued at the time of the making thereof, and without giving effect to any
write downs or write offs thereof) at any time not to exceed (x) the greater of
$110,000,000 and 22.0% of Consolidated EBITDA (in each case, net of any return
in respect thereof, including dividends, interest, distributions, returns of
principal, profits on sale, repayments, income and similar amounts) plus (y) the
portion, if any, of the Cumulative Credit on such date that Holdings elects to
apply to this clause (y); provided that, no Default or Event of Default shall be
continuing; plus (z) Investments (i) in an amount equal to the amount of
Excluded Contributions previously received and that Holdings elects to apply
under this clause (z) or (ii) without duplication with clause (i), in an amount
equal to the Net Proceeds from a Disposition in respect of property or assets
acquired after the Closing Date, if the acquisition of such property or assets
was financed with Excluded Contributions, in each case, to the extent Not
Otherwise Applied;

 

101



--------------------------------------------------------------------------------

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of Holdings (or
any direct or indirect parent of Holdings);

(q) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a Person merged or amalgamated or consolidated into Holdings or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

(r) Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
under Section 7.02(n);

(s) Investments constituting the non-cash portion of consideration received in a
Disposition permitted by Section 7.05;

(t) Guarantees by Holdings or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

(u) (i) Investments of Securitization Assets in or relating to a Securitization
Subsidiary that, in the good faith determination of the Borrower are necessary
or advisable to effect any Qualified Securitization Financing (including any
contribution of replacement or substitute assets to such Subsidiary) or any
repurchase obligation in connection therewith and (ii) distributions or payments
of Securitization Fees and purchases of Securitization Assets in connection with
a Qualified Securitization Financing;

(v) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this clause
(v) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities (until such proceeds are converted to Cash
Equivalents), not to exceed the greater of $50,000,000 and 10.0% of Consolidated
EBITDA at the time of such Investment (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value);

(w) any Investment in a Similar Business taken together with all other
Investments made pursuant to this clause (w) that are at that time outstanding
not to exceed the greater of $50,000,000 and 10.0% of Consolidated EBITDA (in
each case, determined on the date such Investment is made, with the fair market
value of each Investment being measured at the time made and without giving
effect to subsequent changes in value); provided, however, that if any
Investment pursuant to this clause (w) is made in any Person that is not a
Restricted Subsidiary of Holdings at the date of the making of such Investment
and such Person becomes a Restricted Subsidiary after such date, such investment
shall thereafter be deemed to have been made pursuant to clause (c) above and
shall cease to have been made pursuant to this clause (w);

 

102



--------------------------------------------------------------------------------

(x) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Holdings and its Restricted Subsidiaries may make
Investments in an unlimited amount so long as the Consolidated Total Net
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to 5.20 to
1.00 calculated on a consolidated basis for Holdings and its Restricted
Subsidiaries’ most recently ended four fiscal quarters for which internal
financial statements are available immediately preceding the date on which
Investment is consummated;

(y) Investments in joint ventures of Holdings or any of its Restricted
Subsidiaries existing on the Closing Date and set forth on Schedule 7.02(y); and

(z) Investments in joint ventures of Holdings or any of its Restricted
Subsidiaries after the Closing Date, taken together with all other Investments
made pursuant to this clause (z) that are at that time outstanding, not to
exceed the greater of $50,000,000 and 10.0% of Consolidated EBITDA (in each
case, determined on the date such Investment is made, with the fair market value
of each Investment being measured at the time made and without giving effect to
subsequent changes in value).

SECTION 7.03 Indebtedness.

Neither Holdings nor any of the Restricted Subsidiaries shall directly or
indirectly, create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party (i) constituting First Lien Credit Facilities
Obligations (subject to Section 7.03(u) with respect to the aggregate amount of
First Lien Cash Collateralized Letters of Credit outstanding from time to time),
(ii) under the Loan Documents and (iii) under the Exchange Notes and Exchange
Indenture, in a principal amount not to exceed $425,000,000 in the aggregate for
clauses (ii) and (iii) and, in the case of clauses (ii) and (iii), any Permitted
Refinancing thereof;

(b) (i) Indebtedness outstanding on the Closing Date and listed on Schedule
7.03(b) and any Permitted Refinancing thereof and (ii) Indebtedness owed to
Holdings or any Restricted Subsidiary outstanding on the Closing Date and any
refinancing thereof with Indebtedness owed to Holdings or any Restricted
Subsidiary in a principal amount that does not exceed the principal amount (or
accreted value, if applicable) of the intercompany Indebtedness so refinanced;
provided that all such Indebtedness of any Loan Party owed to any Restricted
Subsidiary that is not a Loan Party shall be unsecured and subordinated to the
Obligations pursuant to an Intercompany Note (subject to Section 6.16);

(c) Guarantees by Holdings and any Restricted Subsidiary in respect of
Indebtedness of Holdings or any Restricted Subsidiary of Holdings otherwise
permitted hereunder; provided that (A) no Guarantee of any Indebtedness
constituting Exchange Notes, Takeout Debt, First Lien Credit Facilities
Obligations, First Lien Credit Agreement Refinancing Indebtedness or Junior
Financing or any Permitted Refinancing of the foregoing shall be permitted
unless such guaranteeing party shall have also provided a Guaranty of the
Obligations on the terms set forth herein and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guaranty of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;

 

103



--------------------------------------------------------------------------------

(d) Indebtedness of Holdings or any Restricted Subsidiary owing to Holdings or
any Restricted Subsidiary (or issued or transferred to any direct or indirect
parent of a Loan Party which is substantially contemporaneously transferred to a
Loan Party or any Restricted Subsidiary of a Loan Party) to the extent
constituting an Investment permitted by Section 7.02; provided that, subject to
Section 6.16, any such Indebtedness (i) owing by any Loan Party to a Restricted
Subsidiary that is not a Loan Party shall be unsecured and subordinated in right
of payment to the Obligations pursuant to an Intercompany Note and (ii) owed
contractually to a Loan Party by any other Loan Party or any Restricted
Subsidiary shall be evidenced by the Intercompany Note;

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement, lease or
improvement of a fixed or capital asset incurred by Holdings or any Restricted
Subsidiary prior to or within 365 days after the acquisition, construction,
repair, replacement, lease or improvement of the applicable asset in an
aggregate amount not to exceed 7.5% of Total Assets determined at the time of
incurrence (together with any Permitted Refinancings thereof) at any time
outstanding, (ii) Attributable Indebtedness arising out of sale-leaseback
transactions permitted by Section 7.05(m) and (iii) any Permitted Refinancing of
any of the foregoing;

(f) Indebtedness in respect of Swap Contracts designed to hedge against
Holdings’ or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

(g) Indebtedness of Holdings or any Restricted Subsidiary (x) incurred or
(y) assumed in connection with any Permitted Acquisition or similar Investment
so long as, in case of clause (y), such Indebtedness is not incurred in
contemplation of such Permitted Acquisition or similar Investment, and any
Permitted Refinancing thereof; provided that, after giving pro forma effect to
such Permitted Acquisition or similar Investment and the incurrence or
assumption of such Indebtedness, the aggregate amount of such Indebtedness does
not exceed (x) the greater of (1) $35,000,000 and 15.0% of Consolidated EBITDA
at any time outstanding plus (y) unlimited additional amounts so long as (i) if
such Indebtedness is unsecured, either (X) the Fixed Charge Coverage Ratio on a
consolidated basis for Holdings and its Restricted Subsidiaries’ most recently
ended four fiscal quarters for which internal financial statements are available
immediately preceding the date on which such Indebtedness is incurred or assumed
would have been at least 2.00 to 1.00, determined on a Pro Forma Basis
(including a pro forma application of the net proceeds therefrom) or (Y) the
Fixed Charge Coverage Ratio on a consolidated basis for Holdings and its
Restricted Subsidiaries’ most recently ended four fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such Indebtedness is incurred would have been greater than the Fixed
Charge Coverage Ratio immediately prior to such Permitted Acquisition or similar
Investment, determined on a Pro Forma Basis (including a pro forma application
of the net proceeds therefrom), (ii) if such Indebtedness is secured on a pari
passu basis with the First Lien Credit Facilities Obligations or any Permitted
First Priority Credit Agreement Refinancing Debt, the Consolidated First Lien
Net Leverage Ratio determined on a Pro Forma Basis is no greater than either
(X) 4.15 to 1.00 or (Y) the Consolidated First Lien Net Leverage Ratio in effect
immediately prior thereto, in each case determined on a consolidated basis for
Holdings and its Restricted Subsidiaries’ most recently ended four fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such incurrence test is tested and (iii) if such
Indebtedness is

 

104



--------------------------------------------------------------------------------

secured on a junior lien basis to the Liens securing the First Lien Credit
Facilities Obligations or any Permitted First Priority Credit Agreement
Refinancing Debt, the Consolidated Secured Net Leverage Ratio determined on a
Pro Forma Basis is no greater than either (X) 4.40 to 1.00 or (Y) the
Consolidated Secured Net Leverage Ratio in effect immediately prior thereto, in
each case determined on a consolidated basis for Holdings and its Restricted
Subsidiaries’ most recently ended four fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
incurrence test is tested; provided that in the case of clause (x), (i) any such
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party,
together with any Indebtedness incurred by a Restricted Subsidiary that is not a
Loan Party pursuant to Section 7.03(s) or as a Permitted Refinancing by a
Restricted Subsidiary that is not a Loan Party of Indebtedness initially
incurred under any of the foregoing clauses or as Permitted Ratio Debt, does not
exceed in the aggregate at any time outstanding the greater of $100,000,000
determined at the time of incurrence and (ii) shall have a maturity date that is
after the Latest Maturity Date at the time such Indebtedness is secured and have
a Weighted Average Life to Maturity not shorter than the longest remaining
Weighted Average Life to Maturity of the Facilities;

(h) Indebtedness representing deferred compensation to employees of Holdings (or
any direct or indirect parent thereof) or any of its Restricted Subsidiaries
incurred in the ordinary course of business;

(i) Indebtedness consisting of promissory notes issued by Holdings or any of its
Restricted Subsidiaries to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of Holdings or any direct
or indirect parent of Holdings permitted by Section 7.06;

(j) Indebtedness incurred by Holdings or any of its Restricted Subsidiaries in a
Permitted Acquisition, any other Investment expressly permitted hereunder or any
Disposition, in each case, constituting indemnification obligations or
obligations in respect of purchase price (including earnouts) or other similar
adjustments;

(k) Indebtedness consisting of obligations of Holdings or any of its Restricted
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in connection with Permitted Acquisitions or any other Investment
expressly permitted hereunder;

(l) obligations under any agreement (other than any agreement solely among any
Loan Party or Restricted Subsidiary and an affiliate thereof) relating to
treasury, depository, credit card, debit card, stored value cards, purchasing or
procurement cards and cash management services or automated clearinghouse
transfer of funds or any similar services and other Indebtedness in respect of
netting services, automatic clearinghouse arrangements, overdraft protections
and similar arrangements in each case in connection with deposit accounts;

(m) Indebtedness of Holdings or any of its Restricted Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed (i) the greater of $150,000,000 and 30.0%
of Consolidated EBITDA at any time outstanding plus (ii) 100% of the cumulative
amount of the net cash proceeds and Cash Equivalent proceeds from the sale of
Equity Interests (other than Excluded Contributions, proceeds of Disqualified
Equity Interests, Designated Equity Contributions or sales of Equity Interests
to Holdings or any of its Subsidiaries) of Holdings or any direct or indirect
parent of Holdings after the Closing Date and on or prior to such time
(including upon exercise of warrants or options) which proceeds have been

 

105



--------------------------------------------------------------------------------

contributed as common equity to the capital of Holdings that has not been
applied to incur debt pursuant to this clause (m)(ii), to make Restricted
Payments pursuant to Section 7.06 (other than pursuant to Section 7.06(h)(y)),
to make Investments pursuant to clause 7.02(n), (v), (w), (y) or (z), to make
prepayments of subordinated indebtedness pursuant to Section 7.13 (other than
7.13(a)(iv)(y)) or to make a mandatory prepayment pursuant to Section 2.05(b) or
a mandatory prepayment under the First Lien Credit Agreement;

(n) Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by Holdings or any of its Restricted Subsidiaries in
respect of letters of credit, bank guarantees, bankers’ acceptances or similar
instruments issued or created in the ordinary course of business, including in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims; provided that any reimbursement obligations in respect
thereof are reimbursed within 30 days following the incurrence thereof;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by
Holdings or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

(q) (i) secured Indebtedness incurred (x) on a pari passu basis with the Liens
securing the First Lien Credit Facilities Obligations or any Permitted First
Priority Credit Agreement Refinancing Debt or (y) on a junior basis to the Liens
securing the First Lien Credit Facilities Obligations or any Permitted First
Priority Credit Agreement Refinancing Debt, and (ii) unsecured Indebtedness, in
an aggregate principal amount for purposes of this clause (q), when aggregated
with the amount of First Lien Credit Agreement Incremental Term Loans and First
Lien Credit Agreement Incremental Revolving Credit Commitments pursuant to
Section 2.14(d)(v)(2)(A) (or equivalent section) of the First Lien Credit
Agreement, not to exceed $300,000,000; provided that such Indebtedness shall
(A) in the case of clause (i)(x) above, have a maturity date that is after the
Latest Maturity Date at the time such Indebtedness is incurred, and in the case
of clause (i)(y) and (ii) above, have a maturity date that is at least
ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred, (B) have a Weighted Average Life to Maturity not
shorter than the longest remaining Weighted Average Life to Maturity of the
Facilities, (C) if the Indebtedness is secured on a pari passu basis with the
First Lien Credit Facilities Obligations or any Permitted First Priority Credit
Agreement Refinancing Debt, be in the form of debt securities and (D) have
covenants and events of default (excluding, for the avoidance of doubt, pricing,
rate floors, discounts, fees, premiums and optional prepayment or redemption
provisions) that in the good faith determination of Holdings are not materially
less favorable (when taken as a whole) to Holdings than the covenants and events
of default of the Loan Documents (when taken as a whole) (provided that a
certificate of Holdings as to the satisfaction of the conditions described in
this clause (D) delivered at least five (5) Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of
documentation relating thereto, stating that Holdings has determined in good
faith that such terms and conditions satisfy the foregoing requirements of this
clause (D), shall be conclusive unless the Administrative Agent notifies
Holdings within such five (5) Business Day period that it disagrees with such
determination (including a description of the basis upon which it disagrees))
unless (x) the Lenders of the Loans receive the

 

106



--------------------------------------------------------------------------------

benefit of such more restrictive terms or (y) any such provisions apply after
the Latest Maturity Date or shall otherwise be reasonably satisfactory to
Administrative Agent (it being understood that to the extent any financial
maintenance covenant is added for the benefit of any such Indebtedness, no
consent shall be required from the Administrative Agent or any of the Lenders to
the extent that such financial maintenance covenant (together with any related
“equity cure” provisions) is also added for the benefit of any corresponding
existing Facility); provided, further, that any such Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party, together with any Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party pursuant to
Sections 7.03(v), 7.03(s) as Permitted Refinancing of any of the foregoing by a
Restricted Subsidiary that is not a Loan Party and any Indebtedness incurred
pursuant to Section 7.03(v), does not exceed $100,000,000 in the aggregate at
any time outstanding;

(r) Indebtedness supported by a letter of credit under the First Lien Credit
Agreement, in a principal amount not to exceed the face amount of such letter of
credit;

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) First Lien Credit Agreement Refinancing Indebtedness;

(u) Indebtedness in respect of letters of credit issued pursuant to arrangements
other than under the First Lien Credit Agreement on behalf of obligations of
Holding and its Restricted Subsidiaries that are not prohibited under this
Agreement in an aggregate amount not to exceed, together with the outstanding
amount of any First Lien Cash Collateralized Letters of Credit and the amount of
any cash and/or Cash Equivalents subject to any Permitted Cash Collateral
Arrangement pursuant to clause (a) of the definition thereof, $100,000,000;

(v) Indebtedness incurred by a Foreign Subsidiary which, when aggregated with
the principal amount of all other Indebtedness incurred pursuant to this clause
(v) and then outstanding, together with any Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party pursuant to Section 7.03(g),
7.03(q) or 7.03(s) or as a Permitted Refinancing of any of the foregoing by a
Restricted Subsidiary that is not a Loan Party, does not exceed $100,000,000 in
the aggregate at any time outstanding;

(w) [reserved];

(x) Indebtedness arising from Permitted Intercompany Activities to the extent
constituting an Investment that would otherwise be permitted under Section 7.02;
and

(y) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (x) above.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (y) above, the Borrower may, in
its sole discretion, classify or later divide or classify such item of
Indebtedness (or any portion thereof) and will only be required to include the
amount and type of such Indebtedness in one or more of the above clauses;
provided that all Indebtedness outstanding under the Loan Documents, the
Exchange Notes and the Exchange Indenture and, in each case, any Permitted
Refinancing thereof, will at all times be deemed to be outstanding in reliance
only on the exception in Section 7.03(a).

 

107



--------------------------------------------------------------------------------

SECTION 7.04 Fundamental Changes.

Neither Holdings nor any of the Restricted Subsidiaries shall merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

(a) any Restricted Subsidiary (other than the Borrower) may merge, amalgamate or
consolidate with (i) Holdings (including a merger, the purpose of which is to
reorganize Holdings into a new jurisdiction); provided that Holdings shall be
the continuing or surviving Person and such merger does not result in Holdings
ceasing to be a corporation, partnership or limited liability company organized
under the Laws of a Covered Jurisdiction, (ii) one or more other Restricted
Subsidiaries; provided that when any Person that is a Loan Party is merging with
a Restricted Subsidiary, a Loan Party shall be the continuing or surviving
Person or (iii) in order to consummate the Permitted Tax Restructuring;

(b) (i) any Restricted Subsidiary (other than the Borrower) that is not a Loan
Party may merge, amalgamate or consolidate with or into any other Restricted
Subsidiary that is not a Loan Party; (ii) any Restricted Subsidiary (other than
the Borrower) may liquidate or dissolve if Holdings determines in good faith
that such action is in the best interest of Holdings and its Restricted
Subsidiaries and is not materially disadvantageous to the Lenders or the
Administrative Agent and (y) to the extent such Restricted Subsidiary is a Loan
Party, any assets or business not otherwise disposed of or transferred in
accordance with Sections 7.02 (other than 7.02(e) or (h)) or 7.05 or, in the
case of any such business, discontinued, shall be transferred to otherwise owned
or conducted by another Loan Party after giving effect to such liquidation or
dissolution (it being understood that in the case of any change in legal form, a
Restricted Subsidiary that is a Guarantor will remain a Guarantor unless such
Guarantor is otherwise permitted to cease being a Guarantor hereunder), and
(iii) Holdings or any Restricted Subsidiary may change its legal form if
Holdings determines in good faith that such action is in the best interest of
Holdings and its Restricted Subsidiaries and is not materially disadvantageous
to the Lenders or the Administrative Agent);

(c) any Restricted Subsidiary (other than the Borrower) may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
Holdings or to another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Guarantor, then (i) the transferee must be a Guarantor
or the Borrower or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary that is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

(d) so long as no Default exists or would result therefrom, the Borrower may
merge or consolidate with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Company”), (A) the Successor Company shall be an entity organized
or existing under the Laws of a Covered Jurisdiction, (B) the Successor Company
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have confirmed that its Guaranty shall apply to
the Successor Company’s obligations under the Loan Documents, and (D) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger

 

108



--------------------------------------------------------------------------------

or consolidation and such supplement to this Agreement or any other Loan
Document preserves the enforceability of this Agreement, the Guaranty and the
other Loan Documents; provided, further, that if the foregoing are satisfied,
the Successor Company will succeed to, and be substituted for, the Borrower
under this Agreement;

(e) so long as no Default exists or, to the extent required by the relevant
clause in Section 7.02, would result therefrom (in the case of a merger
involving a Loan Party), any Restricted Subsidiary may merge or consolidate with
any other Person (other than Holdings) in order to effect an Investment
permitted pursuant to Section 7.02; provided that the continuing or surviving
Person shall be a Restricted Subsidiary (or, if such transaction involves the
Borrower, the Borrower shall survive), and any such Restricted Subsidiary shall
have complied with the requirements of Section 6.11 to the extent required
pursuant to the Guarantee Requirement; and

(f) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.

SECTION 7.05 Dispositions

Neither Holdings nor any of the Restricted Subsidiaries shall, directly or
indirectly, make any Disposition, except:

(a) Dispositions of obsolete, worn out or surplus property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of Holdings or
any of its Restricted Subsidiaries;

(b) Dispositions of inventory or goods (or other assets, including furniture and
equipment) held for sale, intellectual property licensed to customers and
immaterial assets (including allowing any registrations or any applications for
registration of any immaterial intellectual property to lapse or go abandoned in
the ordinary course of business), in each case, in the ordinary course of
business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property to Holdings or any Restricted Subsidiary; provided
that if the transferor of such property is a Loan Party, (i) the transferee
thereof must be a Loan Party or (ii) if such transaction constitutes an
Investment, such transaction is permitted under Section 7.02;

(e) to the extent constituting Dispositions, transactions permitted by Sections
7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section 7.04(f)) and
7.06;

(f) [reserved];

(g) Dispositions of Cash Equivalents;

(h) (i) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which do not

 

109



--------------------------------------------------------------------------------

materially interfere with the business of Holdings or any of its Restricted
Subsidiaries and (ii) Dispositions of intellectual property that do not
materially interfere with the business of Holdings or any of its Restricted
Subsidiaries so long as Holdings or any of its Restricted Subsidiaries receives
a license or other ownership rights to use such intellectual property;

(i) transfers of property subject to Casualty Events;

(j) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default exists), no Default shall exist or would
result from such Disposition and (ii) with respect to any Disposition pursuant
to this clause (j) for a purchase price in excess of $14,500,000, Holdings or
any of its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (f), (k),
(p), (q), (r)(i), (r)(ii), (dd) (only to the extent the Obligations are secured
by such cash and Cash Equivalents) and (ee) (only to the extent the Obligations
are secured by such cash and Cash Equivalents); provided, however, that for the
purposes of this clause (j)(ii), the following shall be deemed to be cash:
(A) any liabilities (as shown on Holdings’ (or the Restricted Subsidiaries’, as
applicable) most recent balance sheet provided hereunder or in the footnotes
thereto) of Holdings or such Restricted Subsidiary, other than liabilities that
are by their terms subordinated to the payment in cash of the Obligations, that
are assumed by the transferee with respect to the applicable Disposition and for
which Holdings and all of its Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities received by
Holdings or the applicable Restricted Subsidiary from such transferee that are
converted by Holdings or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition, and (C) aggregate
non-cash consideration received by Holdings or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed the greater of $30,000,000 and 1.0% of Total Assets at such time
(net of any non-cash consideration converted into cash and Cash Equivalents);

(k) other Dispositions not permitted under this Section 7.05 in an aggregate
amount not to exceed $30,000,000 during the term of this Agreement;

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) Dispositions of property pursuant to sale-leaseback transactions; provided
that the fair market value of all property so Disposed of after the Closing Date
shall not exceed 5% of Total Assets;

(n) any swap of assets in exchange for services or other assets of comparable or
greater value or usefulness to the business of Holdings and its Subsidiaries as
a whole, as determined in good faith by the management of Holdings;

(o) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (or a Restricted Subsidiary which owns
an Unrestricted Subsidiary so long as such Restricted Subsidiary owns no assets
other than the Equity Interests of such an Unrestricted Subsidiary));

 

110



--------------------------------------------------------------------------------

(p) the unwinding of any Swap Contract pursuant to its terms;

(q) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

(s) any Disposition of Equity Interests of Orbitz TopCo owned as of the Closing
Date;

(t) any Disposition of Securitization Assets (or of the Equity Interests in a
Subsidiary, substantially all of the assets of which are Securitization Assets)
to a Securitization Subsidiary; and

(u) transactions entered into in order to consummate a Permitted Tax
Restructuring;

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (k), (p), (r) and (s) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition.

SECTION 7.06 Restricted Payments.

Neither Holdings nor any of the Restricted Subsidiaries shall declare or make,
directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to Holdings, and
other Restricted Subsidiaries of Holdings (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to Holdings and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

(b) Holdings and each Restricted Subsidiary may declare and make Restricted
Payments payable solely in the Equity Interests (other than Disqualified Equity
Interests not otherwise permitted by Section 7.03) of such Person;

(c) [reserved];

(d) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, Holdings and its Restricted Subsidiaries may make
Restricted Payments in an unlimited amount so long as the Consolidated Total Net
Leverage Ratio calculated on a Pro Forma Basis is less than or equal to 3.70 to
1.00;

(e) to the extent constituting Restricted Payments, Holdings and its Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Sections 7.02 (other than 7.02(e) and (m)), 7.04 or 7.08 (other
than Sections 7.08(e) or 7.08(j));

 

111



--------------------------------------------------------------------------------

(f) repurchases of Equity Interests in Holdings (or any direct or indirect
parent thereof) or any Restricted Subsidiary of Holdings deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

(g) Holdings and each Restricted Subsidiary may pay (or make Restricted Payments
to allow Holdings or any other direct or indirect parent thereof to pay) for the
repurchase, retirement or other acquisition or retirement for value of Equity
Interests of such Restricted Subsidiary (or of Holdings or any other such direct
or indirect parent thereof) from any future, present or former employee,
officer, director, manager or consultant of such Restricted Subsidiary (or
Holdings or any other direct or indirect parent of such Restricted Subsidiary)
or any of its Subsidiaries upon the death, disability, retirement or termination
of employment of any such Person or pursuant to any employee or director equity
plan, employee, manager or director stock option plan or any other employee or
director benefit plan or any agreement (including any stock subscription or
shareholder agreement) with any employee, manager, director, officer or
consultant of such Restricted Subsidiary (or Holdings or any other direct or
indirect parent thereof) or any of its Restricted Subsidiaries; provided that
the aggregate amount of Restricted Payments made pursuant to this clause
(g) shall not exceed $29,000,000 in any calendar year (which shall increase to
$36,250,000 subsequent to the consummation of the Parent IPO) (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $36,250,000 in any calendar year or $72,500,000
subsequent to the consummation of a the Parent IPO, respectively); provided,
further, that such amount in any calendar year may be increased by an amount not
to exceed:

(i) to the extent contributed to Holdings, the Net Proceeds from the sale of
Equity Interests (other than Disqualified Equity Interests) of any of Holdings’
direct or indirect parent companies, in each case to members of management,
managers, directors or consultants of Holdings, Holdings, any of its
Subsidiaries or any of its direct or indirect parent companies that occurs after
the Closing Date, to the extent Net Proceeds from the sale of such Equity
Interests have been Not Otherwise Applied; plus

(ii) the Net Proceeds of key man life insurance policies received by Holdings or
its Restricted Subsidiaries; less

(iii) the amount of any Restricted Payments previously made with the cash
proceeds described in clause (i) and (ii) of this Section 7.06(g);

(h) Holdings may make Restricted Payments in an aggregate amount not to exceed,
when combined with prepayment of Indebtedness pursuant to Section 7.13(a)(iv),
(x) $25,000,000, plus (y) so long as no Event of Default is continuing, the
portion, if any, of the Cumulative Credit on such date that Holdings elects to
apply to this paragraph; provided that, if such payment is made from the
proceeds of clause (b) of the definition of “Cumulative Credit,” the Fixed
Charge Coverage Ratio calculated on a Pro Forma Basis is greater than or equal
to 2.00 to 1.00;

(i) Holdings may make Restricted Payments to any direct or indirect parent of
Holdings:

(i) to pay its operating costs and expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of Holdings and its
Restricted Subsidiaries and, Transaction Expenses and any

 

112



--------------------------------------------------------------------------------

reasonable and customary indemnification claims made by directors, managers or
officers of such parent attributable to the ownership or operations of Holdings
and its Restricted Subsidiaries;

(ii) the proceeds of which shall be used by such parent to pay franchise Taxes
and other fees, Taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence or good standing under
applicable law;

(iii) for any taxable period ending after the Closing Date (A) in which Holdings
and/or any of its Subsidiaries is a member of a consolidated, combined, unitary
or similar Tax group (a “Tax Group”) of which a direct or indirect parent of
Borrower is the common parent or (B) in which Holdings is treated as a
disregarded entity or partnership for U.S. federal, state and/or local income
tax purposes, to pay U.S. federal, state and local and foreign Taxes that are
attributable to the taxable income, revenue, receipts, gross receipts, gross
profits, capital or margin of Holdings and/or its Subsidiaries; provided that
for each taxable period, the amount of such payments made in respect of such
taxable period in the aggregate shall not exceed the amount of such Taxes that
Holdings and its Subsidiaries would have been required to pay if they were a
stand-alone Tax Group with Holdings as the corporate common parent of such
stand-alone Tax Group; provided, further, that the permitted payment pursuant to
this clause (iii) with respect to any Taxes of any Unrestricted Subsidiary shall
be limited to the amount actually paid with respect to such period by such
Unrestricted Subsidiary to Holdings or its Restricted Subsidiaries for the
purposes of paying such consolidated, combined unitary or similar Taxes;

(iv) to finance any Investment that would be permitted to be made pursuant to
Section 7.02 if such parent were subject to such Section; provided that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to Holdings or the Restricted Subsidiaries or (2) the merger (to
the extent permitted in Section 7.04) of the Person formed or acquired into
Holdings or its Restricted Subsidiaries in order to consummate such Permitted
Acquisition or Investment, in each case, in accordance with the requirements of
Section 6.11;

(v) the proceeds of which shall be used to pay customary salary, bonus and other
benefits payable to officers and employees of Holdings or any direct or indirect
parent company of Holdings to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of Holdings and the
Restricted Subsidiaries; and

(vi) the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of Holdings and its Restricted
Subsidiaries;

(j) payments made or expected to be made by Holdings or any of the Restricted
Subsidiaries in respect of required withholding or similar non-US Taxes with
respect to any future, present or former employee, director, manager or
consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;

 

113



--------------------------------------------------------------------------------

(k) Holdings or any Restricted Subsidiary may (i) pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Acquisition and (ii) honor any conversion request by a holder
of convertible Indebtedness and make cash payments in lieu of fractional shares
in connection with any such conversion and may make payments on convertible
Indebtedness in accordance with its terms;

(l) after the Parent IPO, (i) any Restricted Payment by Holdings or any other
direct or indirect parent of Holdings to pay listing fees and other costs and
expenses attributable to being a publicly traded company which are reasonable
and customary and (ii) Restricted Payments not to exceed up to the sum of
(A) 6% per annum of the net proceeds received by (or contributed to) Holdings
and its Restricted Subsidiaries from such Parent IPO plus (B) 2.5% per annum of
the Total Market Capitalization of Parent and its Subsidiaries determined at the
time of declaration of such Restricted Payment;

(m) [reserved];

(n) distributions in connection with the making of any “AHYDO Catch-up
Payments,” in respect of any Junior Financing defined as payments on any
indebtedness to avoid the application of the “Applicable High-Yield Discount
Obligation” rules of Section 163 of the Code to such indebtedness;

(o) the distribution, by dividend or otherwise, of Equity Interests of, or
Indebtedness owed to Holdings or a Restricted Subsidiary by an Unrestricted
Subsidiary (or a Restricted Subsidiary that owns an Unrestricted Subsidiary);
provided that such Restricted Subsidiary owns no assets other than Equity
Interests of an Unrestricted Subsidiary (other than Unrestricted Subsidiaries
the primary assets of which are cash and/or Cash Equivalents); and

(p) Restricted Payments that are made (i) in an amount equal to the amount of
Excluded Contributions previously received and that Holdings elects to apply
under this clause (p) or (ii) without duplication with clause (i), in an amount
equal to the Net Proceeds from a Disposition in respect of property or assets
acquired after the Closing Date, if the acquisition of such property or assets
was financed with Excluded Contributions, in each case, to the extent Not
Otherwise Applied.

SECTION 7.07 Change in Nature of Business.

Holdings shall not, nor shall Holdings permit any of the Restricted Subsidiaries
to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by Holdings and
the Restricted Subsidiaries on the Closing Date or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof.

SECTION 7.08 Transactions with Affiliates.

Neither Holdings shall, nor shall Holdings permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of Holdings, whether or not in the ordinary course of
business for a transaction value in excess of $5,000,000 per each individual
transaction, other than (a) loans and other transactions among Holdings and its
Restricted

 

114



--------------------------------------------------------------------------------

Subsidiaries and Securitization Subsidiaries or any entity that becomes a
Restricted Subsidiary or Securitization Subsidiary or as a result of such loan
or other transaction to the extent permitted under this Article VII, (b) on
terms substantially as favorable to Holdings or such Restricted Subsidiary as
would be obtainable by Holdings or such Restricted Subsidiary at the time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
(c) the Transactions and the payment of Transaction Expenses as part of or in
connection with the Transactions, (d) so long as no Event of Default under
Sections 8.01(a), (f) or (g) has occurred and is continuing, the payment of
management, monitoring, consulting, transaction, termination and advisory fees
in an aggregate amount pursuant to the Management Agreement and related
indemnities and reasonable expenses and any Management Agreement Termination
Fees, in each case, not to exceed the respective amounts set forth in the
Management Agreement as in effect on the Closing Date, (e) Restricted Payments
permitted under Section 7.06 and Investments permitted under Section 7.02,
(f) employment and severance arrangements between Holdings and its Restricted
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements in the ordinary course of business, (g) the payment of
customary fees and reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, managers, officers, employees and consultants of
Holdings and its Restricted Subsidiaries (or any direct or indirect parent of
Holdings) in the ordinary course of business to the extent attributable to the
ownership or operation of Holdings and its Restricted Subsidiaries,
(h) transactions pursuant to agreements in existence on the Closing Date and set
forth on Schedule 7.08 or any amendment thereto to the extent such an amendment
is not adverse to the Lenders in any material respect, (i) customary payments by
Holdings and any of its Restricted Subsidiaries to The Blackstone Group and/or
its Affiliates made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or managers or
a majority of the disinterested members of the board of directors or managers of
Holdings, in good faith, (j) payments by Holdings or any of its Subsidiaries
pursuant to any tax sharing agreements with any direct or indirect parent of
Holdings to the extent attributable to the ownership or operation of Holdings
and the Subsidiaries, but only to the extent permitted by Section 7.06(i)(iii),
(k) the issuance or transfer of Equity Interests (other than Disqualified Equity
Interests) of Holdings to any Permitted Holder or to any former, current or
future director, manager, officer, employee or consultant (or any Affiliate of
any of the foregoing) of Holdings, any of its Subsidiaries or any direct or
indirect parent thereof, (l) any Disposition of Securitization Assets or related
assets in connection with any Qualified Securitization Financing, (m) Permitted
Intercompany Activities, (n) transactions in connection with Permitted Tax
Restructurings or (o) a joint venture which would constitute a transaction with
an Affiliate solely as a result of Holdings or any Restricted Subsidiary owning
an equity interest or otherwise controlling such joint venture or similar
entity.

SECTION 7.09 Burdensome Agreements.

Holdings shall not, nor shall Holdings permit any of the Restricted Subsidiaries
to, enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of any Restricted
Subsidiary of Holdings that is not a Guarantor to make Restricted Payments to
Holdings or any Guarantor or to make or repay intercompany loans and advances to
Holdings or any Guarantor; provided that the foregoing shall not apply to
Contractual Obligations which (i)(x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of

 

115



--------------------------------------------------------------------------------

such Indebtedness so long as such modification, replacement, renewal, extension
or refinancing does not expand the scope of such Contractual Obligation,
(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary of Holdings, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary of Holdings; provided, further, that
this clause (ii) shall not apply to Contractual Obligations that are binding on
a Person that becomes a Restricted Subsidiary pursuant to Section 6.14,
(iii) represent Indebtedness of a Restricted Subsidiary of Holdings which is not
a Loan Party which is permitted by Section 7.03, (iv) arise in connection with
any Disposition permitted by Sections 7.04 or 7.05 and relate solely to the
assets or Person subject to such Disposition, (v) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 7.02 and applicable solely to such joint
venture entered into in the ordinary course of business, (vi) [reserved],
(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto, (viii) are customary restrictions imposed by any
agreement relating to secured Indebtedness permitted pursuant to
Section 7.03(a)(i), (e), (g) or (m) and to the extent that such restrictions
apply only to the property or assets securing such Indebtedness or to the
Restricted Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of Holdings or any Restricted Subsidiary, (x) are customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business, (xi) are restrictions on cash or other deposits imposed by
customers under contracts entered into in the ordinary course of business, and
(xii) arise in connection with cash or other deposits permitted under Sections
7.01 and 7.02 and limited to such cash or deposit.

SECTION 7.10 Use of Proceeds.

The proceeds of the Initial Loans shall be used in a manner consistent with the
uses set forth in the Preliminary Statements to this Agreement.

SECTION 7.11 [Reserved].

SECTION 7.12 Accounting Changes.

Holdings shall not make any change in its fiscal year; provided, however, that
Holdings may, upon written notice to the Administrative Agent, change its fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent,
in which case, Holdings and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

SECTION 7.13 Prepayments, Etc. of Indebtedness.

(a) Holdings shall not, nor shall Holdings permit any of the Restricted
Subsidiaries to, directly or indirectly, prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled principal and interest
shall be permitted), any subordinated Indebtedness incurred under
Section 7.03(g) or any other Indebtedness that is or is required to be
subordinated, in right of payment, to the Obligations pursuant to the terms of
the Loan Documents (collectively, “Junior Financing”) or make any payment in
violation of any subordination terms of any Junior Financing Documentation,
except (i) the refinancing thereof with the Net Proceeds of any Indebtedness (to
the extent such Indebtedness

 

116



--------------------------------------------------------------------------------

constitutes a Permitted Refinancing and, if such Indebtedness was originally
incurred under Section 7.03(g), is permitted pursuant to Section 7.03(g)), to
the extent not required to prepay any Loans pursuant to Section 2.05(b),
(ii) the conversion of any Junior Financing to Equity Interests (other than
Disqualified Equity Interests) of Holdings or any of its direct or indirect
parents, (iii) the prepayment of Indebtedness of Holdings or any Restricted
Subsidiary to Holdings or any Restricted Subsidiary to the extent not prohibited
by the subordination provisions contained in the Intercompany Note,
(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount not to exceed, when combined with the amount of Restricted Payments
pursuant to Section 7.06(h), (w) $25,000,000 plus (x) so long as no Event of
Default is continuing, the portion, if any, of the Cumulative Credit on such
date that Holdings elects to apply to this paragraph; provided that, if such
payment is made from the proceeds of clause (b) of the definition of “Cumulative
Credit,”: the Fixed Charge Coverage Ratio calculated on a Pro Forma Basis is
greater than or equal to 2.00 to 1.00, plus (y) prepayments, redemptions,
purchases, defeasances and other payments in respect of Junior Financings that
are made (i) in an amount equal to the amount of Excluded Contributions
previously received and that Holdings elects to apply under this clause (y) or
(ii) without duplication with clause (i), in an amount equal to the Net Proceeds
from a Disposition in respect of property or assets acquired after the Closing
Date, if the acquisition of such property or assets was financed with Excluded
Contributions, in each case, to the extent Not Otherwise Applied, (v) so long as
no Event of Default is continuing or would result therefrom, unlimited
prepayments of Junior Financing so long as the Consolidated Total Net Leverage
Ratio calculated on a Pro Forma Basis is less than or equal to 5.20 to 1.00,
(vi) prepayments, redemptions, purchases, defeasances and other payments of
Junior Financing with 100% of the Parent IPO Proceeds (subject to
Section 2.05(b)(iv)) and (vii) repayments, redemptions, purchases or defeasances
in connection with “AHYDO Catch-up Payments,” defined as payments on any
indebtedness to avoid the application of the “Applicable High-Yield Discount
Obligation” rules of Section 163 of the Code to such indebtedness.

(b) Holdings shall not, nor shall it permit any of the Restricted Subsidiaries
to amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Junior Financing Documentation without
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed).

SECTION 7.14 Permitted Activities.

In the case of Holdings, conduct, transact or otherwise engage in any business
or operations other than the following activities and those incidental thereto
(i) its ownership of the Equity Interests of the Borrower or other Restricted
Subsidiaries, (ii) the maintenance of its legal existence, (iii) the performance
of the Loan Documents, (iv) the performance of the definitive documentation in
respect of any Junior Lien Indebtedness to which it is a party and the First
Lien Credit Agreement and any related loan documents to which it is a party or
(v) any transaction that Holdings is permitted to enter into or consummate under
this Article VII.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan, or (ii) within five (5) Business
Days after the same becomes due, any interest on any Loan or any other amount
payable hereunder or with respect to any other Loan Document; or

 

117



--------------------------------------------------------------------------------

(b) Specific Covenants. Holdings or any Restricted Subsidiary, fails to perform
or observe any term, covenant or agreement contained in any of Section 6.03(a)
or 6.05(a) (solely with respect to the Borrower) or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after written notice thereof by the
Administrative Agent to Holdings or the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Holdings or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment beyond the applicable grace period with respect thereto, if any,
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an outstanding aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Agreement, termination events or
equivalent events pursuant to the terms of such Swap Agreements), and as a
result thereof such Indebtedness becomes due or is required to be repurchased,
prepaid, defeased or redeemed (automatically or otherwise), or an offer to
repurchase, prepay, defease or redeem such Indebtedness is required to be made,
prior to its stated maturity; provided that this clause (B) shall not apply to
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if such sale or transfer is
permitted hereunder; provided, further, that this clause (e) shall not apply if
such failure is remedied or waived by the holders of such Indebtedness prior to
any termination of the Commitments or acceleration of the Loans pursuant to this
Article VIII; or

(f) Insolvency Proceedings, Etc. Except with respect to any dissolution or
liquidation of a Restricted Subsidiary expressly permitted by Section 7.04 in
connection with the consummation of a Permitted Tax Restructuring, any Loan
Party or any Restricted Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

 

118



--------------------------------------------------------------------------------

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of the Loan Parties, taken as a whole, and is not released,
vacated or fully bonded within sixty (60) days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage) and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days from the entry thereof; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or

(j) [reserved]; or

(k) [reserved]; or

(l) ERISA. (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of a Loan Party or a Restricted Subsidiary in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan and a Material Adverse Effect
could reasonably be expected to result; or

(m) Junior Financing Documentation. (i) Any of the Obligations of the Loan
Parties under the Loan Documents for any reason shall cease to be “Senior Debt,”
“Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation or
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable.

SECTION 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(i) terminate the Aggregate Commitments;

 

119



--------------------------------------------------------------------------------

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, whereupon the
foregoing shall become immediately due and payable, without presentment, demand,
protest or other notice of any kind, all of which are hereby expressly waived by
the Loan Parties;

(iii) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that, upon the occurrence of an Event of Default described in
Section 8.01(f) with respect to Holdings or the Borrower, (x) the Aggregate
Commitments shall automatically terminate, and (y) the unpaid principal amount
of all outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document shall be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Holdings or the
Borrower; provided, further, that upon the occurrence of an actual or deemed
entry of an order for relief with respect to any Loan Party under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender.

SECTION 8.03 Exclusion of Immaterial Subsidiaries.

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of Holdings, have assets with a fair
market value in excess of 5.0% of Total Assets individually, or 10.0% of Total
Assets together with the assets of all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause.

SECTION 8.04 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III or Section 10.05) payable to the Administrative Agent in its
capacity as such and the Agent-Related Parties;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

120



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Credit Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Credit Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law or as directed by a court of
competent jurisdiction.

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01 Appointment and Authorization of Administrative Agent.

(a) Each Lender hereby irrevocably appoints Deutsche Bank AG New York Branch to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are delegated to it by the
terms of this Agreement or any other Loan Document, together with such powers as
are reasonably incidental thereto. Without limiting the generality of the
foregoing, the Lenders hereby expressly authorize the Administrative Agent to
negotiate, enforce or the settle any claim, action or proceeding affecting the
Lenders in their capacity as such, at the direction of the Required Lenders and,
in each case, acknowledge and agree that any such action by the Administrative
Agent shall bind the Lenders. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b) [Reserved].

(c) [Reserved].

(d) Except as provided in Sections 9.09 and 9.11, the provisions of this Article
IX are solely for the benefit of the Agents and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third-party beneficiary
of any of such provisions.

 

121



--------------------------------------------------------------------------------

(e) The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

SECTION 9.02 Delegation of Duties.

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, sub-agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective
Agent-Related Persons. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Agent-Related Persons of the Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Facilities as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or sub-agent or attorney-in-fact that it
selects, so long as such selection was made in the absence of gross negligence
or willful misconduct (as determined in the final non-appealable judgment of a
court of competent jurisdiction).

SECTION 9.03 Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), (b) except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Parent, Holdings, the Borrower
or any of their respective Affiliates that is communicated to or obtained by the
Person serving as an Agent or any of their respective Affiliates in any
capacity, (c) be responsible for or have any duty to ascertain or inquire into
the satisfaction of any condition set forth in Article IV or elsewhere herein or
in any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent or (d) be responsible in any manner to
any Lender or Participant for any recital, statement, representation or warranty
made by any Loan Party or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by any Agent or any of their
respective Affiliates under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, or for any failure of
any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder. No Agent-Related Person shall be under any
obligation to any Lender or participant to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof. Notwithstanding the
foregoing, no Agent shall have any duty to take any

 

122



--------------------------------------------------------------------------------

discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
no Agent (as applicable) shall be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent (as applicable) to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law.

SECTION 9.04 Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.

SECTION 9.05 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

SECTION 9.06 Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed

 

123



--------------------------------------------------------------------------------

to constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrower hereunder. Each
Lender also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.

SECTION 9.07 Indemnification of Agents.

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by each
Agent, as the case may be, in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent, as the case may be, is not reimbursed for such expenses by or
on behalf of the Loan Parties; provided that such reimbursement by the Lenders
shall not affect the Loan Parties’ continuing reimbursement obligations with
respect thereto. The undertaking in this Section 9.07 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent.

 

124



--------------------------------------------------------------------------------

SECTION 9.08 Agents in Their Individual Capacities.

Each of Deutsche Bank AG New York Branch, Deutsche Bank Securities Inc., Morgan
Stanley Senior Funding, Inc. and their respective Affiliates may make loans to,
issue letters of credit for the account of, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Borrower and its respective
Affiliates as though such Person were not an Agent and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, any of Deutsche Bank AG New York Branch, Deutsche Bank Securities
Inc., Morgan Stanley Senior Funding, Inc. and/or any of their respective
Affiliates may receive information regarding the Borrower or its Affiliates
(including information that may be subject to confidentiality obligations in
favor of the Borrower or such Affiliate) and acknowledge that no Agent shall be
under any obligation to provide such information to them. With respect to its
Loans, each of Deutsche Bank AG New York Branch, Deutsche Bank Securities Inc.,
Morgan Stanley Senior Funding, Inc. and their respective Affiliates shall have
the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not an Agent, and the terms
“Lender” and “Lenders” include Deutsche Bank AG New York Branch in its
individual capacity. Any successor to Deutsche Bank AG New York Branch as the
Administrative Agent shall also have the rights attributed to Deutsche Bank AG
New York Branch under this paragraph.

SECTION 9.09 Successor Agents.

The Administrative Agent may resign as the Administrative Agent upon thirty
(30) days’ notice to the Lenders and the Borrower and if the Administrative
Agent is a Defaulting Lender, the Borrower may remove such Defaulting Lender
from such role upon ten (10) days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement or is removed by the Borrower, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Sections 8.01(a), (f) or
(g) (which consent of the Borrower shall not be unreasonably withheld or
delayed). If no successor agent is appointed prior to the effective date of the
resignation or removal of the Administrative Agent, the Administrative Agent, in
the case of a resignation, and the Borrower, in the case of a removal may
appoint, after consulting with the Lenders and the Borrower (in the case of a
resignation), a successor agent from among the Lenders. Upon the acceptance of
its appointment as successor agent hereunder, the Person acting as such
successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor administrative agent and/or Supplemental Agent, as the case may
be, and the retiring Administrative Agent’s appointment, powers and duties as
the Administrative Agent shall be terminated. After the retiring Administrative
Agent’s resignation or removal hereunder as the Administrative Agent, the
provisions of this Article IX and the provisions of Sections 10.04 and 10.05
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was the Administrative Agent under this Agreement. If no successor
agent has accepted appointment as the Administrative Agent by the date which is
thirty (30) days following the retiring Administrative Agent’s notice of
resignation or ten (10) days following the Borrower’s notice of removal, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective and such Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, and Required Lenders
shall perform all of the duties of the Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above. Upon the acceptance of any appointment as the Administrative Agent
hereunder by a successor and upon the execution and filing or recording of such
instruments or notices as may be necessary or desirable, or as the Required
Lenders may request, in order to otherwise ensure that Section 6.11 is
satisfied, the successor

 

125



--------------------------------------------------------------------------------

Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges, and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged,
if not previously discharged pursuant to the foregoing sentence, from its duties
and obligations under the Loan Documents. After the retiring Administrative
Agent’s resignation hereunder as the Administrative Agent, the provisions of
this Article IX and Sections 10.04 and 10.05 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as the Administrative Agent.

SECTION 9.10 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
(to the fullest extent permitted by mandatory provisions of applicable Law)
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the
Administrative Agent under Sections 2.09, 10.04 and 10.05) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent and,
in the event that the Administrative Agent shall consent to the making of such
payments directly to the Lenders, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Agents and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 9.11 Guaranty Matters.

The Lenders irrevocably agree that any Subsidiary Guarantor shall be
automatically released from its obligations under the Guaranty if such Person
ceases to be a Restricted Subsidiary or becomes an Excluded Subsidiary as a
result of a transaction or designation permitted hereunder; provided, however,
that the release of any Guarantor from its obligations under the Guaranty if
such

 

126



--------------------------------------------------------------------------------

Guarantor becomes an Excluded Subsidiary of the type described in clause (a) of
the definition thereof shall only be permitted if at the time such Guarantor
becomes an Excluded Subsidiary of such type (1) no Default or Event of Default
shall have occurred and be continuing, (2) after giving pro forma effect to such
release and the consummation of the transaction that causes such Person to be an
Excluded Subsidiary of such type, Holdings is deemed to have made a new
Investment in such Person for purposes of Section 7.02 (as if such Person were
then newly acquired) and such Investment is permitted pursuant to Section 7.02
at such time and (3) a Responsible Officer of Holdings certifies to the
Administrative Agent compliance with preceding clauses (1) and (2); provided,
further, that no such release shall occur if such Guarantor continues to be a
guarantor in respect of the First Lien Credit Facilities Obligations, the
Exchange Notes, any Takeout Debt, any First Lien Credit Agreement Refinancing
Indebtedness or any Junior Financing; and

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.11. In each
case as specified in this Section 9.11, the Administrative Agent will promptly
(and each Lender irrevocably authorizes the Administrative Agent to), at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as the Borrower may reasonably request to evidence the release of such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.11.

SECTION 9.12 Other Agents and Lead Arrangers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint bookrunner”, “lead arranger”,
“co-syndication agent” or “co-documentation agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 9.13 Withholding Tax Indemnity.

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding Tax ineffective), such Lender shall, within 10
days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 3.01 and
Section 3.04 and without limiting or expanding the obligation of the Borrower to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each

 

127



--------------------------------------------------------------------------------

Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender under this Agreement or any other
Loan Document against any amount due the Administrative Agent under this
Section 9.13. The agreements in this Section 9.13 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Aggregate Commitment and
the repayment, satisfaction or discharge of all other Obligations.

SECTION 9.14 Appointment of Supplemental Agents.

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, administrative sub-agent or administrative co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Agent” and collectively as “Supplemental Agents”).

(b) Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent for more fully and
certainly vesting in and confirming to him or it such rights, powers, privileges
and duties, such Loan Party shall execute, acknowledge and deliver any and all
such instruments promptly upon request by the Administrative Agent. In case any
Supplemental Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Agent.

SECTION 9.15 Lender Action.

Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents (including the
exercise of any right of setoff (except to the extent permitted by
Section 10.09), rights on account of any banker’s lien or similar claim or other
rights of self-help), or institute any actions or proceedings, or otherwise
commence any remedial procedures, with respect to any Guaranty or any property
of any such Loan Party, without the prior written consent of the Administrative
Agent. The provisions of this Section 9.15 are for the sole benefit of the
Lenders and the Agents and shall not afford any right to, or constitute a
defense available to, any Loan Party.

ARTICLE X

Miscellaneous

SECTION 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party

 

128



--------------------------------------------------------------------------------

therefrom, shall be effective unless in writing signed by the Required Lenders
and acknowledged by the Administrative Agent, or by the Administrative Agent
with the consent of the Required Lenders, and such Loan Party and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that no such amendment, waiver or
consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent or of any Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender);

(b) postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Sections 2.07 or 2.08 without the written
consent of each Lender holding the applicable Obligation (it being understood
that the waiver of (or amendment to the terms of) any mandatory prepayment of
the Loans shall not constitute a postponement of any date scheduled for the
payment of principal or interest and it being understood that any change to the
definition of “Consolidated First Lien Net Leverage Ratio” or “Consolidated
Total Net Leverage Ratio” or, in each case, in the component definitions thereof
shall not constitute a reduction or forgiveness in any rate of interest);

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (ii) of the first proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document (or extend the timing of payments of such fees or other amounts)
without the written consent of each Lender holding such Loan or to whom such fee
or other amount is owed (it being understood that any change to the definition
of “Consolidated First Lien Net Leverage Ratio” or “Consolidated Total Net
Leverage Ratio” or, in each case, in the component definitions thereof shall not
constitute a reduction or forgiveness in any rate of interest); provided that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(d) change any provision of Sections 8.04 or 10.01 or the definition of
“Required Lenders,” or any other provision specifying the number of Lenders or
portion of the Loans or Commitments required to take any action under the Loan
Documents, without the written consent of each Lender directly affected thereby;

(e) impose any further restrictions on the right to exchange Extended Term Loans
for Exchange Notes pursuant to Section 2.14 or any amendment to the rate of such
exchanges without the written consent of each Lender;

(f) release all or substantially all of the aggregate value of the Guaranty,
without the written consent of each Lender;

(g) [reserved];

(h) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of each Lender affected thereby;

 

129



--------------------------------------------------------------------------------

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; (ii) Section 10.07(h) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (iii) the consent of Lenders holding more than 50% of any
Class of Commitments or Loans shall be required with respect to any amendment
that by its terms adversely affects the rights of such Class in respect of
payments hereunder in a manner different than such amendment affects other
Classes.

Notwithstanding the foregoing, (a) this Agreement and any other Loan Document
may be amended solely with the consent of the Administrative Agent and the
Borrower without the need to obtain the consent of any other Lender if such
amendment is delivered in order (x) to correct or cure ambiguities, errors,
omissions, defects, (y) to effect administrative changes of a technical or
immaterial nature or (z) to fix incorrect cross references or similar
inaccuracies in this Agreement or the applicable Loan Document, and (b) the
related documents in connection with this Agreement and the other Loan Documents
may be in a form reasonably determined by the Administrative Agent and may be,
together with this Agreement, amended, supplemented and waived with the consent
of the Administrative Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment, supplement or waiver
is delivered in order (i) to comply with local Law or advice of local counsel,
(ii) to cure ambiguities, omissions, mistakes or defects or (iii) to cause such
other document to be consistent with this Agreement and the other Loan
Documents; provided that, in any such case, such amendment, supplement or waiver
shall become effective only if the same is not objected to in writing by the
Required Lenders to the Administrative Agent within ten (10) days following
receipt of notice thereof.

SECTION 10.02 Notices and Other Communications; Facsimile Copies.

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for hereunder or under any other Loan Document shall be
in writing (including by facsimile or other electronic image scan transmission).
All such written notices shall be mailed, faxed or delivered to the applicable
address, facsimile number or electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(i) if to the Borrower (or any other Loan Party) or the Administrative Agent, to
the address, facsimile number, electronic mail address or telephone number
specified for such Person on Schedule 10.02 or to such other address, facsimile
number, electronic mail address or telephone number as shall be designated by
such party in a notice to the other parties; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four

 

130



--------------------------------------------------------------------------------

(4) Business Days after deposit in the mails, postage prepaid; (C) if delivered
by facsimile, when sent and receipt has been confirmed by telephone; and (D) if
delivered by electronic mail (which form of delivery is subject to the
provisions of Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent pursuant to Article II shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile or other electronic image scan
communication. The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually signed
originals and shall be binding on all Loan Parties, the Agents and the Lenders.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrower shall indemnify each Agent-Related Person and
each Lender from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower in the absence of gross negligence or willful misconduct as determined
in a final and non-appealable judgment by a court of competent jurisdiction. All
telephonic notices to the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

(d) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including e
mail, FpML messaging, and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

(e) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND,

 

131



--------------------------------------------------------------------------------

EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent, any Lead Arranger or any of their respective Related
Parties (the “Agent Parties”) have any liability to any Loan Party, any Lender
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether or not based on strict liability and including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise)) arising out of the Borrower’s, any other Loan
Party’s or any Agent Party’s transmission of Borrower Materials or notices
through the Platform, any other electronic platform or electronic messaging
service, or through the Internet.

SECTION 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.

SECTION 10.04 Attorney Costs and Expenses.

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Lead Arrangers and the Joint Bookrunners for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation, negotiation, syndication and execution of this
Agreement and the other Loan Documents, and any amendment, waiver, consent or
other modification of the provisions hereof and thereof (whether or not the
transactions (other than the occurrence of the Closing Date) contemplated hereby
or thereby are consummated) and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby (including all Attorney Costs,
which shall be limited to one counsel to the Arrangers and one local counsel as
reasonably necessary in each relevant jurisdiction material to the interests of
the Lenders taken as a whole) and (b) from and after the Closing Date, to pay or
reimburse the Administrative Agent, the Lead Arrangers, the Joint Bookrunners
and each Lender for all reasonable and documented out-of-pocket costs and
expenses incurred in connection with the enforcement or preservation (whether
through negotiations, legal proceedings or otherwise) of any rights or remedies
under this Agreement or the other Loan Documents (including all such costs and
expenses incurred during any legal proceeding, including any proceeding under
any Debtor Relief Law, and including all respective Attorney Costs which shall
be limited to Attorney Costs of one counsel to the Administrative Agent and the
Lead Arrangers (and one local counsel as reasonably necessary in each relevant
jurisdiction material to the interests of the Lenders taken as a whole) and,
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to each group of similarly situated affected Persons)).
The foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within thirty (30) days of receipt by the Borrower
of an invoice relating thereto

 

132



--------------------------------------------------------------------------------

setting forth such expenses in reasonable detail including, if requested by the
Borrower and to the extent reasonably available, backup documentation supporting
such reimbursement request; provided that with respect to the Closing Date, all
amounts due under this Section 10.04 shall be paid on the Closing Date solely to
the extent invoiced to the Borrower within three Business Days of the Closing
Date (except as otherwise reasonably agreed by the Borrower). If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its sole discretion. For the avoidance
of doubt, this Section 10.04 shall not apply to Taxes, except any Taxes that
represent liabilities, obligations, losses, damages, penalties, claims, demands,
actions, prepayments, suits, costs, expenses and disbursements arising from any
non-Tax claims.

SECTION 10.05 Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, and their respective officers,
directors, employees, partners, agents, advisors and other representatives of
each of the foregoing (collectively the “Indemnitees”) from and against any and
all liabilities (including Environmental Liabilities), obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs but limited in the case of legal
fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one local counsel for all Indemnitees taken
as a whole in each relevant jurisdiction that is material to the interests of
the Lenders, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of similarly situated
affected Indemnitees) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment or Loan or the use or proposed use of the proceeds
therefrom or (c) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto and regardless of
whether any such matter is initiated by a third party or by Holdings, the
Borrower, any of their respective Affiliates, creditors or equity holders or any
other Person (all the foregoing, collectively, the “Indemnified Liabilities”) in
all cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that, notwithstanding the foregoing, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
Affiliates or their respective directors, officers, employees, partners, agents,
advisors or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction, (y) a material breach of any
funding obligations, or a material breach in bad faith of any other obligations,
under any Loan Document by such Indemnitee or of any of its Affiliates or their
respective directors, officers, employees, partners, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among Indemnitees (other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
agent or arranger or any similar role and other than any claims arising out of
any act or omission of Holdings, the Borrower, the Investors or any of their
Affiliates). No Indemnitee shall be liable for any damages arising from the use
by others of any

 

133



--------------------------------------------------------------------------------

information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential or exemplary damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party and for any out-of-pocket
expenses); it being agreed that this sentence shall not limit the
indemnification obligations of Holdings, the Borrower or any Subsidiary. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of a Loan Party, any of their respective Affiliates, directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within
thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund the amount of any payment to the extent
that there is a final judicial or arbitral determination that such Indemnitee
was not entitled to indemnification rights with respect to such payment pursuant
to the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent, the replacement of
any Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all the other Obligations. For the avoidance of
doubt, this Section 10.05 shall not apply to Taxes, except any Taxes that
represent liabilities, obligations, losses, damages, penalties, claims, demands,
actions, prepayments, suits, costs, expenses and disbursements arising from any
non-Tax claims.

SECTION 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.

SECTION 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (except as permitted by Section 7.04) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
Assignee pursuant to an assignment made in accordance with the provisions of
Section 10.07(b) (such an assignee, an “Eligible

 

134



--------------------------------------------------------------------------------

Assignee”) (A) in the case of any Assignee that, immediately prior to or upon
giving effect to such assignment, is an Affiliated Lender, Section 10.07(l),
(B) in the case of any Assignee that is Holdings or any of its Subsidiaries,
Section 10.07(m), or (C) in the case of any Assignee that, immediately prior to
or upon giving effect to such assignment, is a Debt Fund Affiliate,
Section 10.07(p), (ii) by way of participation in accordance with the provisions
of Section 10.07(f), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(h) or (iv) to an SPC in accordance
with the provisions of Section 10.07(i) (and any other attempted assignment or
transfer by any party hereto shall be null and void); provided, however, that
notwithstanding anything to the contrary, (x) no Lender may assign or transfer
by participation any of its rights or obligations hereunder to (i) any Person
that is a Defaulting Lender or a Disqualified Lender, (ii) a natural Person or
(iii) to Holdings, the Borrower or any of their respective Subsidiaries (except
pursuant to Section 2.05(a)(v) or Section 10.07(m)) and (y) no Lender may assign
any of its rights or obligations under any Facility hereunder without the
consent of the Borrower (not to be unreasonably withheld or delayed) unless
(i) such assignment or transfer is to a Lender, an Approved Fund or Affiliate of
a Lender, (ii) an Event of Default under Section 8.01(a) or, solely with respect
to the Borrower, Section 8.01(f) has occurred and is continuing, or (iii) if a
Demand Failure Event has occurred; provided that the Borrower shall be deemed to
have consented to any assignment of Commitments or Loans unless the Borrower
shall have objected thereto within fifteen (15) Business Days after having
received written notice thereof. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(f) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement. The Administrative Agent shall have
no responsibility or liability for monitoring or enforcing the list of
Disqualified Lenders or for any assignment of any Loan or Commitment or for the
sale of any participation, in either case, to a Disqualified Lender.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment of all or any portion of the Loans to a Lender, an Affiliate of a
Lender or an Approved Fund, (ii) if a Demand Failure Event has occurred,
(iii) if an Event of Default under Section 8.01(a) or, solely with respect to
the Borrower, Section 8.01(f) has occurred and is continuing or (iv) an
assignment of all or a portion of the Loans pursuant to Section 10.07(l),
Section 10.07(m) or Section 10.07(p); and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Loan to
a Lender, an Affiliate of a Lender or an Approved Fund or (ii) all or any
portion of the Loans pursuant to Section 10.07(l) or Section 10.07(m).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the

 

135



--------------------------------------------------------------------------------

Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 , and shall be in increments of an amount of $1,000,000 in excess
thereof (or, if less, the remaining portion of the assigning Lender’s Loans
and/or Commitments under the applicable Facility) (provided that simultaneous
assignments to or from two or more Approved Funds shall be aggregated for
purposes of determining compliance with this Section 10.07(b)(ii)(A)), unless
each of the Borrower and the Administrative Agent otherwise consents; provided
that such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
event of simultaneous assignments to or from two or more Approved Funds; and

(C) other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d).

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and (e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(f). Each assignment
will be by novation that will release the obligation of the assigning Lender.

(d) The Administrative Agent, acting solely for this purpose as a nonfiduciary
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and

 

136



--------------------------------------------------------------------------------

Assumption, each Affiliated Lender Assignment and Assumption delivered to it,
and each notice of cancellation of any Loans delivered by the Borrower or
another Restricted Subsidiary pursuant to Section 10.07(m) and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and related interest amounts) of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, any Agent and, with
respect to such Lender’s own interest only, any Lender, at any reasonable time
and from time to time upon reasonable prior notice. This Section 10.07(d) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury regulations (or any other relevant or
successor provisions of the Code or of such Treasury regulations).
Notwithstanding the foregoing, in no event shall the Administrative Agent be
obligated to ascertain, monitor or inquire as to whether any Lender is an
Affiliated Lender nor shall the Administrative Agent be obligated to monitor the
aggregate amount of Loans held by Affiliated Lenders.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower to such
assignment and any applicable tax forms required pursuant to Section 3.01(d),
the Administrative Agent shall promptly (i) accept such Assignment and
Assumption and (ii) record the information contained therein in the Register. No
assignment shall be effective unless it has been recorded in the Register as
provided in this paragraph (e).

(f) Any Lender may at any time sell participations to any Person, subject to the
proviso to Section 10.07(a) (each, a “Participant”), in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that requires the affirmative vote of such Lender. Subject to Section 10.07(g),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.07(c). To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each

 

137



--------------------------------------------------------------------------------

participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments or Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
in connection with an audit or other proceeding to establish that such
Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as such) shall have no responsibility for maintaining a Participant
Register.

(g) A Participant shall not be entitled to receive any greater payment under
Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent, not to be unreasonably withheld or delayed.

(h) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except in the case of Sections 3.01 or
3.04, to the extent that the grant to the SPC was made with the prior written
consent of the Borrower (not to be unreasonably withheld or delayed; for the
avoidance of doubt, the Borrower shall have reasonable basis for withholding
consent if an exercise by SPC immediately after the grant would result in
materially increased indemnification obligations to the Borrower at such time),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a

 

138



--------------------------------------------------------------------------------

confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(j) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(k) [Reserved].

(l) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Loans under this Agreement to a Person who is or
will become, after such assignment, an Affiliated Lender through (x) Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(a)(v) or (y) open market purchases on a
non-pro rata basis, in each case subject to the following limitations:

(i) the assigning Lender and the Affiliated Lender purchasing such Lender’s
Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit F-2 hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii) Affiliated Lenders will not (i) receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II or
(ii) challenge the Administrative Agent and the Lenders’ attorney client
privilege;

(iii) the aggregate principal amount of Loans held at any one time by any
Affiliated Lender and its Affiliates (other than any Debt Fund Affiliates) shall
not exceed 10% of the original principal amount of all Loans at such time
outstanding (such percentage, the “Affiliated Lender Cap”); provided that to the
extent any assignment to an Affiliated Lender would result in the aggregate
principal amount of all Loans held by such Affiliated Lender and its Affiliates
(other than any Debt Fund Affiliates) exceeding the Affiliated Lender Cap with
respect to such Affiliated Lender and its Affiliates (other than any Debt Fund
Affiliates), the assignment of such excess amount will be void ab initio; and

(iv) as a condition to each assignment pursuant to this clause (l), the
Administrative Agent shall have been provided a notice in the form of Exhibit
F-3 to this Agreement in connection with each assignment to an Affiliated Lender
or a Person that upon

 

139



--------------------------------------------------------------------------------

effectiveness of such assignment would constitute an Affiliated Lender pursuant
to which such Affiliated Lender shall waive any right to bring any action in
connection with such Loans against the Administrative Agent, in its capacity as
such.

(v) Each Affiliated Lender agrees to notify the Administrative Agent promptly
(and in any event within ten (10) Business Days) if it acquires any Person who
is also a Lender, and each Lender agrees to notify the Administrative Agent
promptly (and in any event within ten (10) Business Days) if it becomes an
Affiliated Lender. Such notice shall contain the type of information required
and be delivered to the same addressee as set forth in Exhibit F-3.

(m) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Loans under this Agreement to Holdings or any
Restricted Subsidiary through (x) Dutch auctions open to all Lenders on a pro
rata basis in accordance with procedures of the type described in
Section 2.05(a)(v) or (y) notwithstanding Sections 2.12 and 2.13 or any other
provision in this Agreement, open market purchase on a non-pro rata basis;
provided that in connection with assignments pursuant to clause (y) above:

(i) if Holdings or any Intermediate Holding Company is the assignee, upon such
assignment, transfer or contribution, Holdings or such Intermediate Holding
Company shall automatically be deemed to have contributed the principal amount
of such Loans, plus all accrued and unpaid interest thereon, to the Borrower; or

(ii) if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above) or another Restricted Subsidiary),
(A) the principal amount of such Loans, along with all accrued and unpaid
interest thereon, so contributed, assigned or transferred to the Borrower or
such Restricted Subsidiary shall be deemed automatically cancelled and
extinguished on the date of such contribution, assignment or transfer, (B) the
aggregate outstanding principal amount of Loans of the remaining Lenders shall
reflect such cancellation and extinguishing of the Loans then held by the
Borrower and (C) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Loans,
and the Administrative Agent, upon receipt of such notice, shall reflect the
cancellation of the applicable Loans in the Register.

(n) Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom unless the action in
question affects any Non-Debt Affiliate in a disproportionately adverse manner
than its effect on the other Lenders, or subject to Section 10.07(o), any plan
of reorganization pursuant to the U.S. Bankruptcy Code, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, no Affiliated
Lender shall have any right to consent (or not consent), otherwise act or direct
or require the Administrative Agent or any Lender to take (or refrain from
taking) any such action and:

(A) all Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken any actions; and

(B) all Loans held by Affiliated Lenders shall be deemed to be not outstanding
for all purposes of calculating whether all Lenders have taken any action unless
the action in question affects such Affiliated Lender in a disproportionately
adverse manner than its effect on other Lenders.

 

140



--------------------------------------------------------------------------------

(o) Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Loans held by such Affiliated Lender in any manner in the Administrative
Agent’s sole discretion, unless the Administrative Agent instructs such
Affiliated Lender to vote, in which case such Affiliated Lender shall vote with
respect to the Loans held by it as the Administrative Agent directs; provided
that such Affiliated Lender shall be entitled to vote in accordance with its
sole discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a disproportionately adverse manner to such Affiliated Lender than the
proposed treatment of similar Obligations held by Lenders that are not
Affiliated Lenders.

Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (i) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (ii) otherwise acted on
any matter related to any Loan Document or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, all Loans and
Commitments held by Debt Fund Affiliates may not account for more than 49.9%
(pro rata among such Debt Fund Affiliates) of the Loans and Commitments of
consenting Lenders included in determining whether the Required Lenders have
consented to any action pursuant to Section 10.01.

SECTION 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and its Affiliates’ managers, administrators,
directors, officers, employees, trustees, partners, investors, investment
advisors and agents, including accountants, legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any Governmental
Authority or self-regulatory authority having or asserting jurisdiction over
such Person (including any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender or its Affiliates); provided that such Agent
or such Lender, as applicable, agrees that it will notify the Borrower as soon
as practicable in the event of any such disclosure by such Person (other

 

141



--------------------------------------------------------------------------------

than at the request of a regulatory authority or examiner) unless such
notification is prohibited by law, rule or regulation; (c) to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Facilities or market data collectors, similar
services providers to the lending industry and service providers to the
Administrative Agent in connection with the administration and management of
this Agreement and the Loan Documents; (d) to the extent required by applicable
Laws or regulations or by any subpoena or similar legal process; provided that
such Agent or such Lender, as applicable, agrees that it will notify the
Borrower as soon as practicable in the event of any such disclosure by such
Person (other than at the request of a regulatory authority or examiner) unless
such notification is prohibited by law, rule or regulation; (e) to any other
party to this Agreement; (f) subject to an agreement containing provisions at
least as restrictive as those set forth in this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(h), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in any of
its rights or obligations under this Agreement (provided that the disclosure of
any such Information to any Lenders or Eligible Assignees or Participants shall
be made subject to the acknowledgement and acceptance by such Lender, Eligible
Assignee or Participant that such Information is being disseminated on a
confidential basis (on substantially the terms set forth in this Section 10.08
or as otherwise reasonably acceptable to the Borrower, including, without
limitation, as agreed in any Borrower Materials) in accordance with the standard
processes of such Agent or customary market standards for dissemination of such
type of Information; (g) with the written consent of the Borrower; (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.08 or becomes available to the Agents, the Lead
Arrangers, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than a Loan Party or any Specified
Investor or their respective known Affiliates (so long as such source is not
known to the disclosing Agent, Lead Arranger, such Lender or any of its
Affiliates to be bound by confidentiality obligations to any Loan Party); (i) to
any Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; (j) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; (k) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder or (l) to the extent such Information is independently
developed by the Agents, the Lead Arrangers, such Lender or any of their
respective Affiliates; provided that no disclosure shall be made to any
Disqualified Lender. In addition, the Agents and the Lenders may disclose the
existence of this Agreement and publicly available information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this
Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the Borrower or any of their Subsidiaries or its business, other
than any such information that is publicly available to any Agent or any Lender
prior to disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, subject to the penultimate paragraph of
Section 6.02, all information received after the Closing Date from Holdings,
each Intermediate Holding Company, the Borrower or any of its Subsidiaries shall
be deemed confidential unless such information is clearly identified at the time
of delivery as not being confidential.

 

142



--------------------------------------------------------------------------------

SECTION 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent and its Affiliates, in respect of
any unpaid fees, costs and expenses payable to it hereunder) is authorized at
any time and from time to time, without prior notice to Holdings, the Borrower
or any other Loan Party, any such notice being waived by Holdings, the Borrower
and each other Loan Party (on its own behalf and on behalf of each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or such Agent or its Affiliates to or for the credit
or the account of the respective Loan Parties and their Subsidiaries against any
and all Obligations owing to such Lender and its Affiliates or the
Administrative Agent hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender or
Affiliate shall have made demand under this Agreement or any other Loan Document
and although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set off and application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Lender under this
Section 10.09 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Lender may have.

SECTION 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

SECTION 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

 

143



--------------------------------------------------------------------------------

SECTION 10.12 Integration; Termination.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

SECTION 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

SECTION 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

SECTION 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, EACH AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY

 

144



--------------------------------------------------------------------------------

OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENTS IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN TELECOPIER OR OTHER
ELECTRONIC TRANSMISSION) IN SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties, the Administrative Agent and the Lenders party hereto on the
Closing Date, the conditions set forth in Section 4.01 have been satisfied or
waived in accordance with this Agreement and the Administrative Agent shall have
notified by each Lender party hereto on the Closing Date that each such Lender
has executed it and, thereafter, shall be binding upon and inure to the benefit
of the Loan Parties, each Agent and each Lender and their respective successors
and assigns, in each case in accordance with Section 10.07 (if applicable) and
except that no Loan Party shall have the right to assign its rights hereunder or
any interest herein without the prior written consent of the Lenders except as
permitted by Section 7.04.

SECTION 10.18 USA PATRIOT Act.

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lenders and the
Administrative Agent.

 

145



--------------------------------------------------------------------------------

SECTION 10.19 No Advisory or Fiduciary Responsibility.

(a) In connection with all aspects of each transaction contemplated hereby, each
Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers and the
Lenders, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof), (ii) in connection
with the process leading to such transaction, each of the Agents, the Lead
Arrangers and the Lenders is and has been acting solely as a principal and is
not the financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person, (iii) none
of the Agents, the Lead Arrangers or the Lenders has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether any Agent or
Lender has advised or is currently advising the Borrower or any of its
Affiliates on other matters) and none of the Agents, the Lead Arrangers or the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents, (iv) the Agents, the
Lead Arrangers and the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from, and may
conflict with, those of the Borrower and its Affiliates, and none of the Agents,
the Lead Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Agents, the Lead Arrangers and the Lenders have not provided and will
not provide any legal, accounting, regulatory or tax advice with respect to any
of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document) and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate. Each Loan Party hereby waives and releases,
to the fullest extent permitted by law, any claims that it may have against the
Agents, the Lead Arrangers and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty under applicable law relating to agency and
fiduciary obligations.

Each Loan Party acknowledges and agrees that each Lender, the Lead Arrangers and
any affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of the Borrower, Holdings, any Investor, any
Affiliate thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, the Lead Arrangers or
Affiliate thereof were not an Lender or the Lead Arrangers (or an agent or any
other person with any similar role under the Facilities) and without any duty to
account therefor to any other Lender, the Lead Arrangers, Holdings, the
Borrower, any Investor or any Affiliate of the foregoing. Each Lender, the Lead
Arrangers and any affiliate thereof may accept fees and other consideration from
Holdings, the Borrower, any Investor or any Affiliate thereof for services in
connection with this Agreement, the Facilities or otherwise without having to
account for the same to any other Lender, the Lead Arrangers, Holdings, the
Borrower, any Investor or any Affiliate of the foregoing. Some or all of the
Lenders and the Lead Arrangers may have directly or indirectly acquired certain
equity

 

146



--------------------------------------------------------------------------------

interests (including warrants) in Holdings, the Borrower, an Investor or an
Affiliate thereof or may have directly or indirectly extended credit on a
subordinated basis to Holdings, the Borrower, an Investor or an Affiliate
thereof. Each party hereto, on its behalf and on behalf of its affiliates,
acknowledges and waives the potential conflict of interest resulting from any
such Lender, the Lead Arrangers or an Affiliate thereof holding disproportionate
interests in the extensions of credit under the Facilities or otherwise acting
as arranger or agent thereunder and such Lender, the Lead Arrangers or Affiliate
thereof directly or indirectly holding equity interests in or subordinated debt
issued by Holdings, the Borrower, an Investor or an Affiliate thereof.

SECTION 10.20 Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based record keeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 10.21 [Reserved].

SECTION 10.22 Judgment Currency

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “Specified Currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures any Lender could purchase the Specified Currency with such other
currency at such Lender’s New York office on the Business Day preceding that on
which final judgment is given. The obligations of the Borrower in respect of any
sum due to any Lender hereunder shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by such Lender of any sum adjudged to
be so due in such other currency such Lender may in accordance with normal
banking procedures purchase the Specified Currency with such other currency; if
the amount of the Specified Currency so purchased is less than the sum
originally due to such Lender in the Specified Currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lender against such loss,
and if the amount of the Specified Currency so purchased exceeds the sum
originally due to such Lender in the Specified Currency, such Lender agrees to
remit such excess to the Borrower.

ARTICLE XI

Guaranty

SECTION 11.01 The Guaranty.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety, to the
Administrative Agent, for the benefit of the Credit

 

147



--------------------------------------------------------------------------------

Parties and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrower, and all other Obligations from time to time owing
to the Credit Parties by any Loan Party under any Loan Document, in each case
strictly in accordance with the terms thereof (such obligations being herein
collectively called the “Guaranteed Obligations”). The Guarantors hereby jointly
and severally agree that if the Borrower or other Guarantor(s) shall fail to pay
in full when due (whether at stated maturity, by acceleration or otherwise) any
of the Guaranteed Obligations, the Guarantors will promptly pay the same in
cash, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

SECTION 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.10 any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, any Lender or the
Administrative Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or

(v) the release of any other Guarantor pursuant to Section 11.10.

 

148



--------------------------------------------------------------------------------

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Credit Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Credit Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the Borrower and the Credit Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Credit Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Credit Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Credit
Parties, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

SECTION 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization, pursuant to any Debtor Relief Law or otherwise.

SECTION 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations and the expiration and termination of the
Aggregate Commitments of the Lenders under this Agreement, it shall waive any
claim and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrower or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party permitted pursuant to Sections
7.03(b)(ii) or 7.03(d) shall be subordinated to such Loan Party’s Obligations in
the manner set forth in the Intercompany Note evidencing such Indebtedness.

 

149



--------------------------------------------------------------------------------

SECTION 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

SECTION 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Credit Party, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

SECTION 11.07 Continuing Guaranty.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

SECTION 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 11.09 Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that no Credit Party shall have any duty to
advise any Guarantor of information known to it regarding those circumstances or
risks.

SECTION 11.10 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Guarantor are
sold or otherwise transferred (a “Transferred Guarantor”) to a person or
persons, none of which is a Loan Party (or a Person that is required to become a
Loan Party as a result of such sale or other transfer) or (ii) any Subsidiary

 

150



--------------------------------------------------------------------------------

Guarantor becomes an Excluded Subsidiary, such Transferred Guarantor shall, upon
the consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.05 hereof and, so
long as the Borrower shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably
request, the Administrative Agent shall, at such Transferred Guarantor’s
expense, take such actions as are necessary or reasonably requested to effect
each release described in this Section 11.10 in accordance with the relevant
provisions of the Loan Documents.

When all Aggregate Commitments hereunder have terminated, and all Loans or other
Obligations have been paid in full (other than any contingent indemnification
obligations not yet accrued and payable) hereunder, this Agreement and the
guarantees made herein shall terminate with respect to all Obligations, except
with respect to Obligations that expressly survive such repayment pursuant to
the terms of this Agreement.

SECTION 11.11 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment, in an amount not to exceed the highest
amount that would be valid and enforceable and not subordinated to the claims of
other creditors as determined in any action or proceeding involving any state
corporate, limited partnership or limited liability law, or any applicable
state, federal or foreign bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally. Each Subsidiary Guarantor’s right
of contribution shall be subject to the terms and conditions of Section 11.04.
The provisions of this Section 11.11 shall in no respect limit the obligations
and liabilities of any Subsidiary Guarantor to the Agents, the Lenders and the
other Credit Parties, and each Subsidiary Guarantor shall remain liable to the
Agents, the Lenders and the other Credit Parties for the full amount guaranteed
by such Subsidiary Guarantor hereunder.

SECTION 11.12 Limitations with respect to the Luxembourg Guarantors.

Notwithstanding the foregoing and any other provision of this Agreement to the
contrary, the Guaranty and the indemnity and other obligations of each Guarantor
which is incorporated under or governed by the laws of the Grand-Duchy of
Luxembourg (a “Luxembourg Guarantor”):

(a) shall not apply to any payment which, if made, would either constitute a
misuse of corporate assets as defined under article 171-1 of the Luxembourg law
of 10 August, 1915 on commercial companies, as amended, (the “Luxembourg Law on
Commercial Companies”) or amount to prohibited financial assistance as provided
in article 49-6 and following of the Luxembourg Law on Commercial Companies; and

 

151



--------------------------------------------------------------------------------

(b) shall be limited in respect of obligations and liabilities of the other Loan
Parties other than direct and indirect Subsidiaries of the relevant Luxembourg
Guarantor at any time, to an aggregate amount not exceeding:

(i) an amount equal to the aggregate (without double-counting) of (x) all moneys
received by such Luxembourg Guarantor or its direct or indirect present or
future subsidiaries under this Agreement and (y) the aggregate amount directly
or indirectly made available to such Luxembourg Guarantor or its direct or
indirect present or future subsidiaries by Holdings or any of its Subsidiaries
that has been financed by a Credit Extension under this Agreement; plus

(ii) ninety-five per cent. (95%) of the greater of (x) such Luxembourg
Guarantor’s own funds (capitaux propres; as referred to in article 34 of the
Luxembourg Act dated 19 December 2002 concerning the trade and companies
register as well as the accounting and annual accounts of companies, as amended,
hereinafter the “2002 Luxembourg Act”), as increased by the amount of any
Intra-Group Liabilities, each as reflected in its last filed annual accounts on
the date of payment by such Luxembourg Guarantor under this Agreement and
(y) such Luxembourg Guarantor’s own funds (capitaux propres; as referred to in
article 34 of the 2002 Luxembourg Act) as increased by the amount of any
Intra-Group Liabilities, each as reflected in its filed annual audited accounts
as of the Closing Date.

For the purposes of this Section 11.12, “Intra-Group Liabilities” means all
existing liabilities owed by the relevant Luxembourg Guarantor to Holdings or
any of its Subsidiaries that have not been financed, directly or indirectly, by
a Credit Extension under this Agreement or a borrowing under any similar third
party debt.

[Signature Pages Follow]

 

152



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TRAVELPORT FINANCE (LUXEMBOURG) S.À R.L., as Borrower   By:  

/s/ John Sutherland

  Name:   John Sutherland   Title:   Manager and Authorized Signatory For and on
behalf of TRAVELPORT LIMITED, as a Guarantor   By:  

/s/ Rochelle Boas

  Name:   Rochelle Boas   Title:   Senior Vice President and Assistant Secretary

GALILEO ASIA, LLC GALILEO LATIN AMERICA, LLC GALILEO TECHNOLOGIES LLC OWW2, LLC
TRAVEL INDUSTRIES, INC. TRAVELPORT HOLDINGS, INC. TRAVELPORT HOLDINGS, LLC
TRAVELPORT INC. TRAVELPORT INTERNATIONAL SERVICES, INC. TRAVELPORT NORTH
AMERICA, INC. TRAVELPORT OPERATIONS, INC. WORLDSPAN BBN HOLDINGS, LLC WORLDSPAN
DIGITAL HOLDINGS, LLC WORLDSPAN IJET HOLDINGS, LLC WORLDSPAN LLC WORLDSPAN
OPENTABLE HOLDINGS, LLC WORLDSPAN S.A. HOLDINGS II, L.L.C. WORLDSPAN SOUTH
AMERICAN HOLDINGS LLC WORLDSPAN STOREMAKER HOLDINGS, LLC WORLDSPAN TECHNOLOGIES
INC. WORLDSPAN VIATOR HOLDINGS, LLC WORLDSPAN XOL LLC WS FINANCING CORP.,

  each as a Guarantor   By:  

/s/ Rochelle Boas

  Name:   Rochelle Boas   Title:   Senior Vice President and Assistant Secretary

 

153



--------------------------------------------------------------------------------

TRAVELPORT, LP, as a Guarantor   BY: TRAVELPORT HOLDINGS, LLC, its general
partner   By:  

/s/ Rochelle Boas

  Name:   Rochelle Boas   Title:   Senior Vice President and Assistant Secretary
TRAVELPORT LLC GALILEO INTERNATIONAL TECHNOLOGY, LLC, each as a Guarantor   By:
 

/s/ Rochelle Boas

  Name:   Rochelle Boas   Title:   Authorized Person (Senior Vice President and
Assistant Secretary) For and on behalf of TRAVELPORT (BERMUDA) LTD., as a
Guarantor   By:  

/s/ Rochelle Boas

  Name:   Rochelle Boas   Title:   Senior Vice President and Assistant Secretary

 

154



--------------------------------------------------------------------------------

TRAVELPORT FINANCE MANAGEMENT LLC, as a Guarantor   By:  

/s/ John Sutherland

  Name:   John Sutherland   Title:   Manager and Authorized Signatory TRAVELPORT
INVESTOR LLC, as a Guarantor   By:  

/s/ John Sutherland

  Name:   John Sutherland   Title:   Manager and Authorized Signatory TRAVELPORT
SERVICES LLC, as a Guarantor   By:  

/s/ John Sutherland

  Name:   John Sutherland   Title:   Manager and Authorized Signatory TDS
INVESTOR (LUXEMBOURG) S.À R.L., as a Guarantor   By:  

/s/ John Sutherland

  Name:   John Sutherland   Title:   Manager and Authorized Signatory TRAVELPORT
FUNDING (LUXEMBOURG) S.À R.L., as a Guarantor   By:  

/s/ John Sutherland

  Name:   John Sutherland   Title:   Manager and Authorized Signatory

 

155



--------------------------------------------------------------------------------

TRAVELPORT INTERNATIONAL LIMITED, as a Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director TRAVELPORT FINANCE LIMITED, as a
Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director TRAVELPORT GLOBAL LIMITED, as a
Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director TRAVELPORT HOLDINGS (UK) LIMITED,
as a Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director TRAVELPORT OPERATIONS LIMITED, as
a Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director

 

156



--------------------------------------------------------------------------------

TRAVELPORT SERVICES LIMITED, as a Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director TRAVELPORT TRAVEL COMMERCE
PLATFORM LIMITED, as a Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director TRAVELPORT INVESTOR (LUXEMBOURG)
PARTNERSHIP S.E.C.S., as a Guarantor   By: TRAVELPORT OPERATIONS LIMITED, its
general partner and manager   By:  

/s/ Timothy Hampton

  Itself represented by: Timothy Hampton   Title:   Director and Authorized
Signatory

WALTONVILLE LIMITED, as a Guarantor   By:  

/s/ Timothy Hampton

  Name:   Timothy Hampton   Title:   Director DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent and a Lender   By:  

/s/ Kirk L. Tashjian

  Name:   Kirk L. Tashjian   Title:   Vice President   By:  

/s/ Peter Cucchiara

  Name:   Peter Cucchiara   Title:   Vice President

 

157



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Lender

  By:  

/s/ William Fraham

  Name:   William Fraham   Title:   Authorized Signatory

[Loan Agreement Signature Page]